Case 1-19-42993-cec Doc 26

Charles Wertman, Esq.

Law Offices of Charles Vfertman P.C,

17 Sunrise Plaza

Suite 301

Valley Stream, NY 11580
(616) 284-0900

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

DEANA MCALMON,

Debtor(s}

 

Filed 08/13/19 Entered 08/13/19 22:58:31

Chapter 13

Case No.: 1-19-42993-cec

NOTICE OF MOTION
FOR AN ORDER
GRANTING DEBTOR'S
REQUEST TO ENTER
INTO THE LOSS
MITIGATION
PROCEEDING

PLEASE TAKE NOTICE, that upon the annexed application of Charles Wertman, Esq..,
attorney for the Debtor, DEANA MCALMON, a motion will be made to a Term of this
Court for an Order granting Debtors Request to Enier into the Loss Mitigation
Proceeding with CIT Bank, N.A., together with other, further and different relief as this

Court deems just, proper and equitable.

Date and Time:
Bankruptcy Judge:

Courthouse:

Dated: Valley Stream, New York
August 13, 2019

TO: United States Trustee
CIT Bank, NLA.

September 77, 2019 at 11:00 PM.
Honorable Carla E. Craig
271-C Cadman Plaza East,

Courtroom No.: 3529
Brooklyn, NY¥ 14207

LAV OFFICES OF CHARLES WERTMAN, P.C.

 

/#: Charles Wertman, Esq.
Attorney for Debtor
11 Sunrise Plaza
Valley Stream, NY 11580
(518) 284-0900
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Charles Wertman, Esq.

Law Offices of Charles VYertman P.C.

11 Sunrise Plaza

Suite 301 Chapter 13
Yalley Stream, NY 11580

(516) 284-0900

Case No.: 1-19-42993-cac

UNITED STATES BANKRUPTCY COURT
FASTERN DISTRICT OF NEW YORK

 

x ATTORNEY AFFIRMATION
In Re:

DEANA MCALMON,

Debtor(s).
x

 

TO: THE HONORABLE CARLAE. CRAIG, CHIEF JUDGE
UNITED STATES BANKRUPTCY COURT, EDNY

CHARLES WERTMAN, ESQ., an attorney duly licensed to practice law before
the Courts of the State of New York, affirms upon information and belief, under penalty
of perjury, the following:

4) lam the principal attorney at the Law Offices of Charles Wertman, P.C.,
the attorney af record for the Debtor in the above-entitled action, DEANA MCALMON,

2) This Court nas jurisdiction over this matter pursuant to 28 U.S.C.
§§1334 & 157.

3) { submit this Motion for an Order granting an entry into the Loss Mitigation
Proceeding in relation to the General Order No. 676 allowing the debtor herein to

participate in the Loss Mitigation Proceeding.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

4) The debtor commenced the above-captioned bankruptcy case on May 15,
2019 (the Filing Date} by filing a voluntary petition for relief pursuant to Chapter 13 of
the U.S. Bankruptcy Code. Please sea Docket No.: 4.

5) The Debtor commenced the above-referenced bankruptcy petition with the
intention to stop the foreclosure action and to modify the mortgage secured against her
primary residence.

5) The Debtor is the owner of the property located at 941 E. 104' Street,
Brooklyn, NY 11236. This real property is the Debtor's primary residence and the debtor
wishes this property to be a subject of the Cour’s Loss Mitigation Proceeding.

8} On June 25, 2007 the Debtor executed and delivered a Promissory Note
and a Mortgage, annexed hereto as Exhibit “A", securing payments of the Note in the
amount of $352,500.

7) Currently, and at the time of the filing, CIT BANK, N.A., holds the subject
mortgage on the Debtor's Property.

8} The last four digits of the Debter’s loan number is 2741.

9} The amount necessary to pay off the mortgage is $609,331.16. The
amount needed to reinstate ts approximately $83,129.48.

10} The house currently has an estimated value of approximately
$615,600.00, pursuant to the appraisal, annexed herein as Exhibit "B".

11} The Debtor defaulted on the mortgage payments due to the considerable
income loss due to the loss of employment.

12} The Debtor's household income is expected to increase considerably, as

she is anticipating obtaining a permanent position within next four to six weeks.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

13) Currently, the debtor is receiving unemployment compensation in the
amount of $1,949.85 gross monthly. In addition, the debtor's family members are
contributing to her household in the arnount of $2,800.00 combined. Unemployment
compensation statement and Affidavits of Contribution annexed hereto as Exhibits “C"
and "D" respectfully.

14} The debtor’s Chapter 13 Plan proposes to modify the mortgage and pay
all sums due at 3.5% over 30 years. Based on a $609,331.16 payoff the debtor
estimates a monthly modified mortgage payment of $ 2,360.00.

15) Pursuant to the foregeing, it is respectfully submitted that no parties will be
prejudiced by the approval of this motion. [tis in the best interest of the estate, the
Debter and CIT Bank, N.A., to allow the Debtor herein to enter the Lass Mitigation
Proceeding.

WHEREFORE, it is respectfully requested that this Court (a) grant the Order for
the Debtor to enter the Court's loss mitigation proceeding with CIT Bank, N.A.: and (b)
grant such other and further relief as this Court deems just and proper.

Dated: Valley Stream, New York
August 13, 2019

  

 

#7: Charles, Wertman, Esq.
Attorney for Debtor

11 Sunrise Plaza

Valley Stream, NY 11580
(5168) 284-0900
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

EXHIBIT “A”
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3Part2 Filed 02/20/19 Desc Exhibit Page i of 60

J

 

NYG DEPARTMENT OF FINANCY
OFFECE OF TIE CI¥Y REGISTER

“this pase de perl of the hustrumenl. Tie Cily
Heaasier willendy cy (be deloenalbon provid
by ve on Uits page Tor prarpnens of inelexing
His dsteysr ete. "Tees Hafeematinn on this poet
Wl comeral fer tndexitiy prarpenes ie, the ewetnt
afany ceafttcr with (he rest of (he document.

 

 

 

 

 

 

 

 

 

 

 

RECORDING AND ENDORSEMENT COV ER PAGE _ PAGE 1 OF 29

Document My AOGTUT EOS ood Procument Tac: CM- 25-207 Presacetion Daa: iyt-) 2 .20eF
Tocument Tepe: MORRGAGHE

Docnncnt Pare Count 27 __
PRESEN TER? RETURN Tu:

EXLCUTT¥E SETTLEMENT SERVICES B-d§47 407 UNDWMAC LANK, FSB,

1725 6B. LETH STREET GOW ih. 1OFTH SREP :
SUPER 22 KANSAS CITY, MO 63131 !
BIMHOEAL YN, NY 11234

TTR RRo 604 |
Pony looned | dimsp.com |
1
i PROPERTY DATA

‘ Boraugh Biock Eat Onti. Address

BROOKE YE Hai | ao Fin tire 1 nt D4 FAST 1 STRERT

Praperty Type: DWELLING ONLY «2 FAMILY

 

 

CROSS REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CREM. OF Bacument I 0 a oo Year Reel __ Page ae Fle Nember__ _
j PARTIES
MORTGAG OR/BORRUWER: I MORTGAGEE/LENDER:
SLADSTONE C, MCALMON MERS
41 B. {04TH SURERT 44:5 MILLER ROAD
BROOE) YN, NY LT FLINT, fl) $4507
L x Additional Varies Listed on Continnaton Page cette ee
FEES ANT TAXES
NFOTi page i Filing Fee
bloreseuse: Asti iit: if SE SHO | a A
‘Toatbie Muriave Amount | 32,300) UA) NYC Real Property “franster Tax!
“Exempion: 0
TASES: Cori (Bust ict CdR a cea Lewiest NYS Real Bstaic Transfer Tax:
neem «us (Ciny (Additional 4 vere oF $ fi fn
Ss pat AdatitinmiBy [ho ee AE RECORDED O8 FILED IN THE OFFICE
TASR & Bai25 F A “JF THE CITY KEGEISTER OF THE
TA r £627,500 % CITY OF NEW YORK
____NYCEA 5 6.00 Reearited Pited OP-208007 16e80
| Additional MRE: (3 ___ O00 City Register Tule Mina Rel):
TUEAL: [5 Es 086.88 TET OST S473
Recording Pegs. 3... Vigda | .
_Abitdayis Feo: s GM ‘
oe City Register Official Signature

 

 

 

 

 

 

 

Sathe.

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim aPart2 Filed 02/20/19 Dese Exhibit

 

a sae — soe ore

 

Page 2 of 60

 

 

: egisLer wll cely on the information bru vicied
fay YOu on hae wage Sor DULponee cE ince kept
ths eatument The iaformecios on this pre
will contrat for mdesing purposes in the event

  

os

RYt! DEPARTMERN FOr FINANCE | “Nl t :
| OFFICE OF THE rrr REGISTER | I a iil | Hk
i 1 A

!
r
Es

!
Phi pigo ia pael os fis instrmane The City un

 

al psy conte with Ue cose ete daigusrerl. »907071 SOE SG! 00290 "3 Mie

 

 

 

RECORDING AND ENDORSEMENT COVER PAGE

Pe teri pee MORTGAGE

 

 

Becament ID: 206707 130 bS0 LauZ Pocuoteat Gale: Ub 25-2097 Freer ti gts Date: ci L3-

"acute

oe

 

PRESH, NT BR LETURN TO:

EXGCUTIVE SETTLEMENT SERVICKS 26857-07 HINOYMACG BANK, F.8.1.

FERN 2TH STRELRT 0: B. 104 FEE STREET

SPH ang IKANSAR O1TY. MO 64151

BROOSLYN, N¥ L1229
TLE Tas-G91 | ‘ :
lrenyteouel ym@macain | :
i PROPERTY DATA !
| Darcugh Bioek Tat Unit Adhd res .
BROOKLYN a212 29 Erte Lat M41 BAST 14 STRERF ;

Property Type: DWELLING ONLY -2 FAMILY

 

 

 

 

LE] Additional Purligy Listed on oguinaation Page
FEES AND FAXES

 

 

 

CRESS HRERRENCE DATA
eR a Mocoment IM a Wear Rel Pana ar Fie Bureber
PARTIES
MORTOACGC OR BORROW ER: MORTOAGELSLENDER:
| GLACE TONE 0. MCALM OS MELEE
2947. LOATH STRAET 4414 MILLER ROAD
BROOKLYN, WY ligté FLINT, Ml 48356

hlordope Filiza Pees
orl pane Aeron: % $42,540 1) \ f A
“Yosable Murgape Aiea 332, 300,00) Ji! Real Properly Treaéfer Fax:
iE semplian: ' } 00
HrAXES: County (Baglc}: 5 2,762.30 NYS Reel Getwle Tranafer Pax:
City (Additonal 3 & 215,63 ; $ Oc
Soec(Acdionnl: fi 0 ,
TAS: fi 1331,35
KET A: i 1 G27 Sp 1
L AYCTA: i Of
r Additional MRT:  § 000 ‘
° TOP AL: & 11 O85 88
" Bearding Fee: A bF2 ut)
Al htavit Fee. % (00)

 

A

 
Case 1-19-42993-cec Doc 26 _ Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 3 of 60

 

 

 

 

 

 

 

 

 

NYC DEPARTMENT OF FINANCE | 13H) SIU MRUETE
OFFICK OF THE CITY REGISTER | Halt | | i HVE
t it | | il a i
“i Al ie
| ANTE | WE:
TIT AHTTATTRTATE: Et |
200707 *0l 501002001C: a
a RECORDING AND PNGORSEMENT COVER PAGE. (CONTENU, A’ TION) PAGE 2 OF 29!
Bocament Hh ToWTGTL3O1S0100 Bayouitent Date: 06-25-2007 Praparation ja a7. 13-3607)
[Document Type: MORTGAGE

 

 

'PAR TIES
IMORTCAGOR BORROWER:
IOHANA MCALMOM

[ney E, WM TH SPREE
“BROOKLYN, N¥ tE244

 

 

 
Case 1-19-42993-cec Doc 26 _ Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pat2 Filed 62/20/19 Desc Exhibit Page 4 of 60

Fixhibit A

Documents nat attached to the Summons and Complaint:

C1 4N5988-3)
VOR

E,

aa

ir

Note, dated June 25, 7007

Mortgage, dalcd June 24, 2607

Modification. dated February 4, 2009
Modification, dated Sime 1, 2010

Assignment of Mortgage, deted October 21, 2011

Modittcation, dated February [. 2015
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cac Claim3Part2 Filed 02/20/19 Dese Exhibit

= tee ga th eee the ei oe

 

ORIGINAL
FIRED/ADIUSTABLE RATE NOTE

{i Year LIZOK ARM Balloon Loan - Rate Caps}
Loan # BEEN:

TRS NOTE PROVIDES FOR A CHANGE IN NEY FOG INTEREST RATE TO AM ADJUSTABLE
INTEREST RATE AND TAS PHOVISIONS ALLOWING CHANGES i RY INTEREST BATE AND
MY MONTHLY PAYWIENT, THIS NOTRE LIMITS THE AMGQUNT MY ADJUSTABLE INTERES
RATE CAN CHANGE AT ANY ORE THAR ANG THE MAQUMUNM RATE ! atUST FAY,

THIS LOAN iS. PAVA@LE IN FULL AY WATURITY. YOU MUST HEPAY THE ENTIHE PRIMAL
SALANCE OF THE LOAN ANG URPAID INTEMEST THEN DUE. THE LEDER 1S WAGER Bt
DRLIGATION TC REFINANCE FHI LOAN AT THAT THEE, ¥OU WiLL, THEREFORE, G2
ALQUIRER FO MAKE PAVRIENT OUT OF OTHER ASSETS THAT ¥OU KIAY TVA, OR YOM
HLL HAVE TO RIND A LENDER, WHIGH RAY BE THE LEMOEA YOU HAVE THIS LOAM WETH.
WELLING TO LEND YOU THE MONEY. IF ¥OU HEFINAMCE THIS LOAN AT MATURITY, YOU
HAY BRAVE TO PAY SOME Of ALI. OF THE CLOSING COSTS HOAMALLY ASSOCIATED INET
A NEY LOAN EVER IF YOU OBTAIN BEFIKANCING FROM THE SAME LEADER.
Vilng 25, 2007 BROOK Rew Yorgs
{Babe] [Calyy El utee

ma, ETH ST, BROGKISN, BY 11236

JPrupery Addiers]

}.  RORROWER'S PROMISE FO PAY
ln retati lor a loan thet {have received, Epeomise in pay U.3,$ 552,500.00 (this niente ia calied
“Principal"}, plas lrdevest, 20 dae order of the Lender. The Lender is TNOYBAC BANK, F.S.8,, A FEDERALLY
CHARTERED SRVINGS RANK
Pwith male ell my payments under this Nore in ihe form of aaph, check or maney ander,
Landersand that the Lender may snafer éhis Moi. The Lends or BRYON Whe ERKOs this Noe ty transfer and wie is
eatitted f receive payments under this Note is called the ‘Note Halder,"

2, INTERES

Trierost wil] be charged on uopeld petecipe! uti] the full amount at Principal bag been paid, Twili pay inderost ve a yearly
rale of S875 2. The interest vere | wilt pay thay change in aecordance with Section 4 of this Note,

The inkews] rate cequirsd by tela Section 2 aad Sectiow < of this Note is the rate T will jay Dolh before and after any
default described ja Seethon PB ui tis Mowe,

a. PAYMENTS

fA} Thne ond Race of Payinenty

TAAL! pay principa: and interest by making payments every ncath,

Uyall snake my inoulhiy payments ce the fins: day of egvh month begioning an Aucaat 4, 2007 ;
I will make my monthly payments every iuooth until [have paid afl of the orlgcipa! and inteyest and any other chargus
deserthed below that | may owe under hig Nate. ey inonthdy payments wilt be applied as of its sthedstad cue date and pall be

applied | intersat before Princinal. Ef, om oniy 2, 2037. ., E sth owe wmonnta under thig Mote, 7 will -
pity Hhowe urneunos ia fiilon thet dae, wich ts calted ihe *Marurity Pete."
iwi gunke wy lueathly payments at SNDYMAC BANK, F.S.B,, P.O. BOK 7892S, PHOENTH, Ag

B5052-8826
ac at a ditfereat place if required by dhe Note Halder,
(8) Amora of Mondhky Pays

Diy inte: serthly nyo wll be in dle arsoual of Ls, & 4,607.46. This amount may change,
imdytae Bieri . ,
} Your LIGGR AMM Ballaen Rote » BIUER ite vay AEE Oe ietg Lye
Muga! gle Fasruee Edt
SEA eh 1

a
:

E

eee

 

|

 

 

wae

Page 5 of 60

 

i
i
}
i
i
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/18 Dese Exhibit

       

Pa

 

(f) Montily Paynieat Changes

Chengag fa tay macehly criyonond will yeitec! changes fn the mapald principal of my Ioan and in tye ieterest cate het E rcuae
pay. The Note Holder will determine iny new tatéresd rate anc the changed aman! of my monthly payment ip accordance with
Section 4 of ibis Mote.

4. ADTSTAQRLE INTERDY?T RATE AND MONTHLY PAYMENT CHANGES

1A) Chaage Dale

The inhial Axed intereat rate 1 wil pay will clunge ta an adfustuble trieresr cate on the fleet dayof Tiky, aoe,
abet Lhe adhustable tartorpst role 1 will pay may change on at day ovary 12th intl (herustior. "Phe date on whlob my
iwieial thread ialerest rate changes to an alfectable interest rate. and each date on which uy adjuslapte laterest rate could chump
fs called a "Glange Date."

iB) The fedex

Beginaing with the first Clogs Date, sey adjustable mterost eate wilt he based on an lies. The “Wndex" is the one-year
Lusiden tarbenk Offered Rare ("LABOR") which is ile average of Bnlerbaik olfoeett tates for one-gear EFS. collar-dononiaaled
Geposits in dle London market, as published in The Wal Siree, Jourgak. The most recent ladex Sear) availatle as of the dale £3
davs before each leroy, Change Crag: te called the “Curent index."

If the index ig oo longer available, the Note Hoider will choose a new index that is hased upon cormparabs iabormation,
The Mute Holder will give oe meee of this ghee,

(2) Calculation of Changes

Before each Change Byte, the Now Holder witt ealeulate ny new berese raic by adding five and

FSO Looothna Percentage nodne(ad ¢ 5.750 83 tg ine Curren budex. The Nelo Heider will
Hith cou the reasulk of Hus adciition to dis wares! oue-eiphih of une percentage wut (12539, Subject fe ihe limits stated in
Section 41) below, Ula roaaded aoe wiik be any ber Teleresé rote venti! fhe next Change Dale.

Tha Nule Heldar will then deteruine the amount of the menthiy paymect det weld be auliickan in repay le unpreidl
prieipal duat Foam éxpeemd th ows ar the Change [ete on ike "Amortizstion Period Date’ at igy new interest rate in
substailally eosin pnymenrta. The Amorthation Parigd Dare is wuiy 1, 2044 _ whisk ja greater than
the Maturivy Gem. The rosek of iia cateulation will be te eew amount ef my monthly payment, f acknowkedtge thot Uhis
amine Will nol be suflicient to repay my ivan in Tali on éhe Waruzicy Bla and thac ¢ may awe ep algolticaet arcu do the
Lender ou pl Mtarucity Bete,

(Ds) Libnits an Tawerost Rate Changes

“Fhe intercat raic Tam required to pay atthe fire Chae Date wil wot be anealer than 14.875 oh yr
ites THM 5.750 a, Thergaker, avy atlistatle datersat rete wali never be ingressat ar doatiael a any
aitgle Change Date by snoredhan ow and NO/ Loe percanente prints) { 2.000 % 3
frown the rata of jueerust i have been paying for the preceding 1200 aiwuihis). My interest rave will never be realy dyn:

Wh OS A which js called the 'Maxtoem Ran,”

fE) Effective Date of Changes

Wy new interest rate wilh beoanse effoceive om each Change Date, | will pv Une anoui Gf my mew monthiy payin
beghiulig on the first monthty pavinont dace after che Chae Date unl dhe mount of yy monthly paynuent change atau,

(E} Notice of Changes ;

The Soe Haber will deliver or mali lo me a narite af any chunges in my inked fied inlereat rata to an adjudtabie interce,
vets wal ol any changes in sey ad}ustuble interest race befor: che effective dace gE amy change. Tie notice will incknds the amoyre
of muy asouliiy payment, any iitormation ragutred by law ro be given to me and alee the title and telephone tuaber of a person
whe will anewer aly queations Fmedy have togarding ihe notice.

& BORRUAVER'S RIGHT TO PREPAY

E have the right to make payments af Prisetpal af aay Gese beefore dev are due, A payer, of Principat onfy ia lajown as a
"Prepryment." Whee 7 male a Prapayment, 1 witl tail die Nete Hoider in writing that ! am doing so. F may not desigiale at
payiicnt as a Prepeyment af] have tot made a pet moubly paynents dye yrds thle ope.

batay ruke a ful Prepayrocnt o1 partigi Prepaytiaa without paying soy Prepoymenl churge, The Nate Helder will ose
my Prepeyments to reduce dhe ameunt of Prineipal Gat b owe wiitor tals Note. Noweyer, tho Mem Holeer jay apphy ny
Propayroeay via Ue seerudd and unpaid interest on the Propayment amount before applying my prepayment [o refuce jhe
Prikadoad emtoune of the nete. df b make o purlkal Prenaynent, frere will ho ao changes in the dug dates of ery monthly saymaents
unieds tht Nnie Heller agcses hi writing io togse changes. My purtial Frepaynitest inay reduve the amabar el oy monthly
paren atte: ae Gre, Change Rate lolewing ony paridt Prepaynent, However, any reduction due lo ay perllet Prepayiaent
may ee oFfie: by ag interest rate ingresse,

Lary Beas Fann Bag
AAD OF ey 1: Hoga hard

OMIA

Page 6 of 60

 
       

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Clain3Pat2 Filed 02/20/19 Desc Exhisit Page 7 of 69

& LOAN CHARGES

a daw, which aoplige te thia loan and which seta auaximuim ian charges, to Tiuably interpreted go thay iba inturest ar other
haut charges Collectaul ur to be cefleoted in connection with thle loka excegd the permitted Emits, them (a) any much low chorge
shail ty rcduvad bgt the amount necessary to seduea the charge ta dhe petailied dime and gh} amy aay already colluglad fron
tae Which exceatack pemoitied limils will he refunded te me, The Mote Holder mary choose ty snake (bis refund by reducing the
JTeiigegal T awe under tile Nete or by making 4 direer paymeut tome. Ya refed exciuces Fringlpuk, the redetctinn wil} le freuled
ig 2. Bereta Prepay res,

7, BORROWER'S PAILDURE VO PAY 44 SROIUERED

tA} Lute Charges for Covers Papnerts

if the Nate Holder has oe received tbe fait ameund af ani menibly paviment by che ead of 15 endear dayy afler
ihe Gite ipig due, Y will nay a late charge to the Alowe Hotder. Fle amount af the pharge will bo 2,000 io
ny overdue payinent of princkial and interesc. 7 will pay thes laie charge premprly tut onky once on sath inte payment,

(5) Batanit

Hida tec pay ile fall ameune of each monthiy payment on tlie date dé i due, wail be In defeat,

{CO} Motice of Defantt

Tf i am in default, die Mute older may sent me a wriker notice telling me coat if de oer pay the overdue seen by a
vertais dite, the Note Hotdor may require me to pay immediataly the (oll amount ef Princleal tbat tas nat beer paid anul al) the
intersat that 7 owe on (hat ama, Theat date met ie al feaat 30 days after the date on whieh the nethes fe dalivercd a mailed to
we,

1M) sa Walver By Note Bolder

Een df, af a lime when dam in defaul, che Moi Holder dees ot require me 10 poy immediately in fuil aa described
above, the Note Holder vill stlit gave the right io do go Gf T ama la default at a date dime,

(E} Payniesit of Nope Woddoy’s Cogiy aod Bypenies

Ef the Rete Potler hag required me te pay timedlately in full as deyeriped above, ue Note Totder will bave tia right tc te
paid beck oy que foe adi of iis cose: and expenses in entoreioy dis Nole le He extent not prolvbiied ty applicubte law, Those
exponre lichide, for example, rasenable altorunys’ Lees,

Bo EVING OF NOTICHS

Unley: applicable inw requires 2 different methad, uny notiee thin meni be given io pi imder this Nolte will be given bey
delivedug it or Py mailbing if bry fisal abuse mai] to te et thee Property Address above or at a diffaredt acklress i! 1 give the Nore
Pinder a noting of way different address.

Aah qotice ther iss, be giver by the Note Haider under this Node wall ba given by imidding lt by first class geal in ihe Mote
flaleter st Hie auldeesa stared i Section ACA} above or al adiffereat address JF lam alven a notion of tia diffecan addrose.

OBLIGATIONS OF PERSONS UNBER THIS NOTE

H nuore tha one person stana this Wote, each person is fully and persoually obligated te keep ali of the promiges made in
this Muto, iaivhidity te promive 12) pay the full amount owed. Any geste whe ia a puarRadar, sucply or endcrser of thls Nore iF
ala o&igered to de thess chings, Any peren veho takes over these obliastions, inckudking te obligations af a gnarnglor, eerery
ay eudivser ai thia Nott, is ele otligated to keep all of the promises tiade tn dhs Note. ‘Tae Nein Heder ay enforee bes rights
under tls Note AgBIRAD gach posi individually ur against alt of us wpeiher. This msacd chil amy ome of aa tony bs required te
pay all of she amenuiite ved under this Mate,

18, Walvis

Tand any other pardon who bos obHyutiona under this Wate walve the righis of Presaaimon and Nolles of Bisaavar,
“CReacruimpoet” mpi The Clee te require the Note Hoider io domaid peymen: ef aecinte dee, "Notice of Ddslonar® means the
cian bo require qe Mote Hotder m give motes to alher persand that annenedue have net been ned,

YH, UNIVORA SECURED NOTE ;

This Nole is a aniften Instiqeent with tenited varlationa in dome. joriscdiciowe. In addidion io tlt protections given bo ue
Note Holder undar thia Wate, a Mortugge, eed of Trost, or Secuchty Bued Ghe "“Segarity Inston, dated he same date aa
thid Note, proveuia dhe Mote Holter thom togeitte dogeee Chat slight peselt if 1 da uae kogp the promises thal Twiake in this Note.
That Seauricy fnatrument dastribes how and under what conditiong Pinay be sequized te meke ianediste payment ia fill of all
annclniz 1] owe ander this Nye. Sorte of hose etndidans read as loligwa:

Boar Bes Foray O60
HESOROd spy Poe Bold ' i1fog

HE

ah

 

ni

y

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pant2 Filed 02/20/19 Desc Exhibit Page 8 of 60

      

‘A) Ghtil my initial xed Imerest rate changes to an adjeslible daterest rate uruder (ip terms ataled in Seckinn 4 aba,
Unicorn Covewant 19 ofthe Security irsirument sill read as follows:

Transfer af the Property or a Beneficial laterest in Bayeuwer, Ag used in this Soollon 14, "Interest in the
Property" means any tepal or Genefichal interest is tho Property, including, bat not Hngited to, those henaficial
irlecesia irangfegred in a boed foy dead, contract for decd, imsralliment sales contract or escrave agreement, the intent
of whieli ia the Wansfer a7 thle by Borrowar ot a foture dalé to a purchuger.

if atl av any pot ef dhe Property or any Injarear in the Properly ia sold or transfered (or 1f Borrower ix HOt &
natural persou ad 4 benefleit interest fo Borrower is geld or transferred) without Lander’s prior weilien canssot,
Lender miay vequive immediate paymelt in fall of alt sums secured by Ute Security Instrument. However, dus wpvien
shall not be exercised hy Lenco if suck exercise is probloited oy Applicable Law.

If Lander exercises this apuaw, Leader shall give Borrower notice of seceteration. ‘The notice shall prewtie 2
aprind of uct Jesa than 30 days fiom [he date the nofice ts given in aceondamee with Seotlon 13 wild which Borrower
niust pry all sams secared by this Scowily insteument, Uf Boreower fils 0 pay these sume prior ke tte expiration of
this periad, Leader winy lrvoke any remedies pormitied by this Secaciey Insinument veilnout further colice or demand
nh: Boeruwer,

G3} Whea my ialtial fixed interest rat changer to an aitjualable interval tale wader the lerms stated da Aechine 4 abuye,
Uniform Caveriit 18 af the Secucity inalyenwid deseribed in Section 11¢4} above shud] then cease Lo be in effect, and tnifone
Covenant 8 of the Sscuricy ngitument shall ingtead read ay fallows:

‘Transtar of the Property a a Bevetieial Interest ia Barrwer, As quid in sis Seciion 18, “incerest in the
Proseriy" meang any lepal or benelichat imerest in che Property, including, but not litnites to, those genekicial
Inferests fsknsferged in a yond dor deed, contrecs for deed, inutathaeal agloa contract ar enercwy parvoment, bre inleut
af whieh ie lia eranatyr af Wile by Rorrowar' at a future diate to a purchaser.

Wf all ve any part of the Property or any Tuterest in ite Property is suk) or rumeferred (ar ef Borrower is fl
auiwral person aud a henefleiat Interest in Borrower ig noid or transferred) withdur Lendar’s prior wriflea coment,
Lender stay sequies inimediate payment. tu Gall of aH sums secured by this Secarlty losiemuan:, However, this aptian
shali nol te oxgeeiacd by Lander if such exercise is prohibited by Applicable Law, Landor alse shall nel earieine ‘Ts
uptigg 3! (a) Borrower canses 10 be evbmilted to Lender informathen required by Lender fs evaluate ths iment
“ronsieree an ia new tog were being siade ca the tranaferes; aad (yy Lender roasmnahty dorarmincs thee Londer’s
avcurity Mii slot be L:npaived by the loan assuuyeion and thet ihe risk ef 4 breagh of any Covenant oy agreuuctl in
this Sucurity fastrement is acceptable io Lendur,

Tu ihe extent peemibed by Applicable Law, Lender may tharge o reasoiaie fee as a combition te Lender's
songent tO the Inas assumption, Lunde: alsa may renuire the cwisteree @ sign an aREWMpTWT ABrepmiett Chat a
acetate ti Lender and that obligates the itepeferee te Keegy ail ius preniised anid apreemonia made in de Pote andl 1a
Lats Secoriyy Luslromect. Bermewer will continge to te obligated under che Note and thle Zecurdey Inatrinnent wntess
Louder reisises Kotrower Ln wring,

It Lander exercises che option w require iunediae paynent in fall, Lender shall give Borrower notice of
acevleretion. ‘Che wollze vball provide a perind of ani wes than 3) days [ront the date the notice iy gives in
accardance wilh Mection §$ within wliel Borrower must pay cil ama scoured by fais Security tasleamen: Hf
Borsosver Jaifa to puy these eumts prior te the expiration of Liis pecied, Leacer may iivone Bity remedign permultted by
thla Security Dietmiment without further nolice or demand on Borrower,

Farm Sith

Re

Taan So:
GB) S04 [95151 Png 4 at

cn

 
Case 1-19- 4 2993- -CEC Doc 26 Filed 08 e Entered 08/13/19 22:58:31

 

WETNESS THE HANINS: AND SEALS) OF THE UNOERSIGHER.
Gls igre fienpee “phe wl

As fig ie ae rpeae OT nes + foeert

bf

 

 

 

 

Re (Sea) | Deere sitesi pete! Baal)
GLADE CoC “Wesrowtr WEA WQRLAGH, by Hieber agenl and oboorney Bored
An faek, GLAIMERGHS Co Mae Wee
de eee ee eect OY ee (Seni
Terry + Berresaer
pn sane ig ee ce gt eo cue snarttnenanene {Seal}
-Bormrwer Beg eye?
eg Sal} __ haead}
-Boprae an'ser
(ten Origine! Gaby?
4

pF apy ea te ORD .

We : ceaerapenyn se STATES

Here ie ‘

Ke HAs Ee a
€ Nfove at "Decades
qipeetpoom oF ROWSE
ice RESTO
fo.
/
Foran Giie}ep
Lown Mo:

BAO 61) Phan hot & 14Gé

cE
    

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/
13/19 22:58:
Case 1-18-47144-cec Claims Pat2 Filed 02/20/19 Desc Exhibit ot

es
roe

ADDENDUM TO ADJUSTABLE RATE HOFE ivan if:
(Prepayinert!
THI AODENDUM is mady this 251th day al dure, 200° _ andl ls incarperatad into ari

intended ta dorm a pert of an Adjuatabls Aare Note dated fhe garna date ag this Agdendurrt

4, Section & of the Adjustable Rate Nota is modified to provifie that t have the ght te rite
payments of arincipal at any Ume before tay are dpa. A Prapayrinnt of all of ile unpald princhpmt Is imewih fa &
"Pull Prepaymoant.” A Prepaymant af only part of the unpaid prbreipal is knowl at a “Partiad Prepaymeni.”

fhinept as provided below, | Alay mata a Full Prepayment ar a Parilat Prepeyiiert ot any Eline ‘witht
aaying any Prepayment oherge. 1 within the Fret fine {i i yodriel + make a Fretiat
Prepeyment or Bardal Prepayntentis} of laas than twenty paruant (20%) of the oilgtnal piinelpal amouiel BE aly
twetva (12) oath paciog, 1 iwi not pay a Prepayment panalty. Hownwor, if within the firat one
{ 4 } yearla), | make a Pull Prapaynent, Rerital Propayment or Partial Prepayments uf more than
qwerty percent 420%} of tha original principal amount ti any 12-menth perlod. } will pay a Prepayment charga ini
ar amount equal te the gayraant of sic (6) monthe’ advance Interest on the amount prepaid in axuaue of twenty
percent (20%) of tha orginal princlpal aTRLoUnTt,

i? tonukea a Partlal Prepayment equel te one or more of my monday payments, the due dale of tery rent
scheduled monthly peynient may be advanced nv incre than ane month. Hil make a Partial Prapaymant in ary
other amount, # must etl make all subsequent ingnthly paymants as scheduled,

2. All other provlsiong of the Adjustable Rata Nota are unchanged by Ths Addendum anu famein jr
full force and affeet. -

 

 

 

- rt .
Gated: _ claales . — Of ser il 3) are freee race i
PER RP Pal rtag (Een OE
fe rt te eee EL} Alacer ee PAPE ee
vere OE CALPE, -Lorvar iaNe MOALMUN, oy Tashar agen! amd acrarhey -Borpay id
tn Zavh. OWS ei Mime
ee ee nena a - . nei ceeecee ey pereennnl HOY
“Ger renargc -Berrowytr
a cee on ane ie eal . _ ee, beet
-BorrowoF . -Rereevor
es BRT a ttt eo ... {Seal
-Hobrowor “CFI ar
Endyivtng Bank arid] Fadoratly Eavrnptod Geller Ver Onis
Hart Praga nent Addo nde |1d yrag - ARE
Prat Nlartgayoe - Multiciuta, Avianeik Gor over 8750, 000}
SPR sb

BaBO2TS each REF Werriputse Balabiane. Ine, (BOMB! TFT ibe/ca|

 
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claima Pat? Filed o2/20/19 Gesc Exhibit

  

  

ADGENDUM TO ADJUSTABLE BATE NOTE

Loan #:

THIS ADGERGUM ls made thin 25h Gay of June, 200" , ad fe iscerperaten
into and lnteretert to form a part of an Adiustuble Aiete Mote cated ino sama date sa this Adderrchuen.

1. Seedion 4(0} of the Agjustshts Reta Mate is mcilifiad aa follawa:

Tha interest rete | am orenuiracl to pay at the flrat Change Datn wilt mot be greater than
14.078 fo oF lease thet B64 %%, Thereafter, my Interast rate will raver
be increase] or dacrdased on any single vhangs Data by teva than two ated No/Loodtha
parcerlage babtial [ 2,000 #6) from the rata of inearaet | have been paying for the preceding
Le monthe. My Interest rate well never be greater chan 14,875 Yo ariaes tien
4.750 on.

2, All other provisions of the defustabie Aatea Alote are unchanged by this Adderdura anc ramain In fall
force an affect.

 

 

 

 

 

 

oos\on
Cetads Vt  enunen ore ainen C4 od JZ At ef }
wi Me CAR ca ie FA Be often he

dg a AS Ay Pieces (it Paeg  BEe p
_-.. Ferme ae eer (See) eee ere oi Ae apo! ‘Seall
aa TONE, oC! PACS MIM -[hotr ir DORAN MATSON, gy Seber agent ant onecréay -Hortuwvar

abr Tach, GEADSTSHn CO MALHOo

sow terete — _— |Seal!
*Borroyyar -Frrowyet
eT
“Bite cer -BoFoWwAaT
a - ne {Saal} — (Geel
Barer Sacre e lat

vet ATE

Hag ad wees VP Morphag doununs, ine. feroe)

 

 

 

 

 

 

  

Page 10 of 80
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec ClaimaPan2 Filed 02/20/19 Desc Exhibit Page 12 of 60

SELES

     

ALLORGE TO MOTE

Loan i

Far purposes of further endorsement of the following described Note, the allonge is
affixed and becomes & penngneni part of said Note,

Loar Arniournt: Sh62 StH OG
Mets Date: bfeaf2noy

Borrower(s} Marae: Gladsione C Mealrion and Deana Mcalmcn, by Nefher agent
ant attorney in fact, Gladstene C Ylaaimon

Address: MtE 104th St
drookive, WY 14236

ote Rene tie ae a co dee ee ie 2 kt de i et aie ie Bite Bs a er Ae ede ea

PAY TO THE ORDER OF ONEWEST BANK, FSB, WITHOUT
RECOURSE

FEDERAL DEPOSIT INSURANCE CORPORATION ag Receiver for
lndymac Federal Sank, FSB, successor io Indymac Bank, F.S.8.

ot
é “a 4
fe - a ee
. . Bee” ae
ww Ge eed . of vet fee a eT
Sandy Sehnelder

Adarney in-Fact
Case 1-19-42993-cec Doc 26_ Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 13 of 60

 

ALLCMIRE TO MOTE

Levan df

For purposes of funhier endarseraent of the following described Note, the allonge is
affixes and haoomes.s panianént part of sald Mote,

Loan Arirount: SGe FOG Di
Nota Date: Bia 20G7

Borrower(s} Nami®: Giadstone C iMcaimon and Deana Mealmon, by his‘her ayant and attorney
in fact, Gladstene GC Vicalnion

Adgrasg: fe] E 1GSth St
Brooklyn, NY 94236

fini tac oer pad ddd ie een dd de ed a ed ba ee Be ei a ie A ae i ad,

PAY TO THE ORDER OF:

Without Regourss: oe

{/ & cy Lo gf

By: et ee cha tg aiff Piette be ee F

Name: Sandy Schneider
Title: Vice Presitterit

OneWest Bank, FBG
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 ODesc Exhibit Page 14 of 60

 

Alber revording plensa return to:
» FLS.B., Of CocoMENT

[Company Morar

Mama oF Metaeat Parse}
BIBS B, S01 EF LoartH aD, SULTE 400/500

Shag! Aoumsal
RANSAS Cry, Mo ggb32

iGily, State Zia Coc)

 

iipace Above Try Lite Por Beco eng Daptigp 9+ eee crue trea

MORTGAGE

BEEN:
WORDS USED OFTEN IN THES DOCUMENT

tA) “Security Instrument." This document, which is dated June 25, 2007
together weth ali Riders to did daoument, will be cated the "Security Instruntest,"

(8) “ocrower.* GLADSTONE C MCNLNCN AND DEAN} MCALMON LES WIE é

whose address Is 943 HE OLOSTH Sf, BROOMLYH,
MY 21236
domeiiines will be called “Borrower and sometimes simply "Ef" or “me,”

it) “MERS Mortgage Elvclronic Regiswation Syyteme, ing MBRS is a acparate curporutions that ie naling
euiely as a nontinee for Lender and Lender's succeastrs and sasigna. MEXS is organised and emiselreg Uangley Leas
laws of Delaware, and has an address and telephone oumber of P.O. Bax 2026, Fun, Mf 46501-2026,
te, TESS} GTO-MERS FOR PURIOSES OF RECORDENG ‘THIS MORTGAGE, MERS if THE

MORTGAGEE OF RECURD. #43919 Motes Bond, ise, Ak aS864

{DB} “Lerler,” INOYMBC BANE, FS.2., A FEDERALLY CHARTORIT SAVINGS BANic

will be celied "Render" Lender ia a derpuration or
Woaciatton Witch existe iter the lea of United States of america . Lender's
addtess is 155 NORTH LAKE AVENUK, BASRDENA, CA 97101

it} "Natu. The note signed by Borrower aad dare Wime 25, 2007
whl te cated the "Note," “Phe Note shows that] owa Lender five Hundred Cifey tes Chcusand
Five hunéved and No/1looths Deltas (5,3 582,500, 00 )

pias interest and other umole that may be payable, 1 have promised to pay lhis debt in ferladie Piynante and ws
phy Wie delat in Asil by July 2, 2007 .

 

Tari bho:
Kaw York Mergnge33naly Fandky Fanite Mau/Besddie bac Md Bat INS TRERMENT MEEIS Medhled Harun 3S 1]
+o Pat COMM ANC? BOHR, Thi Page buf 17 Ladin Ad ey, US

wareep nid ceca HATE AT oak, The Cempience Scureg ane.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 15 of 60

(#) “Property.” The property thet is described below li dhe geetion titled “Dsctipiion of the Property," will
ee cated the “Property.”

(&) “Loan” The Loan” means the debt ovidenced by die Nole. plus interest, any prepayment charges and late
Charges dup wader tla Mote, dod atk suane date ender thin Secariey Tantrunient, plug iniereat,

(H) “Surg Secured." ‘Phe amounts deseribed below in the section titted “Horrwer's Treaster to Lender of
Pigbta in the Property eonsetines will be called che “Biame Secured.”

it “Riders” Ali Risers atuched to this Seourity instruntent that ara stgeed by Borrower will be galled
“Kidera," The toltowing Riders aro to be aigned hy Borrower foiert box ag appibahias:

 
 
  
  

24) Agiustaile Rate fider ["] Condominium Rider | Heooad Home Rider

| Halloee, Rader a Finhned Unit Davelopinedt Rider | Biyeelly Payment Rider
es 1-4 Family Bider Ld Keverubls ‘Trust Rider

|__| Chtheels) fspacity]

{J} “Applicable Law." Alb camrailing appiicalts Ederst, tule thd local watts, regulations, ordinarines and
adminigtratlye rales und orcerd (that ove the affect of Ins os well as nh applicable dnal, mon-eppedlble, judiciat
Opigiens will oe called “Applicable Law.”

{Kj SComnwulty ASHiation Dyes, Fees, ond Asgeyaments” All dues, thes, gudesamtenits aod oilies chic ped
that are Emposed on Borrower or the Properry by & condominin association, bomeovmers asspelanen or cimdfar
organization will te called “Ceamimunity Association Bucy, Fees, and Assevaenenis,"

fl.) “Rlectronte Wenits Transfer.” “Rlestronyic Pugde Transfer" reang ony tranader of wooney, other Wen by
check, draft, ca gia paper inatrument, which is initiated chrough an abeetrmig termined, telephonic instrument,
COTEPAeY, OF Gidgmati; tips ao ae do order, mistracd, or aukange & financial ingitulicn lo debit ay predit en aecompt,
Some common exanyples of an Electronic Funds Transfer we point-ofeale traneiive (where 2 card auch ps an agset
or debit eatd iy ased at a miereiant), automated telter maching for ATM) euisantions, Ganators biitiated by
telephone, wipe anata, abd auloniated cttaringhorse tanstars.

CR“ Reercw Deore.” Those items that aro deecribed ia Section 3 will be colied “Eaceou ftom.”

cM} “Miscellaneous Proceeds.” “hilucellancuws Proceeds! wieans amy compeusation, settlement, award of
damages, or proceeds paid by amy ahird party Colter dian Insurance Froweeds paid wider Gye cowerqee despribed dn
Suation 3) for: (0) damage to, or deanrperion af) the Property; G1} Candammatiog of other eaking of all ar any port of
the Property, (li) conveyance in lion of Caudemaation or sale to aval Condentnation; or (iy) misrepresontations of;

oy orutainkg as ty, the valua andor candithen ef the Property, A saking of the Property by eny governmental
AvtAorily by eminent dorogin is gow aa "Conleneation,”

14 “Sortpape Inwawance.”  “Merlgage Insurance ameang iauranee proteoting Leeder agaist (ie
Hiayaymert at or defn, oe, ie Copa,

iPy “Periadle Faymeni.” The ragolarty stheduied awrtount dug for (0 arineipsl pred interest ander the Nota,
a GTi any antouat wider Section 3 will se called “Periodic Baymeu."

{(Q} “RESPA.” “RESPA” means che Real Eatave Setdletnend Prooedurea Aci (12 U8. 2260) et seq.) aid its
fnplerening regulatinn, Regutation X24 CR, Pat ROH, as they might ke amended Bory tine dr toue, ue my

 

Nee Work Mortrige Single Farcily-Fua aie Mise! Firddile Mtoe CNIPORM INSTRUMENT MERS hefadlfiecd Bork 04d GlaH ,
ese TILP QTR ANSE Hg, Nee Page 2 of 17 DeADEN UF chee, BoE

Sur ROE Sar SPURS al ES BL OQ The Curuellace Fygaee: lap,
-19- - 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-19-42993-cec Doc Page 18 of 80

Case 1-18-47144-cec Claim 3Part2 Filec 02/20/19 Dese Exhibit

additional of snavessor Ingiutation or regulation that governe the sume subject matter, Ag dyed in this Seenrity
Instrumed, “RESPA" cafers to all requirements and regtrctions that ave imposed in regard toa “faderalty reinted
Tnortpage Loan” even ifthe Loast deer gat qualify aa a “federally retailed mottgage loan’ wader RESFA,

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROFERTY

Lanertgage, grant and convey the Property to MERS (sotely aa norinee for Lender and Lender's succescers tk
aHerest} and iti succesenys in interes! aubject bo the terms of this Security Fusirument. Thik meare that, by signing
his Seuurity Instrument, £ an ghving Lender diese cighis what are slated in this Security Enatraent aud atgy encse
Aphid that Applicnbts Lew gives lo leaders who hold (iorgages on veal propercy, | ani giving Lender these rights ia
proteue Lender Erol posible losses chat miuhe seat iff fait ta:

fA) Pay afl the amounte ihnd }owe Lender ax stated in tha Note iuluding, tat nat limited te, af] reneenla,
sxtensiqas am? modifications ofthe Moke:

(BR) Pay, with interest, any ammounis dct Lerefer spends yncler this Security dnsérvenert{ bo prolent die value
ofthe Property and Lemder'y vighls in dhe Property; and

{C) Koep allefouy olher promises and agreements under éhis Seaurity nsiunsent aod te Nate.
Tundersiend and agree thot MBRS holds only legal Gitle to the rights prantad by ime it this Security Inctrument, bet,
iPneceasary to comply with taw or cHstOML, MERS (a5 sontinee for Lender end Londer’s auccessors and ndtgnad hag
the tetic:

(A) to anercise any or all af those right, includieg, but not Ensited to, the righe ta foreclose ated etl the
Property; and

(8) te jake any fetion regbired of Lowder including, ber act Linked fo, telewenig and cenzeling ttds
Sechrity Tastrustenit.

DASCAIPTION OF THE PROPERTY

I give MERS Golely as aomiees for Lender and Lender"s suesessurd jn interest} riphis In Ihe Property deverited li
(Ad terotad (G) beknet

24) ‘The Properly which y [osnfod Adi F LOATH SF ;
Es ieel
BROOME » New Vek L236 . This Property iz in
fen, Towed ae wage} Hip Ged
Mao County, fy has the following fegad dewoription:

JHE EAAIBIT A ATTACHED HExETO 2M MADE A PAT FER

G2) AH buildings and clber improvements tht are docaied cen the Froperty deacrihedt in eubsection {A} at!
thls stetion:

Lean No: _
Now York hinrigapestingle fansily+Feuule Mug Freddie Mae UNEPORAE INSTRUMENT MEARS Mftilitted Forra 3835 Ofi0t
THE CMMI BANC BOGOR, Fig Aaah emg died, RAED

weteweflot pla et torsos Page Sef 1 TERA ONELE TAS, Ph? CompHinge Savio, fat,

 

 
Case 1-19-42993-cec Doc26 Filed 08/13/19 Enter
; ed 08/13/19 22:58:
Case 1-18-47144-cer Clain3 Part? Filed 02/20/19 Desc Exhiblt Page 9 i 60

Schedule A Description

Title Number E-GRAT-O7 Page 1

_ALL that certain plot, piece or parcel of land, situate, bing and belng in the
Borough of Breakin, county of Kings, Cly and State of New York, bounded and
dascrbed as follows:
BEGINNING al 4 point on the easterly side of West 104th Street distanl 320 feet 1
southarly from the corner formed by the intersection of the easterly side of Fast |
+O4th Sireet with the southerly side of Flatiands Avenue ad aarne was laid aut
and widened on the Gity Map 10/22/55;

RUNNING THENCE easterly part of the distance through a party wall and
parallel with Flatlands Avenue as so widenad, 100 feet to the center fine of the
biock:

THENCE south along said center line of block, 25 feet;

THENCE westerly and again parnitet with Flatlands Avenua, 100 fest to the
master: side of Hast 144th Street,

THENCE northerly alang the easterly elde of Fast 104th Street, 28 feat te the , ;
polnt or place of BEGINNING.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pan2 Fileq 02/20/19 Desc Exhibit Page 18 of 60

iC} All rights tn other property dhae 1 have as owner of the Property cegeribed in gubsectlon (A} of ibis
section, These right are known as "easement and appurtceences attached to the Property,"

{0% All rights thet 2 lave in tha lund which fies in te streets or toads in done of, or next to, the Property
described in aubsectien CA} of this section,

(Ed ALE fixtures thal are nowy or its the fisture sil! be on lhe Property descrited (11 subseutiens (A) vind (B}
Of this sect!

(E} All of the rights aod property described in subsections (FH) through {2} of this section that L acquire ia
the fietuirts, wed

(G) AH replacements of or additions tw the Froporly deserihed ii subsections (B) dhrowgh (¥) of this
getion and al Esurance Proceeds for loge of damage ic, and all Miscelancowa Peeceads of the Property
degerlbed in subsections (A) through (#7) of this section.

RORROWER'S RIGHT DO MORTGAGE THE PROPERTY ANE BORROWER'S OBLIGATION TO
DEPEND OWNERSHIP OF THE PROPERTY

{ promise Utets GA} E tavefidiy own the Properties, (B) i have the right to rnorigage, grank asd cosvey he Droperéy to
Lender; and (2) dheve kre no outsekading claims or churgen wtainat dte Property, except for thove evfiiel) are of public
record,

Epive o generat warranty of die to Lender, This suenns thet f will be fully tesponsdbie for gery tosses whinh Lauder
suffers because someone other then savgall bee sore of ue rights fn the Properly which ] pronicag (hel? have, {
promise that’ will defend any ownership of the Property againet any clainta of suttt Fiphts.

FLAIN LANGUAGE SECURITY INSTRUMENT

‘This Securly fustrunent contains promises und agreements lsat are used if rea] property security insgrunents all
aver the anumiry, also containa ether protiists aid aeresments hal vary me ddflerant pacts of Ese Country, My
prornjges and agreemuenty are ated in “plain langiage.”

COVENANTS

1 pryuclige tnd Taerce width Lender as follows:

1, Borrower's Promise to Pay. 1 will pay to Lender an tinte prinsigal and interest due under the Mele
and ay prepayment, Jats charges aad other omounts due under the Note. P wall alse pay alll qoute for Gecrow
Treg wieder Sectiow 7 of tig SOuuriey gH ied,

Payments due muder the Note ger thts Security Ensbriment shal be nade in U8. currency. if any of my
payinents by gheck at ather payment instrument t¢ returned 2 Lender unpard, Lender may require my payment be
imede byt Ca eat th} meney order: Ce} certified check, back cheex, trensurer’s check or castdér's check, drat
ubon an istitudina whose deposps are insured by a federal ageney, metrumemcalley, or entity; az (dl) Elecdroade Funds
Trnasitr.

Paymente dre deemed received by Lender when recoived af the locusion required in Bie Note, oF ot anollier
Leseticn devignated by Lender under Section 19 af thid Security Instraoettl, Lander way ratum or accept any
pryment or partied payment if ire for an amodine Chet is Legs than tie amoueed that is then duc, TP hender wccayn 4
tescer pulyiriont, Landes mey rouse  acecpe & lesser paywient dal | may make in the fatuee and doos not waive any
adits rhehis. Lender is aot obligated i appky aueh lesser paydrents when Ht aeeatla sick payments. (F ivtersst cn
Principal acorucs an if wll Periodic Payments tad been paid when duw, when Lender need not pay filevest on
unépelled finds. Lond:r may bold suet unappiied fuads ungjl 2 make pasniencs te being fhe Loan ourent JP] de

 

 

Loan No;
Naw Vork Mortpegudlngls Farily.Pennte Mune raddia Mac YUE ORM INSTRUMENT MEGS Miirdlfied Bacar 305 HAH
THE COMP.ANCE SOURCE, THEA Puged of UT URS {ire Bills

Sele wthhe pS AE AYIP HED ELLIE saath The Cheenti Sauce ie.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pat2 Filed 02/20/19 Dese Exhibit Page 19 of 60

*

vat de ao within @ reaganablé poried of time, Lender will either apply auch funds or teture them tome. Tn che event
af fireclowurs, any dnapplicd Binds wilt be applied wo the outstanding principal baloace immediately prior to

forcutesure. Na ofised or clatm which } might have ow or tn tte thruce against Conder wall gelieve see from making

payments due under the Note and dria Soounity Instrument or keeping all of my other proitises and spreuments

penurod Ty thie Scourlty Taptoument.

2, Applleution of Borrewee'y Payments und Taurance Proceeds. Unlous Applicable Low or shis
Neeson % evguires alkerwise, Lender will apply each af my paymenlt that Lender ageepts in the fotlowtag order
Foret, to quey interest dup under the Mote;
exe, ta ony principal dine aader fee Note, ond
Next, to pay the dmounts due Leadarunder Section 2 of drs Suads ity Insecumbettt.

Such paynleats will ba applied ta euch Penadie Payrient in ihe order in which if berume due.
Any remaiming amounts will be applied as Ballas

Firat, de pay any lute charges;

_ Next, tp pay any other amourta citi under this Becunty Hnstument; and

ext, te reduee the principal belines of the trove.

Ef Lender teceives a payment ffi me for a date Perigdia Payment which ineludns a aufciesit imnaant to
nev eny late charge due, tho paymed may be applied to the late Periudis Payment and the late clarge. if more than
one Perialic Payment fs das, Lender may apply any panes reseived fron dies First, fo dhe repayancnt GF the:

Purjotic Payrents dat ee ine 40 pnd to the extent thal, each payment can be paid in fit; Next, to vie extort thet
any excess exista after tha payment is appiicd bo the full payment of one or more Periuelic Payrnents, such eacess
may be apotied to any bale charges duc,

Voluntary gvepaymente will be upplied os flicws: Fite, © any prepayment charges; and Next, a4
doapritett in thie Mote,

Avy application of payeents, Laurance Proceeds, or Miscdllaneous Proceads to principal dur wider the
Nore will aot exsend of pastpone the due date of thre Poriodic Payntents or change the opount of those poynietlis,

4. Monthly Payments For Taxey And fisurence.

(a) Barrewer's Obligations. 2 will pay to Lender ab amionnta Reaesenry io pay for lao.tk, ageeesmcrity,
water charges, sewer rant aad other sirilu charges, around leasehold paymenis or Lents (GF ariy), Hagar ov property
insurance coveritty the Property, Coed insurance (Gf any} and ey rewired Mortgage Insuraree, a7 a Loss Rasorve
14 deseritued in Section 1G if the piace of Mortgage tnsarance, Bach Parivdig Peymend will include an amneunt to be
ipphiad fpwarcd payment of Uke following tens which are culled “Hycpou ibe"

(3) ‘The taxes, sayesamenty, Water gharges, sewer revise and other estilar charges, on che Property which '

under Applicable Law may be supertar to this Socuriny Ingirement asa lived oa te Property. Any ¢talea,

emand or cbacpe thae is made aguinsl property because en obligation baa not been fuiHled is known a6 @

“Liss, [

iY) The leneheld saymeny or growed rea on the Propariy (if any

(3) ‘Mre preanivns for any and all inawraace required ‘ay Lender under Seption 3 of this Sesurity Isgtrasent,

(4) Thy premium doy Monaage neurance (Pang),

(9) The amount 1 may be requered de pay Lender under Section 18 af this Securily tnetrament instead of

ike payment of the premium for Mortgnge Heycance {ifuny); ead

f5) [required by Lemdor, the amount far ony Cometucigy Assoclation Daues, Feeg, umd Asgagsrietle,

Aor pigtiay the Mote, or at ony! time dering fa term, Lender may include diese atnomus as Lesrow ium,
‘Fhe monthly puyment | wili wake for Baorow Hens will he buyed on Lender's estimate of te amnual qmaant
required

Twili pay all of these amanits to Lender unlesy Leador delig eae, ie writing, that Fdenor have lode ap, o7
anlew Applicable Law reguires othersvise. [will make ihesc payments on the aan day that ery Petindie Payinents
ef principal ond interest are dug ender tee Note,

The nehoents that] pay to Letider for Radrow Tema ander this Section 3 will be calted “Eacrow Fonds.” 1
wiH way Lander the ecrow Funds dar Becrow jets wulows Lender waives my gbligadion ta poy che Escrow Funds
for any or all Escrow Trem. Lender puny waive my obligatan to puy to Leuder Escrow Fueds for gay or al) Bacrow
Thesis pt iy Enid, Amy sucht waiver says be In weriliag. ln the overt oF such waiver, | will pay direcdy, when anc

eee gg ie a

 

New ¥ark dlortgape-tingia Pamigy-Eonnle tues Prvlile Wut EFL IASTALMENY MES Maditted Ferm 3079 thar
Pa One AA BOE, Bae Page dot 17 Laduseey On ers, bea

Mew COD. euro sear ALBEE EEA all 22004, Pee Cue ait Eran, bee,
58:31
-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:5
case 1 18-47144-cec Claim 3 Part 2 Filed 02/20/19 Desc Exhibit Page 20 of 60

 

where puyabks, the umoeumis die for aly Euerow Teme fv which paynsent of Bysrow Funds has been waived by
Lender and, if Lender requires, wil promptly send ta Leodet recsipts showing auch payee within such rime
period ny Lender may require, My awhligetioa to moke ensh paymenis and ta provide receipts will bs condldered to
dc 4 promiss and agreement contained in chia Security Instrament, a5 die phrase “promises aud 4zreeniants™ ts wed
in Section ¥ of this Security agement, ff 1 am ObU pated to pay Escrow Iteme directly, garaneat ta 4 waver, and
fil to pay ihe amount die for un Bacraw tem, Lender may pay that anitoune ett 3 oft then be obligated under
Seciion 9 of this Security Ingiramont te repay to Lender, Lender may reveke the waiver ag to any of af) daerciw
Items at any time by a notice piven da avcordaie whh Section 15 of this Security instement and, atbon the
reviwation, T sitll pay ta Lender al Basra Fonds, and ir asmousis, that are then required under this Section 3,

E protiise to promptly aed to Lender any nolices that f receive of Eeorow (rem amen to be paid. Lander
will estimate fron tima ta time tha amaunl of Ruersw Funds | will lave to pay by using existing usteysments and
bills and reasonable estimates of the amount I will have ta bey for Eserow items in the fiture, untess Applicabfe
Luny requires Lends to use another meelaed far determining tha emiound £m be pay,

Lender may, at any dine, collect und hold Becrow Punds is an amount sulGeicat to perma Lender io apply
dhe Exovow Punds af dhe time specitied onder RESEA. AppUceble Law puss Hraite on the tata! amount of Bscraw
Funds Lender can al any time collest and hold, Thle cotal AM tanaa! be more than the maxinton amgunt 4
leader cuild vequice under RESPA. if there is another Applicable Law that impases a dower limit on the total
amount of Raorow Funds Lender can collect and hold, Lender wii] be leuited 1 thee lower antopead

(B) Looder's Obtigatiens, Lender wit keep the Hecraw Funds in savivgs of barlldne instieucion which,
has is deposits insured by « ideal egoncy, ubementallty, or entry, of in any Federal Home Loan Bank, If
Lander f9 such a savings oy banking titilubas, Lender ewuy hold the Escrow Funds. Lander will use the Baerow
Funds to pay the Escrow Ilema ro later than the time allowed under RESPA or other Applicable Law. Lender wil}
ghee io nie, witha shorge, eh mua auenUning Bf the Esorow Funda, That accoundag will show all additions to
wed deductions itarn die Eucrow Funds anid the tensor for each dtducticn.

“ander may nol charge ae for holding or keaping ihe Escravy Funde, tht ashing the Bserew Funds to pay
Haerow ions, for making yeariy athaiysis af mary paytlert of Béeooy: Pande or tte receiving, of for verifying und
Fotaling asesuemetts and bile, However, Lender diay tharge me for dese services 1f Lendey pase ore interest on die
Lscraw Panels and if Applicable Law permits Lender nt imake euelt a obarya. Leader will nat ba teguired te prey ine
any Inigiget Or eavttas on the Bacrew Maids anise: cithey (1) Lender and ¢ agree in writing dal Lender oni] Pay
interest on lhe Rerrow Panda, or (23 Appileshls Lew requires Leaer te pay inserest on the Recravy Funds,

fe] Adjngitdents te the Rycrow Funds. Under Appiitabic Law, utere ia a licsit on the amount of Eserow
Funds Loder way Ina. If the asi of Escrow Fueda held by Lender exeecda this line, ther there will he an
SECA SMe att RESPA roqudres Enmder po accel to aye tag special renner for lhe exoesd amount of Eserow
Fiemds.

ER ct ay tite, Lender has avt reosived sueush Escrow Fundy to make tho paymenth of Bscruv Leones when
Ine gaymenis are due, Lender may cH me in writiag thal un additional amcuot is nevesary, Twi pay to Leader
whatever addittimal gussurit is HObAESOEY I pay The Bacraw itor wher the payment are dite, hut tho nugsbor of
Pasorcett will ting be mace dha 26,

Whee [hove paéd sll of the Sums Secured, Lender will promptly ratund ta me aly Faeroe Funds thal are
then Leitg held by Lender.

4. Barrawers Ohigation so Pay Charges, Assessments And Cluline, [ vil! Pey aif Genes, aescasmenty,
water charges, sewer tanta amd other siniter chorges, und any other chargers and tines ght thay be Bupowed on the
Properiy ensil that may be superiar to Chia Soourity Instigment, Favill alsa make ground cents or paynienla été wader
my terse Uf fuen a tenant em the Froperty amd Community Agsociation Duss, eas, and Assénsments Cl any) due ca
the Property, If these items are Escrow Tignes, twill do this hy making de payments 9s described i Seetian 3 of
this Security Tngsrimernt, in Unis Scoutity dustrument, the word “Parson meany ay ikdividesl, organization,
EcvemMeiHal suderlty or other party.

I vail pesangtly pay or asiinfipal! fiona a wainet the Properey dhar may he superior do this Sedurity bistrumeent,
However, this Security Insemmiumt does not requiré the to daisy a superior Hen if {uF euros, ia eeritin B. to pay ihe
obligakon which pave rise to dhe Supsriot lier: and Lender epprovea the way in which | agree io pay that obligarian,
but only se kg ag f ae perineniing such agresment (3) ly good faith, [ armag or dfond agninst die superior ter in

 

Loan Hos .
Now Tark Manipage-Single Fistiily-Fungle ALaeFrecidis Ean UNIFORM INSTRUMENT MESS Modifled For FY HLA
FAD COMPLIANCE SOURCE, IC Page 607 JT BASEN W MAUD [Bev A

OWN leer pany

EE SEE Bus, Tae Conpfeare Soupue, Ine
Case 1-19-42993-cec Doc 26_ Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3 Pant2 Filed 02/20/19 Desc Exhibit Page 21 of 60

1

# laweuit so chet in Lender's opinion, during the lnweuis, the augerior Hen nay Net be safirced, but only antll ihe
lawentt ends; or fo} Evecare fron dhe hulder of that other lion an Bpreement, approvdd in writuag ty Lender, that the
lten of this Becuriry Instrument i¢ superior to the lien beld by dat person. TE Lander deteitaines that any part of the
Property [5 subject to 4 superior Hen, Lender may give Bertower a nodice iduuifving the supecior lien, Within 16
days of the date on which tia notice le given, Bor ower slinll gay or sattafy the spertor len ov take aie oy nore of
the atHons mentionul ia thig Sectign 4,

Lender alse mney require me io pay a oneeditie charge for on independeut ceut estate tax reporting sttvide
weed by Lender in conmeviion with the Loao, unless Applicable Law does not permit Lencler to make such a sharge,

5. Borrower's (blgation te Matnisig Hazard lusurance ur Property Inaerance. § will obtuin
hazard or property fasurmice 10 caver elt budldlage and other iRIproverients that waw ave, oF in dha fiture will be,
leaied ox the Property, The fisurance will cover joss or damaga caused by fire, havards somnaliy covered by
“hstouded Covertge" hazard insurance policies, and any other tiutards iis whick Lender requires coverage,
jaclodineg, bul net limied to aarthguakes and floods. Tht insurance will be in [he amounts Gncluding, bet not
hiuatied to, dedyotthte feveiad and for the periods o7 dime eequired by Lendor, What Lender requires wnder the lost
failence can charge during te tart of the Loan, } thay cfacse the ingurmice company, but my choien ig abject fo
Leyder's right co iespprove. Lender may aot disapprove avy chaise unteas tha didapproval ig reascwable, Lender
Tay reguire me 4 pay cither fa} a dnelime charge for flood zone determination, certification and iracking serviags,
or dh} a onetie charge for Road gone determination wad certliieation services aed sUEeqUent chordes each time
Zeniippings or aitiiar changes occur which reasonably alght affect dhe flood zone determination ot certiieation. (£
I disagree with the flocd mona dovermination, 3 yany cequpesk did Pederal Emervency Mitagemeant Ayenoy ta review
the dood zoe deterininetion and I prentise ¢p pay apy feea charged by the Federal Energency Managentent Agency
for the roview,

TET fail to maiviain any of the ineurunce coverages described above, Lender may obtain insurance coverage,
at Lender's option and my expensa, Lender ls under ae Obligwtion te Purchase ony paricuktr twee or umcent of
covernge. Therefore, such coverage Hi cover Leader, bat might or might ot protest me, my eauiey in the
Property, or the bortedte of che Property, against any visk, Ragard or lisbility and inight provide greater or lusser
coversue than was previnnaly in effect. I ucknowledpe that dhe cost of the jasurance ctverdge fe oktwined mipht
sipniticandy axcead the cout of insurance lbat J could ave obalued. Arp amowsies dabursed hy Leader wider due
Section J will become my avlditional dele sccurnd by this Security Enatrement, These ameunts will bear interest at
fhe interest rete scat Jovth in die Mate fron the daus of dlaburagnient ated will be payable with such interest, won
notiog Ham Lender to ie requesting payrieds.

Ad, af ihe casuraned potieies and cenewals of chose potleies will inchide whet {9 known ayo “Standagd
Movigage Clawue"' te protect Lender aid wiit name Lender aa morgagee andor re an pdditiestal las peyte, The
Rom wall poticies kn renewals will be acceptable to Lender, Lendar will have the Weht ta hotd dhe policite and
renewal cerca, If Lender requires, § elit promptly give Lendey al] recelpta of paid prernilmns al reed
Titiges that d receive, .

Hf ehtuar any fora: of iawurance covurage, ead otherwicy required by Lender, far damage to, of destragtion
ol, ie: Property, sued polioy wll inctude a Standurel Mortage Clauxg and witl suite Lencter ay inerivages andor as
fer Std picnal boss payse,

If ere is B logs or dammape tc. che Property, [ wil] promptly arity cha uasuranes eouipmry and Lander, GPE
lt Not procipety prowe 10 the insurance caompacyy thal the loss or damage oocureed, then Lender aay de su,

The amoimt paid by she inewance vorpany fer toss or damage Lo ihe Property is céHed "buucomes
Provenls.” Lnteas Lender and | otherwise agree hu wetting, aay Ingurance Froncuds, whether or not dhe underiving
insizance wa required by Lender, will be weed wr repel or to restore the Geinaped Croperty unless én) if [¢ not
eienomisaity feasible to make the repeirs or restoraion; (ht the bse of the insurance Progeeds for chat plurpors
would loszen the prorestian given io Lender by tite Seeartty Instrumes; or (el Lender une! have aeroad in writing
rat (0 use the Inaurance Proceeds for that purpose. Drting the period chat any repmisa or restaratlony are battsgr
inode, Lender may hold wy Teattranes Proceeds antl it has tod an opportanity'téinanect ths Property lo verily that
lhe repeir work has beet omnpleted ta Lender's satisfaction. However, chis apection will be dane peomprly
Lendes may make payments for the repairs and resteraions in a sinule paymionl of in 2 series af Prowress pikprrients
ag lhe werk is completed, Unieas Lender and & agree aiherwlan én writing or suntess Applicable Law requires

 

Lian Ney , ee vee
Hew Tock Margapedingie Harmly Pande tise M eel: hte LNT PORE EMS PS 4 EM MBBS hodlikud Form $33 OLAbE
THE COAL LANCE SOS, ba Page 7a ]T LAB Yc (Ray, COE

were ezine oe COL (ETFS ALEC DAN, The Coogee dyn a Ins.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3 Part? Filed 02/20/19 Desc Exhibit Page 22 of 60

1

alherwise, Lander ia not required to pay ma any interest or earmange on the Ineurance Presoeds. | will nny for any
subtic adjuatera ar other tiled parties thed F hire, and mhebr thes will not be paid ott pf dhe Instance Proveeds, Ifthe
repale or restoradion ts not enomomically feasible of if it would lessen Landos*y protection under thig Security
(netremnenl, dion the bngurance Proceeds will be used ty reduce the amount thai 1 owe to Lender under this Security
instrexnent. Such Insvrence Froceeds will by applied in dhe ceder provided for itt Section 2. Hang ofthe Insurance
Groceeds remain after the anus thas [owe du Lender bas been prid in fill, die rernnining peoceads will be paid lo
Ind,

ECT abandon the Property, Teer may file, negotinte aud serio ony available insurance claim and related
Waters, Uf Ida not answer, uithin 30 days, a notice thorn Lender stating that dhe inswiunce company hes odfered to
see w clan, Lender may neqotinte and evttle the claim. The 30-day period will begin eles ihe gotice 19 ghren. In
either avent, or if Lender agquires the Property ander Selim 22 of thls Security Instruntent or wherwise, F give
Lender my rights to uny Enserance Freceedy in an amount slat pragicr than the smoumts unpaid under tne Note anil
this Security lagtrument. ] ofws sive Loudvr any other uf ay rights (other hon the right to aay refund of abterznied
promuamd that T padd} uncer all insurance policies covering the Properiy, if the rights are applicable to the coverage
aldhe Froparty, Leader may usa the Inaurence Proceeds either to repair ar restoce the Property cr to pay aman
Lepakd untfor det Note oy dia Security Ineitunient, wiratkes or wat dhe dive.

é& Borrewer's Obligations to Geeupy The Property. 1 wll opeupy dhe Property and uve lhe Propery
ny ayy principal residence within 6 days after J siga this Security Instrument. [ will oontinud lo occupy the Progercy
and bo wee hy Property a6 my principal residence for at least ons year, ‘fhe anc-year period will begin whew } &rar
vesupy ihe Property. Poveved, 1 Will not have io ceckpy the Property and tse the Property as my principal
regidanice vithin the time frames vet forth above if Lender agrces in writing that (do not dave to do so Lender may
wol redies bo agree agluay ite xeltaa! is teoaonable. [also will ner have to eeeupy the Property aad ude the Property
ng may prinoipat residence whhke the time fares act forth ubove if extenuating citcumatances exiul which ane
beyond wy cool.

7. Borrower's Obligations ip (Maintain And Protect The Property And (9 Fula) any Lease
Obtigatlons.

ia) Madotundiee aod Proteqdon of dhe Property, i will vel destroy, dasnage or beer the Property, wy) I
adH mot alkow fhe Properry lo detertarmé, Whether or nor lam fealding ta the Property, T wilt keep the Property bs
goo) repair ay Ehar il will nor datertotate or decreagg in value due te its condivion, Unless if ip determined saeder
Sections 5 of this Securigy Instrument that repair ig not exonomically feasible, 1 will promplly repair lhe Properey if
damaged mo avid further deterioration er damage. Hinsiranes or Condemnation (a @euoribed in the definition ef
Miscellannaua Progesds} promesda arc pant becavee of loss of dimage to, or Condensation off the Property, | wil
répaiy at rages the Proporty only if Tender fins seleased those proceeds for auch perpeees. Lendar may pay for the
repairs und resteralion oui of proceedy i a single payment or in 9 aoriey of progress payments as the wark is
completed. [f the Insurnnce of Cundercnatien preceeds aré mot su ficient te repair or restore the Property, § pirarntRe
tu sats flor Ge donde ou of ated regan ar reslounind,

ib) Lender's Inspection af Property. Lendsr, and others sithonced by Landa, may enter en und inapeci
ihe Property, Trey will do go in o reasomlable manner and a1 reasonuble tines. 111 has a reaeasable purpose, Lender
may iaspect tic inside of the heme or othey improvemens on the Property, Before or at the titite an inypection te
ntade, Lender wall give mo notice atating a reasonable purpose for suen interior bigpestion,

& Borrower's Loan Application. 1, during the applicatiun peenese for the Loan, 1, cr any Person oor
natity aching at my dirsotier or with any knowledge ar consanl, made Else, miskeading, or inaicurate stasamenty to
Lender abou igfoemation important 10 Tender Ln detenwining wy stipibildy for the Laan for did pot provide Lender
with such information), Lender ill great my actions asa default uader lily Sacurlgy Instewment, False, witatead ire,
or Enacournie staleaenta about inlermation in poriat to Lender woutd include & mnieprassatétion of my intention ta
aceupy the Property as 6 principal residomes. Tisis ia dust cue exarapie of filer, misleading, or inasectale siateitenl
af important infaroapins,

9 Lender's Righe to Protect dis Rigtits in ‘The Property. “1: -(arf do not keep my promiggs and
Qgreemenls made it dis Scounty dasirumert: (ob) siumcons, Including me, bagite o Eagui provesdiag that away
significantly affset Lender's interest by the Fropersy ar rights under this Security beatrument {awh ae u legal
preening in baakcuiey, iit probate, far Condemmacion or Forleiture, procecdings which could give @ ferson re jehits

eee . - eee

 

 

Loan No
Mew ¥ arg Moptgeco-Sinpke Pascily-Fanule Moa Froddis hae CSA INTHE MBS AUeeabed Furr ddd Odd
wee THE CELLAR CH SCPC, TNC Page date? SANIT DOO dle, HY}

sone aeRO Fess ,
Case 1-19-42993-cec Doc 26_ Filed 08/13/19 Entered 08/13/19 22:58:31

Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 23 of 60

whith gould eqaal or exceed Lender's interes in the Property or under this Sedurity Instrument, proseedingy for
eniorcemenr of a Gen which any became superior ia this becurity Listrament, ov ta sadiree lewd of regubitional; or
fod L Have abundoned the Property, thet Lender may do and poy for whitaver is reasonable or approprina te protect
Lender's ierest if the Property and Lender's rights ender diin Guourity Instrument.

Lender's actions may inctude, bon are oot Hitited te: (a} protecting andéor seaesaing die value of che
Properus (ht securing and/or repairing the Property; (c} paying aume to clitninate any lied upsingt the Property that
may be equal oy superior to this Security inatrunent, td) appearing in come and {2} paying reasons alorneys"
fees tor protect its interest in the Property and/or rights under this Securicy dnemumens, incteding ily secured position
it a buskruptey proceeding. Lender cun nlso enter iho Property io make vepais, change locks, replace or basrd up
dora and windows, drain water kam pipes, eliminate building or other code wolationg or dangerous conditions,
iuive utilities tamed an ac off, aml take any other action it secure dha Propary, Although Lender may lake ection
ander thie Section 9, Lender does wot have to do op and is ander ne duty dado ec, 7 agree thal Lender will nat be
liable for nat taking oty er al] actions wnier this Seouen 2.

Twill puy fo Louder any amoutite, with mtcreaé, which jcrder spends under this Section 9. [will pay these
antiotnta lo Lender when Lender sends me a notice requeding that] do sm 1 wail pay interest on those amouats at
lie interest rage det fordh in tke Mom. interest on cach anunt voll Seeds cn dro date [had the ordoabt i spent by
Lender, ‘Phie Security instrument will protect Lender in case I de oct keep this promise to pay heae anvaunts with
interest.

fj do wel own, but am a tenant oot the Propensy, will Gad}: ail my obtigntiona under my lease. 1 aleg
agree that, if} acquire the fit dile (aormetimes cutled "Fee Title") to the Property, my lease interset aad ihe Pee Titla
wilt aed marge urlow Lender ogress to the merger in writing.

10, Afurtgage Inguraies, EE Leader required Mormgage Insuanen ad o cond) joo of melong the loan, i
Wilk pray (he preanilitie bar the Morrgage Insurance. $i fir any reuse, cl Plorpaye Insutaaog coverage coudes tO Be
ovlobie fort the mortgage knaurer thet pradowely provided such Uisursee and Lender coyuired me be wake
SCpHrRte payne Lward the premiums for Morlgage Inaurence. 1 will pey tie prenifums far substantially
equivalent Mortguge Insurance coverrge irom an alienate moerigage insurer, However, the deat ob inis Mortgage
ingurands coverage will be subytentlliy equivelent to the quai to ote of the prevides Marigage Thaurancy coverage,
nad ts atteranic mortgace insurer Wk bo seicated by Lender,

H substancieliy cqurvalenl Morigage bisureno¢ enverage ie net uvoilable, Lender will cutablisit a aon
refundable “Loss Fesevve us @ aubetitie for the Mortgage Inaareuce coverage. 1 will contlones co pay io Lender
overy 14 days an umogcel equal t one-twontysixth uf the yearly Mongage Insurance promiam {ad of ihe Hine tie
coverave lapsed of ceased Lobe da alfiorl. Lender will retain these payment, ond will uso diese paymioa ts 1 pay bor
tosnes dat ihe Morleape Insuracce would have suvered, The Loss Reserve is nonssfundable even if she Loan is
eltiuntely paid de fol wid Lender ig ot required te pay ine uny interest ov thy Lass Reserva, Lender can na longer
require Losa Reserve payments 10 (a) Mordpage Insurance coverage again leoomes available dhrough an wneurer
selecded by Lender; (4) such Mostgoan insuranse ts obtained; (o} Lender requies separately designated prynents
toward dhe premviicis fir Mortgage Insuranos; and Gi} the Mortgage Tnatteause ca vernge is inf the amon and fo the
perind oF ime cequirad by Lender.

if Leade roypsited Mortgage bigurnace en a condition of making tha Loan amt Borrower was requated te
make seperate payments award dhe premiums for Martenge lagwanea, wil pay the Mortgage Ingeraiice premiums,
or die Lost Reserve payments, urttll dhe requirement for Mongage Imawence ond acearding to wiy written
qureernen| beoween Lencice and me providing thr such termmaination or uati) tennitisuien ef Mortgage insurance ta
raquited by Applicable Law. Lenser may require me fo pay dhe premgluai, of die Loss Reserve paynvents, i She
roanker Centeibedd in Section 3 of this Security Inatinmedt. Mothing is this Sectige) 10 wile efiect py obligation ta
pay inleraet atthe rata aravedad 1h the Mara,

A tdortgage Eraurance polley gaye Lender for amy entigy nal purshyigs the Note} flr uertabt loader it may
Tneue if Bovsewer doee cet repay (ae Loon as agreed, Horeawer ie not parly io the Marigags tngurnitde priticy,

Mortwage Insurers naesis their botal rigk-on -all- Morwuge Iesurance Hom tre to time, and mity enter into
agreements wilh other parties that share oc change dheir rick, of reduce losses. ‘Theue agrdtuigste ate bared on tema
#nd condiilons taet are satlsieedery lo the morkgage insurer dod the ether party (or pattick} to these agreements.

LOB ee oe eae ee . .
Mew Yuek Mucipegedlpgé full Parla Stace Prpick: Migr (NIPORM INSTRUMENT MERE Mditied Form 3033 Diabi
="TMETORIPLIANGE ROUACE, Ikc.— Page ¥ of RAM ON es, PADS

? "| O ir .
wea Bs Fe ae EAT Eee RTE 104, Tu Compenice Shae, Ab.
Doc 26_ Filed 08/13/19 Entered 08/13/19 22:58:31

Case 1-19-42993-cec Page 24 of 60

Case 1-18-47144-cec Claim 3 Pat? Filed 02/20/19 Desc Exhibit

ins a soe

Thess dereements Alay require the snurtgage insurer ta make AY enis Using any source of Beds dhet che mevipese
ingarer may have avaltobly (while way inchede Morigrge Ltsurunes prersinmyt

As a teault of these agreomenty, hander, ay owner of the Note, another inyares, any Teunsurer, any dtiier
eitlity tay recoive (direcrly ox indirectly) amounts that come from a portion of Borrower's pryments tbr Mortgage
Thaurande, in exehenge for Shoring or changing the inorigane (ashrer's risk, or reductig lasses. Ji these agrecients
Provides that an alGiliate of Lender takes a shara of the insurer's risk Ly exchange for a chure of the premiora patie to
the inaurer, ihe arrangement ig atten tenned “captive reinsurance,” it alto should be understond char: {a} any oF
these Agreamenis will ne¢ a[feci the amines that Berrower lag sereed to fay for Mortgage insurance, or Any other
tering of thes Loan. These agreantenta wilt noi increase the umoust Borrower wilt owy fot Mortgage laserauce, and
ihey wilt aot entitle Borrswver io any refund; and (6) any of these agreements will not alfecs the rights Borrower hats
- if aay regarding che Baten gc higurance ander the Hotuecranters Protection Act of 1968 or any other low. ‘These
Tights nay Include the tight te (a) rabelve captain disclogures, (b> to request and ebraix canoellation of the Mortgage
Ttauranos, (c) to bave the Mourigags insurance tereminated culcmaticatty, andor 8) in secede a refund eb any
Mortguge insurance preauane that Were tat earned a the ting of such cuncedtation cp termhitelin.

11, Agreements About Mtyce]meous Proceeds; Furfaiinre. Ap Misealiateous Proceeds apy asst ged
to oud vill be paid te Lender,

CF the Property is damsyed, soch Miscellaneous Proceeds will be apglied to restarccign Of teomie of fhe
Property, 1f (a) the reswration oy fepal is economieuly fersibls, and it) Lender's security given in Gila Secu Ey
fnawument i noe Lessemod, During such repoly and reytoration period, Lender will have the right to hold such
Miscellaneous Proceeds until Lender has bad an Opportunity to Isapect dhe Property (1s ver ly that the work hay bean
Completed to Londer's satigtaetion, However, the insmection with be underioken promptly, Lender may ney for the
Tepales ord restocation dna dingle disbursement or ing series of Progress payments ag the work is completed. Cdesa
Lander and I apres otherwise in wtiding or nukes Anplicgshle Law FogLinas interest to ba paid on auch Miscolaneous
Precvads, Lender will ane be required to pay Borrower any interest or caimings on the Miscellancuns Proceeds If
the restoration or repair is nut economically Rrasible or Levers seeurliy gtven ln this Seeurisy Inarumeni would be
lextoned, che Misceltonentia Proceeds will bo apalicd to de Sums Secured, whether or not then due, The excess, if
any, Will be paid tems. Suck Miscellincous Process will by applted in the order prowidted For i Section 2,

In the event of a tutel thing, destruction, or Jase in vest af the Property, the Miscellaneous Proceeds will
be anplied to cle Suns Secured, whether of not then te, The excess, itary, will be ould te pie,

fa the ovens ofa partial faking, deswuction, or losg in value ofthe Property ai which ¢he taly inarket vytue of
the Property immediately before the portial taking, desinzction, ot toss in vatue ig Cal or Eregtes than Yih ayrount
nf the Suny Seournd ingacdiatady oefore the partial teking, Uestaction, of doen iri vadue, dhe Satay Secured wall be
reduced by dhe aroaat oF the Miscellaneous Prosgds mutiplied Wy the foHowing faction: éa! the tov APR GU GE et
the Sums Secured immedintely before the partial taldng, destruction, ar dogs in value divided dy (b) the tity masket
value of the Property intnedivtely before the Partial teing, destruction, or lass in value, Any balance shall be paid
tO Ale.

Fa dhe event ofa partial taking, desteection, of lass in valne OE lke Freperty in which thy tir mar ket vorkuer ed”
the Property imonediately before the parsyl poking, deairuction, of loss in value Lg leas thas dic memaid of che Sure
Socured humedhutely before tha partied taking, dostrostion, or foea in value, die Miscollanecas Procesds will oe
applied iu the Suros Secured whether OF hot the sim ore then dye,

HPF abendion the Proserty, o iT, alker Leader sends ine wetioa that the Opposing Party iaa defined in the nent
semense} ofired to make wn award to settle a ulin for damages, 7 fai) te respond ig Landes within 30 days aber the
date the Lender piveg udtice, Lender ts authurized ta eollecd and eaply the Misecllencous Preweeds either ter
TESCOra tien ae repair of ihe Property or to the Surg Secured, whether or not thee dua, “Goposinu Harby means die
third party that owes me Miscellaneous Proceeds of tae party agninal whom I kave a Fipht of sctine in ropagd to
Miscolkancous Progeady,

1 wall ty in detault under tte Security Tnstrumecs if bey Cl or erimingl actin or Procecding dal Lomider
Geter aes could result in a egur ruling (8) chet would eeduite‘Portitere of the Property, Sr tb} that could dumage' "*
Fender's intevesr in the Property or rights under this Soouchty Insirtment “Bacteiture” jaa eguet actton ta recive the
Property, or any part of tha Proper. to be given up. J ptay enivect the defuudi b yf Obbiinitig a ccm reeling duet
dissiasoe dhe court aciton, if Lendee determines thar his eoury ruling prevenis Porfilnise of eye Property asut algo

 

Leen Nar — a. se re
New Vork MMartyage-4ingle Faanily-Poooty awieaddie Mae GREFORM INSTRUMENT MALE Sto dldied Yurce HOS HG
~The CoMpirace: SUUBAE, 1a. Page Ht of J TARRY MOE [Rte 0s

venue * Noam = Bem
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim’ Part? Filed 02/20/19 Desc Exhibit Page 25 of 60

ptevoata any dauiage to Lender's interest in the Property or rights under this Security inserament, HE covrect din
dofault, I vii have the right to bave enforcement of this Security Instrument dlacontumed, ag provided int Section 1
af this Security Instrument, even if Lender hea required Inimedinte Payment ini Pall, The protesds of any pyward oF
clu fir damamos that are attributable to tbe datunge of reduction of Leruler's interes ie ihe Proporty ore natigned,
and will be poid, to Landa,
All Ntiscellencoue Proceeds that are not applied 10 restoration of repair of che Property will be applied in
the order provided for it: Section 2.
ri. Contlauation of Borrovwar’s Chvlgatlons And of Lender's Rights,
(a) Borrower's Obltgatians, Lendoy pay allow mie, or 4 Merson whi takes aver nay righis ana
abligations, 10 delay or te change the amount of tie Feriudie Payments, Eyes if Lender dies this, however, [will
ati be filly obligated wader bie Note amd unier this Seay Tasinuent unless Lender agrend ta relcaed ii, i
writing, fam my obligocos,
Lender may allow these delays or changes for me or w Person who lakes over sip rights and obligations,
even it Lender is requesied tot to dose. Ben if Lender is requested ta da so, Lendey oll not be required to {F}
bring a lawsuit ggainst me ar such a Perkon dor not fpiilting obligations padar the Note or uoder chia Security
instrument, or (2) refuge to extend time for payment or obervaae madify acortzaton of the Sama Secured,
dh} Lender's Rights. Given if Lender doce not cxersise or enforce any rigii of Lander under this Seonrity
Instrument of under Applicable Law, Lender will ult have elf of those sights and ary exerelse and enforce them in
Gis fetus, Even if 22) Lender obtains degurance, pays tated, or pave ather glaima, charges or Liang again the
Property; (2} Lonuer accepts payalente From vnrd Herpes; or (5) Louder scoopts paymenta La aimounts tess than the
amount then due, Lander will have the right wader Section 22 below to demend that 1 make Treredligces Puyervant Hi
Full ef aay amounts remainizig due and peyeble (o Leader under che Note and ander tits Becurity fngtrunratt.
13, Obliguelans of Borrower And of Persons Taking Giver Borrower's Righia oz Obilgations, UPmore
than oe Person signe this Security Instrament as Borrower, exch of ud is filly obligated te keep all of Borrower's
premised and abligatons comtyined fa Lois Security Ingtransent. Lender may enforee Lender’s righta onder lbis
Security Instrument against cach of us dadividually or ogaisut all of ue together. Ties anedna (et any ofr arP qi TRY
ie ciyynires ta pay al) cf the Suma Secuced. However, ifane of us does mot sig the Nove: {a} that Parsee, ig signe
hig Saourity Insinaeat andy to give coat Peesou's rights iu the Property lo Lender uder the tarms ef this Soucy
Instracsent; ({h} thet Person is nal peraunally obligated ws pay the Sums Secured: and (eo) thai Person agrees abat
Lameber may agres ‘with the other Dorvowers t delay enforcing any ef Lender’s rights, so madify, or make any
accommodations with cegard te ke ido of thie Security ingengment or ihe Node withnue that Person's coesasrid,
Subjeel to the prvisione of Seclion 18 ar chia Reowrity btroment, ary Peraon who exkes over ey riahts or
obligations under chis Soourily Instruancnt in volfing, aod ig approved hy Lander in writiag, wiki hava alt af my i
rights and will be abligaled to keow ail af ney promises aid agreement made in this Seeurity [nstrament, Harrower
will not be roledved from Borrowsr's nhfigations and lisbilities Wiser dus Seqority Instron unless Lender agrines |
to such rélease in witli. Ay Person wha makes ever Lender's rights er ablipevlons sauder this Sucurhy kistumeni
wilt have all of Lender's eights and yt!] be obligated to keep all of Lender's promised tid agreements aaady in Gils
Sovuripy hnearamert except ag procter ander Sevelen 20, '
14, Loan Charges. Lender may share me ttga fur serciced posfvemed in couneetion wieh my defiuely, for ;
the purpose of protesting Lender's interest in the Prapurly ond rights under die Security Instrumest, webidixg, tat ,
nat Hotited 10, attorneys’ fres, property inspection asd yaluadon fees, With regard te other fees, [ne (aot that this
Seouriey inatramens daeg not exuvessly indicate that Lender may charge a caridin fs dowd wet mated thay Lander
senor charge thet fee. Lender may not charge foes dial ave prohibited by thia Securiey instrament oc by Applicata
Lav. '
if the Loan tg eubect @ Applicable Law which sete migcimenn toon charges, und chat Applicuble Law iy i
tinntly interpreted a6 that the inturest or other joan charges eoliected of 10 be yodlected in commcelion wilh the Leen
auceed permilted limute: (3) amy suck loa, charge will ba cedeced by die amount uceessery to reduce the ehirge in
lhe permitted Kaait; and (} any suena already collected fore me waist exededed Berm ised Hsia will be refunded a0"
me. Londer may chowse to make this osfund by seducing ths principal owed under lhe Note ar by making 4 cirett

 

 

paytrent to Borrower, Ifa refund redaces principal, whe reduction will be weeted as a pactial prepaysent wihowt |
Baw Ford Mortgage Saigls Mamity-Ra pple dae! Prectee ac MATRON INSTRUMENT PLES Slowed Bort) A003 @ LA .
Tie COMPU ANCE SHE, Ba Page ii afi? LAaGETY Cy (Ha, 3401] |

SW COICO MTDETE TUE AIEEE! i 422000, She Couepbanae Anuter, 1h, |
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 26 of 60

L

BAY prepayment charge (even if'a prepayment charg: is provided for under die Neto}. [ff uccept such a roliend that
is puid ditsctly fo me, | will walye any righl to bring a lewssit agedne! Lendor because of tha avetcharga,

Is, Notices Required uncer tiie Security Instrument, All nodines given by me or Lender in scunection
with this Security Instreunest val be i writing, Asy iatita te nie dit conection with Lhis Sesurity Fngiransent ip
conaidered given in me wher mbited by frst olasa mail or oben actually delivered to my aotice address if sent by
ouher means. Notice iv any one Borrower will be notice ty all Borrowers unless Applicable Law exprovely requires
otherwise, The notice: address ls tha address of the Property unless F give antior co Lender of'a different addraaa, 2
will prommtty notify Louder of my change of'address. if Lender speclilos 4 procedure for reparling my change of
addvess, chen Twill only report change of address through thet upecdiied procedure. There muy be only ane
designated nolice addresd uader dea Security iastrumont a any che toe. Aay notice Io Lender will be given by
dolivering ib or by mmoiling it by Gret ¢lasa mail to Leuder’s address staled ou dhe Gri paga of this Seopity
instrument wiltes Lender hne given mie sotice of aunther address. Any votica in connection with dhs Seourity
insfuniimi id given Io Lender when it is acinally received by Lewder, Ef pay norloe required by ehly Security
Inerumient ia ose required under Apmlicable Law, lke Applicabla Law requirenone wl) satiFy the corresponding
requirenent wider Gils Seouriry Eaatrument.

ii. Law That Governs this Security fgtrument; Werd Usage, ‘This Seourity Lasteument ie governed
by Federal haw and the daw of Mew York State. Alb tighte and obligations contained in thig Securiey Invtrumeat wre
aubjecl to any requuemnents and Wisitedicee of Applicuble Law. Appticable Law eight ellow tha parting te apres by
soniract ov leasight be sikend, but such silence doce not mean that Lender and [ caunol agres Hy oomtract, Mf ayy fetna
afthia Securiry Enatrutnant or of lhe Nele conflicts with Applicable Law, the condlict will not affeet orler araviaiona
of tia Securicy Ingtrumesnt or the Mote which ofa operzlo, of be given affect, witout the conflicting provision, This
fear Inet the Security Tnaiamont oF the Noe will reining if die coadlicting prowigion did not exist,

Ag uasd in this Serurity Jogtramenc: (1) wordy af the magchline pender mean and Include corresponding
worde ofthe feralnine anc neuter geneers, (b) wordd in the singular mend and inchade the glural, ond words in the
plural ntean avd include the siaguiar, and (o) the word “ruay" gives sale discretion without any obligation to take
wy TURE,

17, Borrowers Copy. [will be gives one copy! af the Note and of this Security Laauwnent,

18, Agreements about Lender’s Rights (F the Property Is Salt or Troesferred, Loader may require
Imniedini¢ Paywient in Full of all Suma Secured by dhis Security Instrumend if all or any part of the Property, or if
aay tpt in the Peoperty, 33 sold or (rangferred withoat Londer’s srier wrigkm pommigsion, FT Bocrewer is mol a
natutal pereun and 6 benetieinl interest in Homower is sold or wannfecral withoel Leadgy’s prior written germissi¢g,
Lender deo may require (omnediate Payment in Full. However, eis opdlan shall nat be exersaed by Lanier If soak
oxércise is peoithited by Applicable Law,

If Lender requires Irmicdiste Payment by Pull under chis Section 14, Lender will pive me a notice which
slatea Chis raquirenend, The anlice will give me at leas 3 duys to mike the required payment. The M-day period
will henin on the deie dhe metive iy given to me in tse tasuner tequired by Sestion 15 gf this Security Ingrument. FI
do at make the requirad paynent ducing that peried, Lender may apt ey enfurce ita tights wider this Securipy
Pay Wu: eithoue diving td airy firher netics or demand fur paysent,

a, Harrower's Right to Dave Lender's Enfurecieent of this Seauchh) Ingirament Discentinued.
Even fF Lendee hes required Iminedlate Payment in Full, € may have Ube cat io bevd onfbreament of cis Senlicity
Enviruneert abopped, Lwill have this leht ae any litne beftre the earliest of (6) tive days bafore aaa cf the Property
ander any pawer of ule grapled by ide Sesurily tnstrament, (b} wou period as Applicable Law siighe speuily dar
the tecnination of my right po haves onfoesemout oF the Leda atopped; de (c}u fidermendt his been entered st forsintg
thie Sevurity Ingerman. In order te have tiie right, F will see che folowing conditions:

fa) E pay to Reser dhe 2H anoint chat die weld be due under thin Secasthy Lustrament nud che Nole ad

H lpaailiats Paymncad in Pall wad wever been required:

fo) Ceorrert my fhilure io Keep atly of tay oiher promises at sercements mace in this Securliy Instremments

qo} ° Upay atl of Lender's reasoneble expenses in Ghfirelny dhis Sesuciey hnitfunient including, for cvample,

reasonable qltorheya” fea, property inspection and viluagon fees, and other fees incurred for the pimpoes
af proiecting Lender's ilerest in the Peoperty end rights under thls Securily Inairument; and

 

Loan Nat
New Vork Mortgage Siayls Maniy-Fontlle Mactrrddleiae LAN FORM INSTRUMENT MIRS Modified Core: MOH} GLAM
THE COMPLIANCE SOERCE, Live -- Fuge lo HI NY O80 Ray, OLAS

oft? — NY ft
Waea, Qraj SnnpeaureT eS TSAR ESR AGE MADAM, “Thy Conylipece Steares, hig.
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 27 of 60

 

fi de whetever Lender seagonably requires to aggure that Lender*s meyer in the Property and rights

ander thik Seeurey Tavirument and my obligations under the Note and wader ting Security Instrument

cottinug unchanged,

Lender mey require thai U pey the supe and exnensea micntioned in {a} theough fc} in one or more of the
foilowing forma, ad selected by Lender: (a) cash; (b} money order, (2) certified sheck, bouk check, wengurer's check
ot cashier's check drawo upon an institabion whoue depasit: are inverted by 4 federal agency, dtstrumenmliny or
eotlty; of) Biecoonk, Punds Trane.

[fi fell ail of the condi lions int thig Section FO, chen iis Security Ingiteanent wil] renrain in fill effect as
iP froredioce Payment in Full had never teen required. Mowever, | will aot hase tha right to have Lender's
eitforcenené of this Secuvity Inettwment discontinued if Lender hus required [inmediate Pajanent in Pull ander
Section 14 of this Security lestromend.

20. Mote Hotder’s Right io Sell the Note ov an taderegi bt the Note: Aarrciver's Right iu Melee of
Change of Load Serviecr;) Leader'y and Borrower's Bight to Notices af Grieves, The Nole, or an interest in
he Mote, tegather with dig Sycerity Instrument, may ha sald ane oe mire tes. TP wlight vt receive yy prior
tere al thugs 6a bey.

‘The antity thal cotleeta the Poriodic Paymerta and performa other mocigage loan servicing obiigaiiona
titer the Motd, this Security Ingirument, atid Applicable Lavy ts cabled ihe “Loan Servicer.” There may be o change
utile Loan Servicer og a veqult of tina ganda ofthe Note. ‘Flore algo may bs tre or acre chatgeed of die Loan Servicer
wnretated to o sale of the Note, Appficable Law requires that | be glvon writen aneice of uny changes of the Loan
Sendcer, ‘Tha nétice will state The nario and adsiress of the new Loan Sorvicoz, and also tell me de achirgee to which
Lshouid make my payments, ‘The wofics alao will covtain any olher information required by RESRA or Applicable
Law. ifthe Note jy sold ard theecafter the Loon is serviced bv 9 Lown Servicer other than the purchaser of the Nore,
tha mecigege joa gervicing oblipationa ig ne wil} remain with the Loan Servicer or be trangfewed io @ suecensor
Loge Servier and ape zo aseimed by ike Note purcheser untess otherwise provided hy che Now purchaser.

Weithas nor Lender may gonameace, joln cr be jomed to any court ation (Ag cliher an individual purty or
the (nevrber af a glass) chat arises from the other party's setions parseamt bo this Securtéy Instriotient or chat alleges
thot Lhe other has got filGlbed any of ita dbligations under dhis Security Insrionenc, unless the other be notified (0 the
Araier rex~aieed under Seclitn 13 of this Secunty Instrument) of tie unfukfilled obligation snd erven a reasonable
lind period to inka corteciive action. Uf Appienble Law provides a tine period which wil clapse before certain
action can be taken, thal ime poried will be deemed co Ba reasonable for panposes of this paraaraph. The netioe uf
neceiergtion wkd oppo mandky te care given to me under Section 22 and the movies ofthe demand for payrnent In Fel
Breen l¢ me under Section 22 will be deemed ta suteFy the mathce ond opporlunily lo take gorreative action
provivions of this ection 20. All rights under thig paragraph are subject i Appheaile Law,

21. Continuation of borrower's Obligations to Matutain and Protect the Property, The fecera) ews
und de laws of blow York Siale that rebaes io health, ealety or enviromental protection are galted 'Snviropsontal
Law. Povireamoriel Law clavstfice certain sibsianoes 0$ toxic or haserdous, Theres are other aubyraroes that are
vondidared Raaardens for propose: af thie Seotien 24. Those substancen are gasuline, Kecogene, other flemongdble or
fala potroleum prodwete, toxic pedticides and devticides, volatile aeleenis, muaieritla Goniiging agoestos or
fortautlehyde, and padioactive materids. The enbstances defined a8 toxic or hazardous by Erarcamerniat Law ind
the svbstancea conaidérgd hagardous thr gurpores of this Section 24 are called “Hazardous Swbstanees.”
"Envirtameniel Cleanop' toghides qmy tegpotse atfion, remedial acing, of romeval acon, ys dedined in
Aiivincramenial Law. An “Envronugental Gondidian" ticana it fosditier thot ean dass, cen ibube fe, og otherwise
iripeer in Eeavioonoienéal Cheanip.

L will not do anything affesting the Preperty thar vielates Eendtronmental Law, aed F will aot allow anyone
else ta do go, $ wall nat cause dy peraiit Hazardous Subgtaneds yo ba present on tbe Proparey. Taalinot use dr stare
Haxerdous Sabstancoa oo tha Property, 7 sisn will not dieses of Hazardngy Substances on the Property, or refenya
dy Hesnrdaus Subsienee on the Property, ancl 1 will not allow anyone elec to do ea f alga will itt ¢lo, ata allow

anyone cles toda, mything @ff:onng de Property thal! (9) da ie vieladon of arty Envirbemental Law; (5) creneea an

Envirenuaienial Condidon: of (oF which, dus to the préjence, ate, or refeaye cf a Hacacdons Substance, crestes 1
eoodition thal adversely affouls the yolae of tha Property. ‘The promises la chia paragraph du tot appry de the
PIGRCIOS, Bax, ur BtoTage on Fhe Property of aint qpiuotitivs al Listardeus Substances thot are generally rssegminedt

 

Loan No
New York Monigape- ingle Fundly-Fasule Mav F edie Mtac JATEORM INST RUME AE BIS Btu tite Form sa Quast
THE COMPLLAXEE SOU RG, (AC == Pat 1d of if Opti Ree, 0gaed

vacated ERUBIPPLEBIANN 0%

 
13/19 22:58:31
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/
Case 1-18-47144-cec Claim 3Pan2 Filed 02/20/19 Desc Exhibit Page 28 of $0

sete a WE eo TRE Bene te eT ee ee ey

fe approprings ft normal resideatal use and maintenance pf the Property (including, but not jimfled bo, Elazardons
Substantes in cousumer products), way we or store these amall quantities on the Property. In addition, unless
Exvicanmental Law requires removal ot other aciion, the buiidiegs, the improvertents and the ducrures on the
Property ar¢ permitted ts gotlain aghestos gud asbertogcantaininp enuteriale (F lhe agtestos and ashe oe-Containing
thaterials are unidisturted and “aon-tiahle” ghat is, 201 easily crumbled by hand pressure},

Pwill promptiy give Londer written, natieg of {a} ony investigation, claint, dersiuid, lawauit or other actiun
oy Sty Eoverm pntal oF raguatory agency or private party invelving the Property sad any Hazerdgus Substanoc or
Environmental Law of whisk | have actual knowledge, (b} any Sivvirutunentat Condition, incheditig but wat limited
io, wy epilting, lesking, discharge, celange ar throat or release af any Hazerdongs Substance: and és} any Golteditions
eased by the presence, ave or release of a Hazardous Substancis which adversely aifects dhe velie of the Property,
IF) legnt, or aay governmental or regulatory aythorily, or ay private party, notifies sma thal BHy veanovel or other
Femedinion of any Hozardong Substance aftecting the Property is neccbsary, | wall prowpdly ike all neocssary
Teinedial actiaus in aesordance with Environmental Law.

Nothing in this Security Insimunent creates an obligation on Leader far aa Environmenut Cleaep,

NON-UNIFGRM COVENANTS

i alse promise and agree with Lander as Follows:

a2. Lender's Rieois {f Borrower Sails tn Keep Promises and Agreements, Execpt as provided in
Secdion 13 of thiy Security Fostrument, if gl! af eho conditions stated ln subsections up, (b} und {¢) of this
Serdion 22 sre med, Lender May require tut | pay innmediately the eruire amount shen remaining anpatdt
wider the Nate and under thix Security Ingtrament, Lender nay da thls without making aay farther demand
ior payment. This requirement ls catled “Immediate Payment in Pui.”

Wf Leader requires Ienmediate Payment da Full, Geader muy bring a lewsudé to take nway aH of ny
renalning rights in the Property and have the Property seid, Al ihls sufe Lender or another person may
acquire the Property. Thiy is known as 'Furechuure and Sule!’ in any lnvgudd far Foreckisure and Safe,
Leader wil have the right to eotleet all costs and diabursemente aad additional allowanges xllowed by
Appltoable Law and wil have the Tighe to udd oll reasonable aAllnrneya’ fees ta the pimaunt Fo owe Baader,
Which Toes shal] become puri af the Suv Seeured.

ender may require leenediate Payment in Foil ander this Sectlent 22 only iF ail of the follawing
tandiioas ara met:

is} J (ail te keep any promise or agreement made in thid Security Tonteuaent or the Note, Ineludine,

Lol wet limited da, the promises te Pay the Guna Secured whan due, or if anther default aceurs

wider this Securlty Instrument:

ib} Lender seads la me, in the manner doserlbed in Seeilon 13 of this Seeurl ty Tastrument, a notice

fhat states:

f)) "he promise or gpreement diac ( €otled to keep or the default that has occurred;

(2) The ation that [ ims, mie t correet that dePault;

(3) A date hy which F must correct the default, ‘That date wilt be ot least 32 days fromy ihe date
a6 whith Gee nutlce le given:

fay That £0 do ant correct che defauie by the date stared fn cha xoftive, Lander Wey peduilre
Irunediqie Payment ln Full, and Lender or another Person nay atqulre the Property by neans
ef furectasire and sates

(5} Thet if 1 nyeet the condiliens stated fn Sectinpn 19 af this Security lustramead, J wilt have the
right to have Londer’s enforcement of thiy Security Instrianent sicpped and te have the Nate
foul thy Security bnstrumeal remain filly offeetive as Ef Timediate Payment in Bula bad never
buen required; nad

it) Phat blave che right in any tawsidt for Foreclosure and Sale to argue that I did keep ny
provilaes and agrevmente under the Nute and under thig Security Tawtrunieet, and fe presest any
ather defenses thot? may have, and

(¢} Tde not correct the default stoied fete hotles irom Lender by the date stated In plat native,

 

New Yurk Margaye-d late FareheF unite Md neers dpe GNI RCHENS ENSTHUAEAT FVEULA CidyaEl leuk orgy HSA A ALL
THe COMMdante SObRC8, IRDA Page Jd JaRDTAY diye day, Sag)

ernie OO AMER ew
led 08/13/19 Entered 08/13/19 22:58:31
Si ig-a7idd-ces Claim Pan 2 Filed 03/2019 (Desc Exhibit Page 29 of 60

Case 1-18-47144-cec

2a. Lenders (toligation in Discharge tds Security lastrament, When Lenter has beon paid 2]
aMaunie due under dhe Note and under this Reotrity Ingerument, Leader wilt dischatgs this Séeurity !nstrumetit by
doliverins @ curtificate stadinys that this Seouriey laserment hag bean sailetied, Tail] pay ell cesta of recovelnyg tee
discharge tn the proper official racerda. } Hptce te jay a tee for the dischorpe of thig Securiey bnatrucient, if Lendoy
En reqmrcs, Landor may recuire that! Pay such & Pee, at only if the he is paid [oe iiird party for services rendered
andthe charping ofthe fee ig porinitted by Applicable Lay.

24, Aproumeety aheut New York Lien Lavi, | will roceive af] emounts lent to me ay Lender sujeci so
the irast Fund provisions of Section 13 of the New Yerk Lien Law, Tia meage that [ wll: (a) noid al amounty
whiok I receive and wlich [have a Hight ta recelve dori Lender under thy Note an a upi find: and (b} ose those
aM hota 10 pay for “Coat of haprovemeane” (ta deGned in the New York Lien Law? before [use sem for ny her
purpose. The fact that Lam folding those amounes a4 trust fund moms thas for any belidin Gr other inprovenient
Inesied oo the Property i huve a ‘Apecial Teepansibiltly ender the iw te use the amount ia ihe mantles described tra
hid Section 74,

25, Borrower's Statement Regardlag the Property (theck pax as applicable,

EX a This Seeucky tnatrament covers teal property improved, or to br Haproved, by a one or ne Fanaily
dwelbing only.

Lat This Securiy lnsirument covers real Property principally inaprsved, or to be iinproved, by one of mots

Sructures contataing, i the aguregate, not sare than sx reeldantiol dweliing units with each del idilpe

Galt Raving ite Own sepacutc Gioking lhethities,

_| “This Secucity fnstramens dass net cover Teal propeny improved as described dhove,

 

how Work Matigype-Micle Furl Fan ala ae! Predille hae UNEP IME TRUMEAT MBAS htodliled Form das a
ELE COADLAMOE SOUKOK, IN Pape sag LATGENY Clie tRer: 004d

sre SLSR = BE

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 30 of 60

BY SIOWING BELOW, 3 accept and agree to the promised and agi cements contained In pages E through
16 of this Secwity Inatrurnant end in any sider signed by me and recorded with it,

 

 

 

 

 

 

 

Witnesaag:
= {Sent}
GRARSICNE ¢ MCALMON Fomywer
Gladgfone Mefetonsn)
Ae IT pena 19 F fied [2%
eo Mttdpnten) {Seri}
DEANA HEALPON, by Higshee agent ard acsarny “Bucrotwer
dn Bece, GLANS TOMR & AMO
‘t@ be recorded shashanecualy hers with
i (Seal)
“AoTower
nae cal}
Frq ogee
fAcknapiecgndar an Felowdng Magia}
feet wa ssceme _
Rew Work kazgrai-singla Fansilyduoek: MaxFroddle MecUNIEOHM INSTRUMENT MERS Mudlified Form 3034 GET
roe COMPLIANCE Sea, IH Page bi of FT VaR Ae AH Sten, died

sector TI ERIE oer
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Case 1-18-47144-cec Claim3Pan2 Filed 02/20/19 Dese Exhibit Page 31 of 60

Smteof ee oar. 5
. ij aut
County af mh S _ ee:

. Ik - .
Onthe wey dey of Ae, goo “ in git year ROT befure me, iha

undersigied, personally appeared GLADSTONE C MCALMON avid DEAMA MCAIMON, by his/her
agent and actmmey in fact, GLADSTONE C MOALMCE

personadty known te ore of proved to the on Ihe basis of gatisinclory evidence to be the individual(s} whose name(s}
is {ate} subyortbed to the whitin instrument and acknowledged to me dhat hevskeviney executed the same In

hlatherfheir capacityfiea), and thet by hisfhertheir signees) on ihe ngiuacu, wy inna) “e the pargon
apon bahal fof wide thie individualts) acted, executed ihe inkenacent,

: eee
“rH eonid Kats
Notary Public, State of New York Ollive
No, GIKAGIEZES3
Qualified in Kings County

Commission Expires on July 12, 2008 iSEAy

 

 

Tegan Wes
New York Bforiguee-Sinpty PonoiiyFonnle hae/Predale Mor UNLFORNM INSTRUM ENT BEERS Muulfied Form M3) OVA
~ FIRE COMPLEARCE SOUR, IBC. Faga Tal Len Were, eS}

‘edn cr pL Cece Ed EEE, HSA EUG FLED CAN, The Gougilaqan Secure, ina,
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cac Claim3Part2 Filed 02/20/19 Desc Exhibit Page 32 of 60

i-4 FAMILY RIDER
(Assignment of Kents)

THIS 3-4 FAMILY RIDER is madethle ASCH day of me, 2007 , and
is incorporated inin and shail be deemei to amend und supplement the Mentgage, Deed of Trusi, or Security Deed
ithe “Sceunty Instrument’) of die sane date given By the endersignad (the “Borrower} to secure Borrowar"s
Mota te ANDGMET BANE, F.5.5., & FRDBRALLY CHARTERED SATS BAH

fie = “Lender"'j
oi Ue gawie dite and covering the Property described in ihe Sceurly Engremant and lacated at:
Bo) FLOAT SY, BROOKLAN, NY 12236
{Property diddreast

1-4 PAMELY COVENANTS. tn aakitlon fo the covenants and agreements mute in the Secity
Enatnithall, Bomawer gad Leader fuclir covenand and apred as folfows:

A. ADDIPIGNAL FPROPESTY SUBJECT TO THE SECURITY INSTRUMENT. fn addition io
the Propony described in Socuniy Insrermonl, the follwing items now of bereader attached lo the Fraperty io the
ecient they are Giactures are added ta tha Property doscripdion, tie shall also constitute the Property covered by die
Security Toctument: building oueriak deploy ces aod poods of every mature whalgoever atw or heveatter levaied
in, OF, Of weed, OF pleaded ip he aged wm connection widh die Property, including, bul mot fhnited to, diese for dhe
purpose: of supplying or distrituning uMaling, couting, electricity, gs, water, air aad Wend, fica preventian and
ceHnguishiig tpparatus, socurlty wad access coulrel appaanius, plambiag, teh tebe, waler howites, water clozets,
Suks, ranges, slaved, reftigcraiorg, dishwashers, disposals, washers, dryers, wyaines, statr whadkws, ator doors,
selveny, bllad:, shades, surtnins aid culdin rody, attucliadl neitrars, cphinets, poucting and alached) Hour coverin ys,
a] ofwhick, inctiding roplaccments ind additions thorcte, shall be deemed 1 be and manain a pt of Ube Preperty
covered by the Sucurity Instramest. AL of the forezeing together with die Froperty described in the Seoneity
Hastruynettt jor the Toaretiald estate af ide Security Uiniruma is on a feasehold} arc pefetred fo in this 1-4 Famdhy
Rider and the Security Hatngnont as the “Praperty."

B. USE OF PROPEATY, COMPLIANCE WITH LAW, Borrower shall wet seek, nurce to ar make
a hulige in ihe wie of ihe Praperty or it zoning clisification, unless Lender fas agreed fn Writhe 1G the change.
Borwwer shill comply with al lecgsordinance regulations asd requirements of any govanmenial body
applicable to dhe Property, ih

C. SUBGRDINATE LIENS. Except as permitted by Aderal faw, Rorrowet shell aot allow any Het
inferior lo lig Security Inatrument i bepertected againet the Property witheat Lender's prior written pernisgion,

®, RENT LOS INSURANGE, Barsanver ahd] matin insurance ageing’ rent tes in addition i the
other hazards for wilh insurnice is regadred by Sevtien 5.

i. “BORROWER'S RIGHT-TO REINSTA TE" DELETED, Section (9 is delet,

 

Loan No: i MEN: .

WIGM INES 2-4 Pomily Rider Ryans MaeiPredtia Mae UNERORM INSTRUMEST Frew abv ibn

TR Cen) ANGE BSELOR, IS. . Page Lei AGO EE Dew A$
eee in . ek, Poe Grarglaace baicye, Jin,

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 33 of 60

 

B. BORROWER'S OCCUPANCY, Unies Lender and Borrawer otherwise apres in writing, Section
4 concerning Borrower's aneupancy of tae Property is deletiat,

G, ASSIGNMENT OF LEASES. iigun Lender's request afer default, Borrower shalt aagign to Lender
alt leases of the Property ond all sevurity deposits made in conmectin wih leuses al’ tho Freperdy, Upon tiny
assignment, Lendey shall have dre right to modify, extend er tarmnate the existing lenges aad ba exccute mow
caste, in Lender's sole discretion, Ag used i this paragraph G, the word “lease” shal! wenn ableagse’ If the
Security bistrmnent ix on a lease ald.

H. ASSIGNMENT OF RENTS; APPOINTMENT Of RECEIVER; LENDER EN POSSESSMIN,
Horrower ebsedntely and uneondiionally assigne and transfers to Linder all the vents and revenues ("Remtg' of
the Hraperty, rogardiess of ta whom the Rea ol! Lhe Property acc payable EBorrawer uethorncs Lender or
Lentia"s agents to collect the Rents, amd agrees that exch tenant of the Property stall pay the Reais id Lender or
Lender's agents, Howeves, Burrower shall receive the Rents until (3 Lender his ghyen Borrower wolice of
detail pursttant 1s Section 22 of Ibe Secucty Insirument and (4) Lender has piven Totice to tha Eeantia} that ike
Rents ure tt be paid to Leder or Lender's agent, This TSENG OF Rema consis an absohile uscignnent
AOU THY An and eninent for addiional security only.

It Leaker gives ncecs of defaah te Borrower; (i oll Rene received Sy Borrower slivi be held by
forpawer ag trakee for the boncth ai Leader oaly, to be applied to the aitins secured hy the Seaurity lodirument;
(it) Lender shall be entitterd ta collect snd reccive all of ihe Rumts ofthe Property! (lid) Barowar agrees Want waeli
rant Wdhe Property shalt pay all Regia dee and umpaid to Linder or Lender's agents upore Lender's written
Geman to ibe teasnt; thy} unless dypticabke Maw provides otherwise, all Rene collected hy Leader or Lealer's
apoote Shull bo applied first to die costs of liking control oF and managing the Property and collecting ihe Rens,
fncloding, bat wot Lented ta, attorneys” deg, recelyet's fees, premiuma om recuiver's bands, cepeir and
Raitlenance coals, Lalreace preniinis, daN’s, atsesgmenta sod other Charges on tid Proper, equ tes to the
sums secirist by she Sovaurity lngteument; (v} Leder, Lender's agents or any judicially appointed receiver shalt
be Hable ta accom for yaly dase Remy actully received: ancl (vi) Lender shail be entithal 10 have a reeciver
apphinied iG take poshgiad of und monage the Feopery aad cotlece die Renta and profivg slerbeed dhom the
Property wittont any showing ag by ihe inadequacy of the Propecrdy ag 5 catty,

atthe Reais of the Property are nat yulficiem to cover ihe costa of jaking guatrnl of and snanaging the
Property nod of collecting fhe Reuts soy Gatids expended by Louder for such purposes shall bocome indebtedness
of Barewer to Lende: souuret by the Sepuriey instnanent pursuant to Section 9,

Betrower represenlg and warrants that Borrower hug not executed any prior nasignmaet of dhe Rents and
has net peclormed, and will aot perform, any aut tat would prayent Lender fart exercising its rights under this
PRE Aprapde,

Lender, or Lender's agits or a judiclatty appointed receiver, aitall not ihe required tu enger upan, lake
sunnah yf ar gicintata ihe Propesty beferc or afer giving ance of detail to Borrower, However, Lender, ar
Leniter"s agenis of a judicially appoutied receiver, may do $0 at any time wha a dedsalt occurs. Any appiicution
oF Pets shall nob cure ar waive amy delault ov invalidane any olier eile ar remedy of Lender, This wstenment
ef Renis af vie Propedy shall terminate whe all the sams secorel by ihe Securily Brabrantent are paid in fh

 

EOAN MO:
. MuHa tata 14 Penctty Hider —Fanunla triaesFroikttc Mae DNRC D TNSTRUMENT Farin SM gpby
«PRE COMPLIANCE, SUaeR, Ft a Page taf CHS EL BE Have. FR
FRU I Tred au ecR oR ELC U4, Tao Clomplinies divuh A ur,

RUE BA MEA
08/13/19 22:58:31
-19-42993-cec Doc 26 Filed 08/13/19 Entered 8/
case 1 18-4714¢-c80 Claim 3 Part2 Filed 02/20/19 Desc Exhibit Page 34 of 60

i, CROSS-DERAULT PROVISTON, Burower's defauit or breach under any HDle OF tercement in
which Leader has an interest shall te 4 broach ander the Security Instrumest aad Lenitey may tnveke any of the
farhedies jetenitted by the Securtty dnstrapsent,

BY SIGNING BELOW, Borrower decepts aud agrees i the term and covering come im dex fd

 

 

 

 

 

 

Family Rider,
op fer ale Parte PEPE Prtand
Alp iP ate o'r, ESPag Faoet
a Ags a woe SO Pe te eee a {Seal}
GLARSTONE Cl MCALM RA Bonu GEANA HOALAON, By AdavRer agent ere ‘Borewer
atternay im foot, GkADSTOWE C KeeiKoW
Th be seeortled simuliaueaunty here with
(Seat) . (Beal)
~Berawer +Brorrarurey
faeen Chsigdnugt Caaf?
Phbeisdate 1-4 Fountly Ridor Farah staerBiaddlie Adae VERLFOADIASTHE AEA Vey aryo Hee
ATT CA ANCE SE RCE, WR Page 3 af + PON ede ates, TEN
FANE Pe Ea tle COO, The Compllanss Feureg, hay.

SEH AN SU NENA
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-i8-47ld4-cec Claim3Parn2 Filed 02/20/19 Desc Exhibit Page 35 of 60

FIXED/ADJUSTABLE RATE RIDER
It YEAR LIBOR Ati BALLOON LOAN - Rate Caps)

Loon #: PI;

THIS FIAEQVADUUSTABLE RATE ANDER is made thls 25th day of chunme 2yT |
and is ingerporated inte ard shall be deamad to amend ond supplement tha Mortgage, Geed
af Trust, or Deed to Secure Cebt (the "Sectwity Ingtrument'] of the same date given by the
undersigned (the "Borawer"! to sacere Borrower's Nate te EMOYMAC BANK, F.3.8,, A
BECRRALLY CHARTERED SAYINGS BANG

the "Lender"} of ihe game date ond covering tit prapuny cesodbed in the Security
HiStuMant and Incated att
S42 E 04TH OT, EROOALYN, N¥ 11236

Property Address}
THIS NOTE PROVIDES FOR a OHANGE iN BORROWER'S FIXED INTEREST
HATE FO AN ADJUSTABLE INTEREST AATE AND HAS PROVISIONS
ALLOWING CHANGES IN THE INTERESY BATE AND THE KIONTHLY
PAYMENT, THE MOTE LIMITS THE AMGUNT THE SORRGWER'S INTEREST
HATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM AATE THE
BORROWER MUST PAY.

ADDITIONAL COVENANTS, In additian to ihe covenants and agreements made In the
SaGrity iMstrurmedt, Gorower and Leader further COVErINt anc agree as folowa:

A. INTEREST RATE OO MGNTHLY PAYMENT CHANGES
The Nate provides zor an intial fixed Interest rate of $875 44, The Nove algo
providag for a change In the initial fixed tata to an adjeetable litarget rate ag followe:

4, INTEREST RATE AND MONTHLY PAYMENT CHANGES

[Ai Changs Daias

Fog Initial fixed interest rave t will pay vill Changs $0 a4 adjustable Interest rate on ihe
fret dey of duly, 2622 / and tha adjustable itierast rate | will pay may ehanga
on thal dey every = 12th month theresfer. Tha dois on which my irdilal fixed Interest rata
changes to an adjustable interest rate, an @adh date on which my aditatable interest cata
could change Is colled ¢ “Changs Date.”

(6) The index

feginning with tha first Change Gate, my adjvetable intercet rate wilt be based on an
index. The "Index" is the one-year London Interbank Offerad Rate ("LIECR"} which iz the
peerage at porank atrered rated for ope year Ug. Cohlar denominated deposits in the
SOMO TORT, ie PGLe itt Vat St sounTel Fee ryaght Sart nda fguirs
avaiable as of tha date 45 days before each ise Change Bate is called he "Cuyrent

oie aL ULE

Let I
1 Yorr HOR AAMT Balloon Rider « Ktuttistate ‘lM
Fage 7 of 4 Orr BGG6

8480912 (O08) VMP Mortgage Sctutlone, toe, O6foe

 

 

 
-19- -cec. Doc 26_ Filed 08/13/19 Entered 08/13/19 22:58:31
Case iiea7iaa-cec “Claim 3Pat?2 Filed 02/20/19 Desc Exhibit Page 36 of 60

 

If the Index is nd longer available, cha Nota Hotdgr will Choage a neve intex that 19 bared
Upon corporacis Information. The Note Helder will qive ins notice of this choice,

iC) Cafeviation of Changes

Bclore each Changs Date, the Note Hafler will calculate Foy ney feierest vate by adding

five and 760/toaéths percentage points { S.780 987 a0
the Current Index, The Note Holter will then round te result of thks addition to the nesrrsi
one-eighth of one percentage point M1265 %). Subject to the limke stated In Section 440)
below, this roundect aragunt will be my new interest rata until the next Change Date.

The Note Holter will than daterming the angunt af the inenhty payment that would be
sufficient oo repay the unpaid pringipal that | am éxpacted to awe at the Change Date on the
“Amdorization Patied Date" at my new interest fate it substantially equal payments, Tha
Amortization Period Gare is uly 3, 2édt 1 Which is greater than the Maturity
Date, The result af this calculation wif be the haw amount of my monthly payment |
acknowledge that this amount will net be suificient to repey my loan in full on the hagaprity
Date and that {may owe a significant smount ta the Lender on the Maturity Date,

iD) Limite on internat Rate Changes

The ievteras® care | ann reauited to Boy af tha flrse Change Cage wilk nat be greater than

Lé.875 9 6 or jess than 5.75% 9%. Theraaher, my adlustabte irtercat
rate will never bé Incieased or decransadd on any sagte Change Gate by rage than
two dnd a lotithgs pargentaga
polis [ 2.0) 96) from the rata of interest | have baen paying far the
eraceding 72 menthe. My interest rate wil never Ge gteater thar R475 Hh,

(E} Effective Gate a3 Changes

My new interest rate will became effective on each Change Bate. | wit pay the amount
of my mew moacthly payment beginning cin the firat monthly paymant date after tha Change
Dats uatll the amount of my menthiy payment changes again.

{Fi Notice af Changes

The Note Holder wilt deliver ar mail to maa notices a? any changes in my initial fixed
iterest rate tb an adjustable interest race and of any changes in my adjustatia interest rate
before the affective data of any change, Tha notice will Inglude the amount of ayy montily
Royitent, any information required ty law in ba given to me snd afea the title and telephone
Tunthar of a perean who will srigwer any quesilons t rsay have regarding the note,

4. TRANSFER OF THE PROPERTY On 4 BENEFICIAL INTEREST IN BORROWER
T. Uayth Borrower's intial fixed interest rate changas to an aulustable infersst rate under
the trims stated in Sectlon A above, Uniform Cavanant 18 of the Security insteanent shall
read as fotlewe:
Transtar of the Property or a Senefietal interest in Borrower. As used in this
Seco 1B, "bytevest in the Peoparty" meang any lagal or hevetigial interest in the
Property, ifclidiig, bur noe finite! ta, chose Beneficial daterasts transtecred laa
hand for dead. contract for deed, installment safne COMMAS OY escrow agreament,

the intent af whith is the transter of titla Gy Gorrower at a future date ia a
rere A

Loan No; I | ? AB: | i II a li Form 5605
H480012 {608} Page 2 of 4 CG/0G

 

i
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-4/144-cen Claim3Part2 Filed 02/20/19 Desc Exhibit Page 37 of 60

If aif oF any part of the Preperty or any tntereat in the Property is seld air
uanaterred {or HE Botrower i8 not a natural person and zg beneficial interest in
Botrower ig gotd or transferred) without Lander’s priog written consent, Lander may
require iwtediaty payment in full of all sume eacured by ifia Securty ineirument.
However, this option ahel rot be axerclsed by Lender df such exercigs is prohibited
by Anpicable Law.

li Lander sxercises this option, Lender shail ghve Borrower natice of
anceleratiun, Tha notice shall ursvide o périod af nat lase than 30 days frern the date
ihe norlea is given in accordance with Sectian 15 within whieh Borrower must pay
ail stim secured by thie Security Insteument. If Sorrnwer fails to pay thase sums
Prior fo the expiration of this peripd, Lendar may invake any remediag permittad ay
this Secuilty Instrument without further motive of demand on Borrovver,

2. When Bortowar's ieitial fixed interest rate changes ta an adjustable interast rate under
ihe terms stated in Section A abeve, Uniforra Covenant 18 of the Seousity Instrument
descrbed in Section B1 above shail then cease ta be in effect, and the provisions of alter
Covengat 18 of the Securhy Instrument shall be amended ig react as follows;

Traneter of the Property cr a Beneficist interest In Harrower. Ag uéad in this
Section 18, “hvterast in the Property? means any legal or benafictal interest ja the
Property, Including, fut not ttmited to, those beneficial interests transierred in ia
bond for deed, curtract for deed, installment sales centract or Serve BEBE,
the intent of whieh fs the transfer of ttle by Botrower at a fue date to 3
furchesaer,

[Fak or any part of the Property of any laterest in the Property ié acid of
trangfenad lor to Bavrawer is not e natural Berson ate a Benefitlal intarest da
Horrowe: ig ale or tranaferred! whhourt Lender's otigr written Gansent, Lecder may
raquire Immediald payment in full of afi suns securect by this Somurity ligtument,
However, this aption shan nat be exercised by Lender if such exerclee i prahtblead
by Applicable Law, Lender alsn ahaill ot qxercise this oytian if: ia? Gorrawer cates
to be submitted te Lender: inforetatars Fequired by Lender te avalusita the iatendod
transteres gg if a few loan were kei made to the tantfeige: and [by Lander
Feasanably dGateemines that Landers security wilk not ba Impaired hy the loan
asauinipoon and that tha risk of a braach af Gny <OVEnent or agreement wi this
Security Instrument is seceptable to Lender.

To the oxtent pernihtedt by Applleabl: Law, Lander may charge @ rasagnable foe
ag 3 GOnGHiGn to Lender's consent to tha ban aasumplion, Lendar also may require
the trangtéres to sion pp assumption agrepment thar ls accentable to Lehder aad that
obligates the tranaferea to keep alt the prarilags and agreasments made lm the Nete
and in this Security instrument. Borrower will cantinve to be obligated wncter the
Nata and this Securlty Instrument urdess Lancs relenges Borrower in weltlyig.

Loan Bo:

Form 68065
f48081 2 (e085) Panda dal 4 oe 06

 
Case 1-19-42993-cec _Doc 26 _ Filed 08/13/19 Entered 08/13/19 22:58:31
Case i-18-47i44-cec Claim 3Part2 Filed 02/20/19 Desc Exhibit Page 38 of 60

Hi Lender exercises the ootion to ragulra imraadiate payment in full, Lendar shall 1
give Borrower notes of acceleration. The notice shaft provide a periad of not lesa
than 30 days ftora the date the netics is given th aneerdace with Section 1S within
whith Borrower rast pay all sums gecurad by this Security Ingtrurmedt. If Borrower
faila te ay thase gums priors 1a the expiration ot this parlad, Lendar may invoke any
remedies parmittad By thls Security Instrumant without further potica a¢ demand on
Eorroywer,

BY SIGNING BELOW, Borrower accepts and agrees to tha teans and covenants cartained

 

 

 

 

 

 

oy sat : : !
in this FlxediAdjustable Rate Rider Z fa oa Lest xe. tite Abd ped
ses FRR Preut iO Brn our
a , wa Boat Dea @ MMP igre rd Seah
GLALGIONE O MOSLMOM “Bartower DEANA HEALTH, by Adavher agent ang "BORO
atharody dn Back, GHANA
‘Sait _. {Seal}
-Be rower -Bareawar
"fy be recorded atmuitteneoushy here wish
_. . | Brenaal} (eeal)
“BOF wer “Bora wer
ee ee oe , ee. eB _.. {tarsal}
“Borrower “Barrera
Toan Me: Form $805
Haadate W6oG) Page 4 of 4 OGG

Tt )

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pant2 Filed 02/20/19 Desc Exhibit Page 39 of 60

ABDENDUM TO FIXED/ADJUSTASLE RATE RIDER

Lean #:

THIS ADDENDUM ta the Fixed/Adjustable Rate Rider ig made this 25th tiay of
fume, 20607 » and is Incarperstad into and shall be dacmed to amand and
Supplamant the Murtgage, Dead of ‘Trust, or Deed to Secure Cebt the "Security insiviment"t
and Pixed/Adjustabte Reta Rider of the sare data given by the undersigned (thie "Borrawer"}
t) secur Borrower's Nate to TATYMaAC EANK, F.S.8., A FEDERALLY ORneTEREN
GEMFINGS BAN

(the "Lender"} af the sama date and covering tha prapany deseribad in the Becurity
ingirumernt ane toweteed at:

S¢1 E 10TH ST, BAOOKLYN, NY 13236
[Property Address]

ADDITIONAL COVENANTS. In Addition te the covenants and agrasments made In the
Sucurhy instrument, Borrower and Lender furthar covenant and agree as iollowes:

1. Sectlon 4/8) of the Finad/Adjustable Rate Hider is maditied ag follows:

The interest rate i arn required to pay at the tirst Change Bare will not ba QGrecter thar

14.878 $5 on legs thar 5.760 2h, Thavealter, ey interest rate

wil Never be inereased or decreased on Sny single change Bate by mora than

two and Moelococbes Percentage pontis) t 2.000 564

fava the rate of ineerest t havea heen Paying far tha preceding 12 PrORAnS; My lterest
fate wall fever be greater than 14,875 "b or lass than 5.750 my

Indyitas Bank

erate * Denia a i kh A

Page 1 {O76
490346 (a3: VitP Mortgage Saiutions, itic, 2/06
1-19-42993-cec

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Case
Case 1-18-47144-cec Claim3Pam2 Filed 02/20/19 Desc Exhibit Page 40 of 60

2, All other provisians of the FixedfAdjusiahla A
ata Ri
Addendurn and remain in full force and etteet. Tider are Unchanged by this

Dated: Glen
Olodgdone fileftrwd
GES pee Tevtveag py Panes lang

 

 

 

 

. —
__ fF __ Seats Jee fist gh
aaheeae a fe de ee tp HAs! _ Sealp
ADSTciEE Ci PACALMORY “Borrower TRAM ROALAOR, by ie/fher agen ond -BOrrovyer
avturey in Fars, GLADYTORE ¢ Kraak
a (Seai} . [Seail
~Borrovwey “Boro War

fe be reeurded sim ulisneously bare with

 

 

 

 

{Seal} ; {Baal
Borrower “Borrirvwer'
= \ (Seplt
mr tt -! __ . a, Petty
-Bo rower -Barrewer

aT

BARGR45 1o8o2; Page 2 oF 2 2108
Case 1-19-42993-cec

Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit

Jl

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Page 41 of 60

 

[ NVC DEPARYMENE OF FINANCY
OFFICE OF THE CATY REGISTER

This page is pact ofthe ingirusment. ‘The City
Reqaster will ely en dhe inkorraaiion provided
hy omni diiy Page for purpuscs of Indexiay
than instromend, ‘Sho iafermediog ow (his page
wi cone far indexiny purpeaes ithe event
at ahy cooftict wii dhe cest af the document,

Docament iD: 200787730150 18a2
Dormer 7 pe MOR PAGE

EXECETIVE SETTLEMENT SERVICES Fugkd 2.07
F725 1, 27H STREET

SUITE ane

BROOELYA, N¥ fie

TLE TI.49] |]

tony Lec? 2 steam |

 

 

prereset

RECORDING AND ENDORSEMENT LOVER PASE
Bocunwal Bate: 06-25-17

PRESENTER: ‘ |

| KANSAS CITY, MO 84i34

A iy

i

ne

I |
i

____. PAGE 1 OF 25
Preparetion Cae: 7-13-2007

 

REFSURN TO:
INDYMAC BANK, 18.8.
907 B. WMT STRORY

 

 

 

 

- PROPERTY DATA
Boraugh Block Eat tnt Addreys
BROOKLYN 4212 20 Rniee Tot Od} RAST 104 STRYETT

Property ‘Type: DWELLING ONLY <9 EAMILY i
-_ CROST REE SRENCE DATA
CRPR ar Jjecumon (1 eo Year Reel ape ar Pile Number
oS PARTIES

MORTGAGCOR/BORMROWER:
GLADSTONE C, MCALMON
Od] EL LOMPH ST REF E
BROOKLYN, NY E1234

X Additional Panties Lisial on Continuation Page

MORFGAGER/LENDER:
MERS

4318 MIBLBR ROAT
FLINT, MI 830)

 

 

i
FELS AN

 

 

 

 

 

 

 

 

 

 

 

 

 

D TAXES

Mortgage Filing Fee:
Mergoue Auiouat, |g nso oy ae 3 wi OK

i Taxable Mortgage Aninmnt: ow AOR _| [NYC Rea Property Transfer Fax
Exentpton : a. t. we
TASES: Coury (Basis 5 G25} NYS Real Bstate Transler Ts :
. City (Additional [5 G215,63 5 Ga
ee eS Attias |B eG RECORDED OR FILED IN THE OFFICE
»—-.. TAS Boo RE _ ghd, ih or THE CITY REGISTER OF TRE
Ln aes ve EA Ho 1627.30) a. CITY OF NEW YORK
aan N¥CTAD Boo Recorded Fite 07-20-2007 Lad
nn _—.-tiitional MRT [go _ City Sep ister Mile Nu REN},

TOTAL: ig Ji 986.38 | § IOE7O00975473
| Recording Fig: 5. Free | .
_~déAtfldlaytir eo? $ 0G a

 

 

   

 

Cily Register Official Signanvre |

. a —, ee ee,

 
Case 1-19-42993-cec

Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit

 

th

Nt DEPARTMENT C OF FINANCE |
| GVFICE GF THE CITY REGISTER |

Heghiter will rely arthe infermattor, apeviched
hy yu on wks page fur purmawes of reste,
this instrument. The fuidversalbor ow Us pope
wilt conte fer tidestng pureed in tie e¥cal

of any cunltiet with thereslofike dacureank |

This page fa pork of the trestraron. The (lity |
i
i
I

 

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Page 42 of 60

 

    
  

Hu
AH He

init i ii

i I I | i

Hi i
| I, ! il i i
2007071 301501002001 £3227

    

 

 

 

7 ARCORDING AND
‘Document ID: HMTOT1s 50102
Dacument Type: MORTGAGE
Doxsinent Page Counk??
PRESENTER:

EAECAVIIVE SETTLEMENT SERVICES F.84 7-07
l725 8. (ATH ETRERT

SUTTE 202

LRCORLYN, NY 11229

TERT So fF

tony lege L1G ese. cern

 

 

Woeureet aq he: GP a-2007F

PROPERTY DATA

EM DORSEMENT GOYER PAGE PAGE TH 25)
Preqaration Date: 07-83-2007

RET RN TO:

HAY MAC BANK, 8.6,
i80) & LOtTE STREET
KANSAS CITY, MO 64231

 

 

 

Borough Hipek Log Cleekt Addregs '

BROOKEYS Bala a4 Battie Lod S41 HAST 104 STREET |
Property Type: DWELLING ONLY -2 FAMILY \

i

l

i merece ~ CROSS REPPRENCPR DATA

i PRA ar [ogcnent iP ay Yoay Roc Pege ae Pile Bisnis

[co To preter earnest carpe tana —

MORTOAGOR/GO BROW ER: MORTCOACGEE/LENPBAR:

(OLAGSTONE (. MCALMOM MERs

941 LL KMPH STRERT

4398 MiLLER ROAD

 

 

 

 

 

PRR YM, NY 11256 FLINT, MO 8461
 BlAddiueus) Marlies Eisked on Coelimurlion Pape . _.
FEES AND TAXES
Mactgrge Piling Fea:
Merzage Amant: ‘1 S52, 500 00 \ © Oo
Taste Margie Alcuin § SSE, Si) Ae JMYC Real Property Tiaasfer Poe:
acu uaion , 5 Ot
TAXES, County (Hasic): a GT Sl NYS Real Gerate Transfer Tax: |
(ity (Addtlonal: — § 6,215,413 5 ag:
Spec(Additionals:  § Ot} '
PASE: ‘ 1,485.25 |
MTA: 3 627.56 4 :
NYOTA: 5 00 |
e Addiional MRT: § 4) 00 |
TOPARL  £ L138 28
Recording [ee 4 172 0 ; |
Alfidavil Fae: h 1.00
 

Case 1-19-42993-cec
Case 1-18-47idd-cec Claim3Parnt2? Filed 02/20/19

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Desc Exhibit Page 43 of 60

 

NYC DEVAREMENT OF PISANCE

OFFICE OF THE CETY REGISTER

 

 

RECORDING ANT ENDORSEMENT (HIVER PAGE (CONTEND ATION).

Bocumenc Ht: 200707130150 G02
'Domunend Type MORTEAGE

[PARTIES
MORTGAGOR/BORROWER:
DEANA MCALMON

94] P Ld Tet STRERT
BROORLYN, NY $1236

 

Wey

2017 aT “30A7

 

 

 

  

wie

Treperaéicia Date: 07-13-2007

 

 

 

 

Base? Cte: bée2 45-2007

 

 

 

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pan2 Filed 02/20/19 Desc Exhibit Sage 44 of 60

‘ + a te OR aa
Modification Agreemont: Pleare sion and reajern ay diet C4 Posse et bb yy
January 8, 2000 7
Sladstone © Meatrion
Beans Mealenai
G61 ida St
Brooklyn, NY 71248-2848
Product: Stlsviatedt Forbearance to Loen Modification Program
Laan Wumiber:

Proparty Address: S44 404TH ST, BROOKLYN, NY 11238
Tivs eter fAgreamant’) wil confirm your soreement to modify your Noise and your Securlty Instinament es follows.
Capkializad terms Wied herein heave the meaning given them it jhe Nete or the Securlty bngiument.

1. Trig Agreement Is not binding on Nata Helder, udlass and until Note Holder, of servicing agant, IndyMac Feder: Bank,
FSS (ladyMac"}, verifies that you qualify for thls modification offer. You will promptly provide Indyhiae acoaptabia
information to perl verifeation of your lcome, end make the payrents stow In the payment schedie in paragraah
4 of this Agreenant, while Indyivige verlfias your information. if you qualify, IndyMac, wil sign and return thia Agreement
to you, and it will ig affeclive on the date tis sigited by IndyMac, if you do not make ai payments when due while we
varlfy that you qualify, or if you do not quakly, your Nota will aot ba modified. IndyMac will apply any paymerte you
made to the amounts yin awe.

2, The vopaid principal palance of your Note as of Ihe data of thie Agreement, bafare modification, fs $664,455.74.

3, The Nota and the Security ineiaent are modified to increase fhe principal Balance o! ha Nole by the amounts of your
arreate cn the Note of $44,467.83, including past due intirasi in the arndunt of $36,004.40, pest cue Eserow Homes
idialing $4,002.43 and servicing costs totaling $45.00, The new eaincipal amount of ine Nole is $497,427.84. Ab unpaid
late charges nave been waived. Thee are no fede or olher charges assassed for the madiieation.

4. Tha interest male and monithy payment on your Nowa is modified ae folloys:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mew vordthiy Naw bonthty
New Ererael] Interest Raia} Prindigal & triarsat | Estimatect Marithly Gecriw Paymrenis Nurnger ef
‘Year Rake Change Data] Pay/nent Ameuat Paymant Ameand Basle On Payments
1 5. tab os 2/t/2009 BG 268 He Adjusts Amaually af 12009 341

 

uw

4, Yourmonifily paymiant stated In your Note vill change, effective with fhe payment due on 34/2009 (Le,, one month after

the sfiectiva date of Ina reduction of your inierest rile, 6 set forth ia paragraph 4 above}. This mosthly paymani vill

consis of pringisal and tnteresi, and wil Gontinve until the Maturly Date. This manthhy cayment wil cnange as shown i

paragraph 4 above.

Tite Note Hodder wil send you notice of these changes,

Fae Maturity Dete staied in your Note dees not change: the Maturity Gate remalne f/ 1/2537.

The monthly payments gr principal and wierest, sated abuva, do not fectucde reguilrest payrionts for tgacs and

insurawiee, which may be subetantial Your monhly raguirements for taxes and insurdica will change periodically during

ihe serm of your morgage.

@. ‘four Securky hiskument will online id séouie payment aad perfcrinance of ine wade as atnanded by this Ayreemertt,

tO. Excel aa modiiied by this Agraemant, all ereng and erovisions of the Note, aeviiders, and the Security insiumeni
rareca in| fuH farce and sifect, i ¢

11. Tha Note and Securlty Instrunicnt are tiuily val, binding agree siogeeabls in acgery ‘th Hair terns, end
are. horeby reatfinned,

mom

    
 
   

IND YMAG FEDERAL BANK, PSE ay ane
Michael Stanfora/
lie agra to ihe modificailon of myfour Loan a8 described above.

a Ligne ,
la thf 1 LE pele ops fess fog Deane bP Amon Y25/o9

Gladstone C Meaimon Cate Deans Mealman irate

 

SULKCCIED Fla) Coed AR Slaton oltra Med
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3Pat2 Filed 02/20/18 Desc Exhibit Page 45 of 60

nee oo

Modification Agreement: “
Please sign and return S j G Nn & R etu i n
May 1, 2010 . ;

if you have any quaationa regarding thle offer,
please gail us toll free at 1.896.923.3718,

 

Gladstone © denimon and Geana Meatmon
g¢3 E io4ih St
Brooklyn, WY P1Z36-268

Product: ladyMee Morigaga Sarvices Custom Modifination
tnoyMac Mortgage Services Loan Number:

Inventor Loan Mumbert

Proparty Address: 9414 1Gdth St, Brooklyn, NY 11236

This letter (“Agreament") wilt confirm yaur agreemant to modify the Nate, ated a8 2007, and
the Security Instrument of the same date, recardad on CBRE/2007 In Book __. Pagets}
or iatrument ar Document No, 2007071381 of the OHictal acorde of Kings County,
State of Mew York, The Seaurity Instrument encumbers the taal ond personal propony tescribed
in the Security esttumant and defined as the “Property,” logated iy Kings County, New York, ane
wilith curently hus te address referenced abova, Canlallzed terms not otherwise datined herein
huve ihe meacing givan them in dha Note or the Seourity Insizument.

1. This Agreament Is not blading or: Nete Holder, uiless end wat Mota Holdar, of servicing
zgent, IndyMac Mortgage Services, a division of OnaWest Bank, FSP MIndyMag"), verties that
you qualily for this medifleation atian, You will promptly erovide Indy Nac #eceptable
laformation to permit verificatlan of your inceme, and make the payments ahown in the
paymani achedule in paragragh 5 at thls Agrsement, wile IndyMac yerifica your iMormation,
you quatify, IndyMac, will sign and return this Agrearrent to you, and it wiilbe effactive on
the date it is gigned by Indyhdac. tf you do not make all payments when dug witila wa varihy
that you qualify, or ff you de not qualify, your Note vail not be modified. IndyMac will apply
any payments you imucde to the amqunia you ovve, ‘

5. The unpaid princtpal balance of your Nate as of the date of hia Agreampat, bufare
modification, ls $565,958,67,

 

O4AUS20 ES OADAH RR dae CART at 258 de tage i ofa

 

mn a dine ii denen iar

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 46 of 60

veeee Seuanentian eS nie

 

3. The Note anc the Sacurlty instrument ara medlitied ta increase the princioal belance of the
Noie by ine amounts of your arreare on the Note af $13,763.05, inttuding past due interest i
tha amount of $10,192.99, oast dua Eserow Hanis totaling $3,126.76 and servicing casts
ioluling $445.00, The new principal arouse of tha Note is $697,727.56, All Unpaid lata charges
have been waived. Thera are no faes of othr charges areaesed for the modification,

4. We aq¢eee that ary portion of Eseraw dierns that we add to the unpaid Principal Balances whieh
Creatas a SUYphis in your escrow account WHE not ba secured by the real propety deserted in
ihe Saourity instrument, but is included fn ite Principal Balance that YOU must rapay ay
provided tn this Agreernent.

5. Future payments will be based on the interest rate spacified in the Neta, Ifthe Note provides
for pariccic adjustments t9 the Intarest anelfor payragrits, those adjustments will oocur as
épeelfiad in the Nate.

 

Interest Pale to Qate Intarast Rate E Payment Que Gata Monthy PEt

 

 

 

 

 

 

bf etid $125 % Bv20td 33,400.26

 

& Your monthly peyroeni stated in yer Note will change affective with the caymant due on

a V2010, This manthly payrnent will consist of pendipal andl titersst, and will continus unt!

the Maturity Duta. This monthly payment will change ae shown In paragraph 5 above,

Tike Nate Holder wilt send you notles of these changes.

Tha Maturity Gate staied in your Note dogs not change; the Maturity Date ramana 7 ie037,

1 If box is checked, a Post-Chapter 7 Ridar to MMeditleation Agraemant {"Ridar’l is attached to

inls Agreament, The Alder is incorparstad Into this Agreement with the aame effact aa # the

Rider nad been inchiced diraetly inte the body of this Agresment.

if. Fhe monthly payments for principal and interest, stated above, do nat incivde required
Roy mente for taxes and iisurance, whietl retey be substantial, Your monthly reacMiirerients far
taxes and insiraace will change periodically during the term of pour martagqe.

FL. Your Securlly Inetrument will cantinve to secure paymant and performance of tha Nota as
amendél by ints Agreamen,

12. Except as maditied by ttis Acrasment, all tarmia aritt provisions of the Note, any Riders, ard
the Seaurlty Instrument romain in full foree and affect.

13. The Note and Security Instrument are duly val, binding agreements, anforceable in
accordance with tele terms, and aze hereby reaffirmed.

 

OF ot

 

042920 1GRORGOR HAL ABS CART OTOR UT OC4EST Page of 4

 
  
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-ce [m3 Parte Filed 02/20/19 Desc Exhibit Page 47 of 60

Letider: al “INDY. po} Moar Tie AG,
By: L oe ls / po

Date

Wendy Trader, on Ft View President
We agree to the modlficatlon of pal Loan aa dastrilre

 

Wen .
yes ASE he 65/28 lio

 

Gladstane C Mcalmon [12 aries Moalinor Data
CG

fA. LDC) 5 feB/lo af Le ov apiten) S/aWO
Vitrres Mate Witness ee ~ vate

Wanciy Trader, first Vig President

 

Mortgage Elestronle Registration
Syatams, ing, - Nominee for Lender

Noterze on Gack

 

D42920' WEBICSOd aM FL Aaa CAPT PTH a

Page J af 4

   
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3Pat2 Filed 02/20/19 Desc Exhibit Page 43 of 60

is

 

 

 

Notary Section
STATE OF NEW YORK ]
} a5.,
COUNTY OF KINGS }
Ore the ae day of A Fi inthe yaancs© before

 
  

undersigned, a Notary Public in qiad in¥ said State, personally appeared (Og rie
Re BAe tL ALCAN are

athe
oH INIA.
a TR at :
personaily known temaear proved te mg on the basis of satefactory evidence te be the
individualis) wosacarls>* Gre? ubseribed to the within instrument and acknowlanged to ms
thar helsheffey precured tha sana inhigcheseHeidcapacitytiasl. and that by ttshetihe;
igi ¢

alqratura e |natrumant, the individualiai, ar the paryan on behalf of which tha trcdividualls}
: ger rier el ee ee]
atiad, axecuted the insitument

a

natary Signaturd

__ oA FEA mM | Th A

Notary Printod sare

Aolary Pusiic: State of Adan.
Cuatified in the County of ddan

My coamtimiseian @x pire: '
Ctighal Seal:

 

LAURA MM. EL AVERD,
Wotary Poblhe, State of Mew York
Ag OA TAS HoAD

Cualfed on Rishmand oo
acuniggian Sxolras E21

DAZED HGVOROSCH ME: 4B91_CALTIG10121810C4E Page 4 oft

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 49 of 60

| NYC DEPARTMENT OF FINANCE |
OFFICE OF THE CITY RECISTER

EAM

iN
_ CA oe
aa AND ENDORSEMENT COVER PAGE PAGIE LOF 3

Doemmnent 1D: 2011 1G701199007 Procument Dale: 10-21-20 } Prepeyation Date! 11 -V-201 1.
Dgcument Type: ASSIGNMENT, MORTGAGE

Documenr Page (ounl: |.

Register willeely on che infarmatiog pecvided
by yon on chis page fer purposed af indexing
this ngttument. Whe iformation on this page |
wilh coutea!] for ndexiag sorposs iu Ue eval
efi cont ted well lhe rest of ibe deen,

i
f
1
This page ia part of tie inanuimeut, The Clty. |
!,

 

 

 

PRESENTER: RETURN ‘Te,

VIUNTURE TITLE AGENCY(REDWISION PEE OP) IMUCABE, WEISBFRGECORTW AY EC

oO: WEST MAIN STREET 145 HUGUENCYT STREBT
iPATCUIOGUE, MY 11772 ‘SUITE 499

G4} -758-1 280 Ni ROCHELLE, SY La0L

inevinelli@ ventured lengency com

 

 

PROPERTY DATA
Boruugh Biack Lei Unit Address

“BROOKLYN HAI? 29 9 Entire Lot Dl IO4GE SER
: Property Type: DWELLING ONLY - 1 PAMILY

 

CROSS REFERENCE DATA
CREM: ANOncaTs473

 

 

PARTIES
ASSIGNOROLD LENTIER: ASSIGNER/NEW LENDER:
(MRS ONE WEST BANE, ESB
‘JOO. BAST VOGHEGRS STREET, SUITE C BES RAST WALNUT SPREBT

DANVILIE, EE, 61834 ‘PASADENA, CA St10i

|X Additions Bariiee Listed on Continuation Page
FEES AND TAXES

 

     
 

 

 

 

  

 

 

 

 

 

 

Mortpuge Filing, Vex:
‘hortpage Alou: ER 0.00 ve Be ie cece we

“Eeagatbile: WTC sercres Amu Woh BO NS “Real Properly ‘Frensiur Tax:
Baemplony ce cate eee wee ie Ble cee rete DEL
TASES: t ‘aunty Rast), eS Re al Batate Tr anater ‘Tax:

_... eee eee EOD bee eee te vee 5 seveeatene eet iT |
a TT Base tAdhllional)e nn 2 RECORDED OR FILED [N THE OFFICE
a FASE A ___ 6.00 Pe OF THE CITY REGISTER OF THE

MA Ee ne OO |g Ae CITY GF NEW YORK
vo NYCTA: eR Recorded Tl ex] -fa-afit [2th

Addi ‘ional, MRT: | penne. U1 City Reaieter File NosCENh
TOFAL: 34 0158) 7 2041080402728

Recording Fee: $ 4a KI f)
| ATRdwyis Bees wo. 11,90 (faniitt Mh

 

 

— wo wl. City Register Official Signatare _|
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/19 Desc Exhibit Page 50 of 60

 

 

NYC DE PART. MENT OF FINANCE
OFFIC OF THE CITy REGISTER |

  

i
Fn

sOLiI107OLiodeeronter te

we

    

  
 

   

 

 

i

 

 

__RECORDING AND ENBORSEMENT COVER PAGE (CONTINUAT 10N}

Docuitent Type! ASSHINMENT, MORTGAGE

iDecument UW: 2911910701 190001 Pacueient Data: iE L-2eH Preparation Deter 1107-201)

PAGE 2 OF 3

 

 

PARTIES

ASSIGNOR/OLD LENDER:

NDYMAC BANK, #.8.B,

j 190] HAST VOOHERRS STREET, SUITE C
DANVILLE, IL 61834

 

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Pan2 Filed 02/20/19 Desc Exhibit Page 51 of 60

Wet...

Prepatren Ey:

Oneby ged Bares, :
Alin: John , Gagnon (Al
TH00 Rawintenza Xing, 6" For
ALabt, TH Fee oS

(G12) a6 1

Aftar Redotding fletuen To:

Lite Veber, hee.

ReGaee, Wolaberg, Conaay, Fo,
$24 Syulh Brad Simat Suile aad
Pblidalyhka, Pr AOD

SPATE ABOVE HLS GING GR RECORDER'S LSE

Che pet Wanek few Ae . . Tas Map F: RMR L EE Ont
TAIN MERA Plone:
New York Assigament of Mortgage

  

KHUW ALL MEN BY THESE PRESENTS ‘That Moria Ristronie, Ragallon Sutter Dae
RPER SS}. sduky I [pd 4 J Buk
ddress fs, FOOE Fal Vourhary steest . Suite & Dauvile, IE. eaade HY sentyagee u ur prior sr Assignee
under fled certain MORTOACH dated Jum 25, HIOT execured by Cadstane ©. Me Ata an anal Heagog
Tussle His Wife to beelichury under Miartuaue, Meriaaas Siectvep le Kexistlea Seatenis Lae

 

 

resueiled on n dah ib 2 O07, in Book es volun ar Liber , Pap)
AUG MIMS ESATA, ai ihe Recovila of Klages Cawaty, Sate of New York, given io secure le payinen of 0
prarrdasnyy Tedd fot fh em ol BSE AGUA and inberest, bas auclorsed gnid sore and dood hereby ASS0Gh
AND TRANSFER to thaet¥est Hagk, Pit whose address i: HEH Eagt Vatu Steeed, Pauley, Ca
DRUG al right, Uthe ond fotercet iv sak ete deh olf mygits nectuml under Saki Adorlunpge and all
ladvbventogss qecpred hereby, “Phe said Movtpage deeapiied bengte afigety the quenaisgs comuronly Suegwet

salad wk Moria if

 

and Casi gnoed ost
24} Ke Ub Steet .
Brew: New Yoel (348 '

This assiggrieeresit fs ctak yates) tal ule pequireniedta of Sackion 275 ee ita Real Property Lipw eduskes it ig an
AeQAnen within ke secondary mortgage mueckel, *

DATHER Getaber 21, 201 MORPGAGE BLECT RON] HEGTITAATION

. $¥e The, INC, MBAR) colety as iomlidy for Dados
Yank, 7.5.0.9 wet ghavtoredl savings Banh,

 

WENHY TRAXLER = [ }
: Asstt: Senate
STATE OF TERAS
“OOOUATY OF TRAVIS

aarp ery

Ca Dolober 21, EDU, belo me, Comtd Wado, Notary Fobile, fioondersigne|, personally appeared,
Wa ‘Trixjer ich Sop rotary, sterol knw sai bo be dee itdevidin) whet eee ie
soared to the within caren and aykaow:ysiged to ene thet ake aaecuted the Soe ia blur shpaylly, ond
that by her aljpraéure on the duelriensont, de diva, or he person upon bela of whice ee insti victuai
pechda, cxedelid che frimreariemt, anc tad sah i Hela Lay ania dfnope G2 for the widersigsed,

ive

- ‘CAMIEL WATSON, Notary Pub

hiy Commlsstorl Jixpibes; Novem beg 25, TE

SEAR

       
 
 

SSI EL APIS

jel eee

ef aie

at Phelan Pike, 21 ate at Seats
Fae i Nay Covnmibatcn Eo
wee ner

 
   
 

" sowaibed 0, 2089
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim2Part2 Filed 02/20/19 Desc Exhibit Page 52 of 60

1/5 JOCUGGIRES Errata]

lovestor Losart #: Reference #:

Alter Recarding Retum To:
indyvlac Morgege Sarvices
Maileade: IndyMat-4 2

2000 Esperanza Crossing
Ausiin, TX 78758

This document! was prepared by
[Speca Above This .iau For Recording Bataj
HOME AFFORDABLE NODIFICATION AGREEMENT

Bortrowee ("I")! Gladstone G Mealmen and Deang Meaimen
Lander or Servicer (“Lencder): tndyidac Mortgage Serjeas
Date of fret jien mortgage, deed of trust, or seciity deed ("Morgage"s and Nate ("Note") 2ane07

 

 

Loan Number
Property Address {"Property’} 241 194th St, Brooklyn, N'Y 11296
Recorded on fe5/2007 In Book or Liber ww. Ot pAgets) _ or Instiument or Geeumant

No. 2007071301 of the official senarde of Kings, New ‘York, H my fépragantations and covenants in
Sectlon 1 continue fo be ive in al] matedal respecte, than this Home Affordable Madifiration Agreginent
MAgreoment} will ag set forth in Section 3, amend and supplement (1) the Morlgage on the Proparty,
and (2) tte Nete secured by tha Morigage, Tho Mortgage and Hota togethéy, a3 thoy may previously
have been amended, aru referred fo as the “Loan Hocumecia,” Capitalized tems used In this Agrament
ahd not daficed hava the medping given te them In Loan Qeeurnerits,

lundersiand that after | sign and return two copies of this Agreement to the Lender, the Larder Will sand
ra a signed copy of this Agreament. This Agreement will net take effect unless the preconditions sat
forth in Saction 2 have beat satisfied,

 

‘Pray Hho gid Reread ot Morigegor le uxoealng Whit dociinend, mech (Ss roland te ae 7h For qurpmage af thie dccnsernt wore
atgnliving tha Bagular ouch £8 “") sigt dele theo plural dee hey eee h met voy eeu where APpreprine,

FROME AFRORDABLE SGCIFICA TION AGRECM ENT = Wor-tkit {PRA
Med [roe TO) dene bat ope
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
ve OSE 118-7 ldeecer Claim 3. Pant 2? Filed 02/20/19 Desc Exhibit Pace 53 of 60

Reference #
1. My Represantations, { certify, reprasent lo Leader end agree:

A, | am experiencing = finandal hardship, and as a seagull, (i) | am in default uncer te Loan
Bacumente, and (i) 1 do mot have sufficient income or access to suifigient guid asceate lo make
the monthly mortgage payments nosy of in the near hulu

B. One of the berrewers signing this Agreement Ives in tha Properly 44 4 ovincipal raskienca, and
tha Property has not been condemned,

©. Theta [s no impermissible change in the ownershig of the Property since | signed ta Coan
Documents. A permissibta change would be any iransfge that ihe lgader Is required by law tg
atkay, such as & transfer ta add ar remove @ family member, spouse or domasile partner of ihe
lindersigned in the svert of a death, divorce ar marriage:

D. | hava provided documentation for ali intems that | receive tand i understand tha! i ara nok
required to gischse shad suppert or alimony unlase t chore to rely on such income whan
requesting t qualify for the Home Aifoniabia Modification program (“Pregram'n:

E, Vatier penalty of paqury, ail damenenis and Infocnalion | have provided te Lender in connection
wilh (his Agreement, including the decuments and dnfstraalen regarding my allgibility far the
Progran, re fue and comeck

F, Lender requires me io obtain credit counseling in connectlan with the Program, } vibes sa: and

G. | have made or will mane alt paymanta required under a Trial Paried Plan.

*. Acknowledgements and FrecondHions to Modification. | urdarstard and acknowledge ihat:

A. If per to ihe Mculification Effective Bate as sel forth in Seetion 3 tha Lander detennines that ary
of my rapresentations In Geciicn 1 are ac longar tive and correct or any covenant in Secilen 4
fas not been perfarmad, ihe Loan Decumenls will not be modified and this Agraament wil
fermingia. li that evant, tha Lendar will have all of the rights and remedies prevded by the Loan
Doecumenis: and

8. understand that the Logs Ooeuments will ot be nineties unless and until ti} tite Lanctay gone pts
ihis Agreement by signing and returning a cony of to me, and (i) ihe Modifleation Effactive Data
{ag defined in Section 3} hag oocured, f fudher andersland and agree thai the Lender will net he
obligated <r bevad to make any modificwlon of the Loan Documents If fall to meat any one ot
ihe requiramants under this Agresmont,

3. The Modification, if my representatians and covenants in Section 1 continue to be true in ath materical
respects ard all precaneitione to the movifficalion set forth in Section 2 have been sat, ihe Loan
Denudinenta wit aulomadoally bacome modified on 27/2018 tthe “Madifleation Effgstivg Data") and ail
unpaid laig charges thai ramaln unpaid will be waived. | understand that if} have failed la make ary
payments as a precondition to thle modHication under a workout plan or trat period plan, this
modification wail not take effect. The frst modified payrnend wil be dua on 22045,

A. The new Madurity Date wit ber 712037,

HOME APFEROASLE MGOIFICA TION AGREEMENT ~ Horie (PRA,
08 feew. (Rad pane Bo 9 sages)
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Clam3Part2 Filed 02/20/19 Desc Exhibit Page 54 of 60

 

i714]

4/6 so0pgadgos

Rafarence i

B. The modified princips! balance of my Nete wil inctude adt amounts end aresrages thal wil be
past due at of iha Modiication EXecive Gate dnaluding unpaid and deternad interest, fess,
aacray advanies and other coogi, ful excluding unpaid lie changes, collectively, "Unpaid
Amounts") tesa any amounls pald to tte Lander tut rot previousy credited bo my Loar. Tha naw
mincipal balates of my Nob will be $740,341.96 ihe “New Princlpal Batanes*), understand Hat
fy Agreaing io aad the dima Amounts to the oulalaniding principal batence, ihe added Unpaid
ARIQURIS @OCre interedt based on ihe interest raia fh effect under this Agreement | algo
Understand that thia peas fatenast wh now accrue on thea uripald [nférest thal ls added fo the
futefanding principal balance, whlch WOoUKT not happen without this Agreament,

©. 3a42,841.96 of ina New Principal Galance shall be defarrad ilhe “Geferred Pilncigal Balance"
and will be tested az a pos-itteresi besting principal farhegrance, E wit not pay tntensal of make
monthly paymianta on ihe Deferred Principal Galance. In addition, $242,841.86 of the Deferred
Prinaigal Galanea Ja eligible for forgiveness {lhe “Deferred Principal Reduction Aniount"}.
Provided | ari net in dofaul on my caw paymenis auch that the equivalent of three full monthly
BeytTents ave die ard wnpaltt on tha leet day of gay month, on eaon of lhe first, eecond and tale
anniversaries of 11/1/2014, Ih& Lender shall reduce the Ceferrac Principal Balanee of my Nolte in
instalments equal tg anedhind of fie Cefared Principal Reduction Amount. Application of the
Doafefred Pringlpal Reduction Amount will red resui in a few pryiient schedule. The New
Princleal Balanes lees te Dalerred Preicipal Balance shall be referred to as ihe “sterest Baarinyg
Fitncloal Balance’ and this aniqunt is $577,500.00. hrlerest st the rate of G.O7600% will begin by
aocrue On the itercst Gaatnd Principal Balarice ag of £42015 und fhe Geet pew menthiy
payment on the [nterest Searing Principal Balance willbe dua on 2/2018, My payment schedule
for te modified Lean is ay follows:

 

 

 

 

 

 

 

 

 

 

 

‘Years imeresd Tote | Intercst Pak | Wioraiy Estimates Total Monthy Payiant Member of
Chenga Gata | Proaypak art | Aabhehly Payinank Begina On | iéorithhy
Cele reset Escicy Pays
Payiricit Paymart
Anount Arngunt*
$026.33, may (53,976.44, ma
5 aveco® 7 seven [82,796.40 edit aan | ReStEONE #0
Be NY ad OSE
2S SETSOON, wiv20g5 sacar | Miy adsl | May anil sw0att 21a
persdicaly 6 parodies hs

 

 

 

“The secrow payments may be adjusted oerodieally in accordance with applesabta lew and
tharefere my total mosh payinant may change agcerdingly.

HOME AFFOREARLE MOGI ATOM AGREEMENT - Hon-G5é (PRA),

HOE [toe, Fd} feages bats eget)
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Part2 Filed 02/20/18 Desc Exhibit Page 55 of 60

Rofererica #:

The above terms in thia Section 3.6. shal: supersede any provisiona lo tha conérary in the Loan
Documanis, incliding Sut nat limited tp, provisions for an adjuslabia, aten oy simate interest rate.

| understand that, if | have a pay option adjustable rala Frorgage loan, upon medification, ihe
minimurn jonhh payment option, the inteseet-aniy or ay other payment aplions wilt no longer
be offesed ang that the monthly payments described in the above payiiant schedule for my
miodified fogn will be the minimum payment thal will be due eana manth fr the remadnleg tart oF
the loan. My modiiled igan will nel have a negativa amortization feature that WOU allow me bo
pay Kiss then tha interest due reauilag it Soy Unpaid lriterest to be added io the outsianding
priceal balance.

[further understand that, provided! am ast in defmult under ine tanns af thie Agreement and | pay
fy Nota 2 full {i} any time morg than 30 calendar daya afar the Madification Effective Gata, and
{li} prior bo the appication of the entla Delarted Pnclpal Redaction Amaunt, | shat be fulty
vesied in and entitled to the unappled amount of tha Dafared Faindipal Reduction Amount and
the Unappiiad amount shall be deducted iran ry nayorf balance,

&. | wl ba in default #1 do not comp’y with tha terms of ike Loan Oocumarts, az modified by dis
AgTaamant,

E. ia cefauit rale of interest is parmtited under tha Lean Tlacuments, then In the event of defauil
under the Loan Becuments, ag amecded, the interest that will be due wal be ihe Faia sat forth in
Sectlan 2.0,

F, | agree i2 pay in full tre Deferred Prlacipal Balance and any other ameunts still owed undar the
Loan Documents by the eerlesl of {4 the date [ aed! or transfar an interest In tha Property, fi} the
date } pay the ontire Interss! Baaring Principal Balances, or {il} ihe new Maturity Baie,

4, Addlthens! Agreements. 1 agrea to the follewing:

A, That all persons whe signed the Loan Documents of thetr authorized repracentativats) have
signed this Agreement, Liless (i} a borowey of eo-berrower id dacaased {ilk dha borrower aad
co-botrower are divorced and ihe proparly hag been Ransferned to ong Spouse In tre divorce
dacraa, the senuse whe ne longer hes en inéreat it the fraparty nead pot sign this Agreement
jailhough ine nen-signing spouse may continue te be held liable for the obligation unger the Loan
Documents), or (Fi the Lender has waived this requirensad in wrtlng.

HORE AFFORDABLE MODIFHATICOM AGHEEMENT » Hots PRA,
05 (re TE (page 4 ar B panes
af? SOGGOGGdd7 [Let

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim 3Part2 Filed 02/20/19 Desc Exhibit Page 56 of 60

Refaranee x

B. Fort thie Agreement shel supersede the tanns of ery migdiicatian, forbearance, Thal Padodt
Plant or Werkaut Plant that t previcesly entered into with Lender,

. Te coniply, excep! to the extent thal they are stecified by this Agraement, with aft covenants,
agreamenia, and requirements of Lean Docuenenie Inaludlig Fiy sgragmeni to make sl
payments of taxes, inguiarce premiums, adgasements, Escrow items, impounda, and all othar
PAYS nis, the amount of which may change paddlenty over dhe tern of iy boda,

a, Funds for Escrow ltema, | will gay to Leader on the day paymenta are due under the Loan
Dacuments os amended by this Agreement, unill the Lon ip meat Itt fall, a aunt he “Furide™} to
provida for payment of amounts due for fa} taxes and agsasements and other itema which ¢an
atten priority over ihe Morigaga as e fan or ancumtrmace on the Property; (b) lasseahetd
BAYMens oF ground tants on tha Property, ff any: dc} premiums jor any and all insurance required
by Lander under the Lean Gocuments: ta) mevigegs insuvance premiums, If any, or any same
payadle lo Leruter in lieu of tie payment of mortgage Inaurance premiums in aceontanas with the
Loan Documents; and (6) any community asecciatlon dues, fens, and agsessmants Brat Lender
faguivas io be sacred. These lianis are soled “Escrow ferme.” | shal prempthy furish te
Lender ali nollces af arnaiunta fo ba paid under this Sitlion 4.0, | Bail pay Lender the Punds fer
Escrow Kems unless Lender waivea my obligation to pay dhe Funda for any or all Escraw {tams,
Lender may waive my obligalion be pay to Lander Funds for any or all Escrow tame af any te,
Ary such walver fey only be in welling. te tha event of such waiver, | shall pay diractly when and
where payebls, the amovate due for any Escrow lieme for which payment of Funds has been
weived by Lender aad, if Lender reaquinas, shal fumlah io Landay redeiphs evidencing auch
peyfnent within such time parod aa Lender may radiere. By obligation to maka auch payments
and to provide receipis shall for all purposes ba deemed to be & covcnant ald agreement
contained in the Loar Documents, as the shraga “covenant and agreement” is used ly) che Lina
Decumants. Hi ars obligated io pay aerow hems directly, pursuant to a waiver, and | fail ta pay
the amount dus fer an Escrow Kem, Lender may axarcisa ita rights undar ihe Loen Documents
anu this Agreemant and pay suck amount and { shall then be tblgated to repay to kendar any
slob ariount, Leider may revoke tha wear sa to any or al Escrow ems at any Ume by a noting
given in accordance with the Losn Doctmanis, and, upors auch ravecation, | shal pay io Lender
ali Funds, and in such amounts, ital are ther required unter this Section 4.0.

Lender may, al any time, celled and held Funds in an arount (a) sufficient to permit Lender to
apply the Funds at the time spéclied under tha Meal Estaia Settamant Procedurag Act
(RESPA‘) and (9) sot to extaed the maximum amount # jander can require ynder RESPA,
Lender shalt estinate iha amnount of Funds due or the basis of current data ang teasonable
eslimstes of axpenditures of Futura Escrow Heats or othanwise in accordance wlth applicable jaw,

i?)

HOME APFORDAGLE MOCHPICATION ASHEEMENT + Nonatce (ARAL.
gS phew, TOY (eager & oF | augers
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Case 1-18-47144-cec Claim3 Pat? Filed 02/20/19 Dese Exhibit Page 57 of 60 oo

Puate beri: 3:

The Furds shall bo neki in an lasituton whose deposile ave |ssured by a federal agency,
insttumentiality, or entity tinghiding Lender, [f Londer ig ay fiatitufien whose dapositg ar go
insured) or in any Federal Horna Loan Bank, Lender shall apply the Funds to pay tha Escrow
lieing no [eter then the tina specified under RESPA, Lancer shail not charge ine fer holding and
applying the Funds, snntaliy fdalyziog Ihe escrow acequnt, of verlying the Escrow jlems, uriess
Lander pays me interaat on the Funds and applicable law pennita Lender to make such 4 charge,
Unless an agreement is made In writing or applicable fav requires interest te bs paid on che
Funds, Lender shall not be required to Pay Ine any interest ac earnings oa the Funds, Leader and
I can agree in writing, however, thell Interest siaff be paid ca te Funds. Lender shalt provide mea,
wihaut charge, a anneal accouning of the Funds as taquired by RESP A,

if there fe @ surpiia of Funds held in PScrow, at defined under RESPA, Lender snail! actound te
rié for the extess funda in actortance with RESPA. if Here ls a shertage af Funes hed in
Sscrow, 08 defied under RESPA Lender shail AGiy me ae required by RESPA, and | shall pay
to Lender the amount necessary to make up the shortage in accordance with RESPA but In ao
more that 42 monthly payments, if there is a deficiency of Funda held in eserow. ae defined
under RESPA, Lender shail natify me as ieguied by RESPA, and : shall pay to Lender the
AMOUH hatessary tt make up tre defldaney ln aeeordariae with RESPA, out iv no more tan i
monihiy payrnans,

Upon payment in fil of all sume secured Gy the Loam Documents, Lender shal Prantl refund
fo iné any Funds held by Lander,

& That the Lean Socuments ne modified hy thes Agrosinant are duty val, Hinding agreérents,
aiforcaaine in accordance with tal dare and are Hereby reatinried,

F. Fhat aif terma anc provisions of ihe Loan Ehsnumenis, except ag expréedly mitdifiad by ihis
Agreement, renaih in fH forse and effect nothing in this Agreement shall be Understird or
Conglruied to be a satisfaction or release in whele or In part of ihe obfigations contained | the
Lean Documents; ane that except as olhensian snaciticaly provided in, and as akntesaly
Mouified by, thia Agraement, tha Lender and [wil be bound by, anc will compy with, all of the
formas and condifkonte of the Loan Deopmanis.

&. That, as of the Modifieallon Efectiva Dala, notwithstanding any other provision of the Loan

Documents, Wall er any part of the Property or ary interest in il ts seid oy transferred wilkaut

Lender's prior wiitten consent, Lender May, at ity opllan, require immediate Payinaed if futk cal alt

Sums SéCleed by ihe Mortgage, However, Landay shal not axercise this option if stala or federal

law, rules or reguiations prohiblt tha exercise of sich optioa ag of ihe date of auch rate ar

transfer, [f Landar exerciges (hig optian, Lander shall give ma natlon of actaderailon. ‘The nofca

BGaH provide 4 patod of rot jeae than 40 days from the date tha notice Is dellyarned Gt praileal

within whieh | muat nay all sums secured by the Marigaga, if! {alt io Bay these sums oor to Ee

expiration of tile perlod, Lendar Mey invexe any rémadiag permitted by Ehe Mortgage without
further notes or demecdd on me,

HOME APFORGAGILE MOOECATIE JHIRCOREAT - Hore cea,
: 008 [row. 18H 0) Jose 6 of & eagom
Lf HIOGOOooSs {afaas

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim Part2 Filed 02/2019 Desc Exhibit Page 58 of 60

”

Reference i:

- That, as of ihe Macihcatlon Effective Sate, | understand thal the Lender will only alow ihe

tranafer and aszurplion of lhe Loan, including this Agraernent, lo a lransfarge of ry property as
permitted under the Garn Si. Gemiin Act, 42 U.8.C. Section 170 4-3. A buyer of ransfarea of
the Property wif nat be perniied, under any other clunielaned, fo assume the Loan. Except as
nated herein, this Agraemen! may not be assigned to, or assumed by, a be yer o¢ ransferes of
ihe Property.

That, a8 of the Modification Effective Date, if any pravicion in the Noig of in any addendum or
amendment ie tha Note allowed for jhe asgagariant of a penalty for ful or partial premaymant of
the Mole, such provdsdon is nuiliand woid,

That, | wilt cooperate fully with Lender in obtalsing any Ue sndorsement{s}, or similar dithe
insurance freduct{s), and/or subordinadon agreemant(s} that are necessary of required by the
Lender's procedures lo enaure that the modfiad morgage [oan is in Ast fen positlon and/or is
fully enforeoabia upon modification and that if, under any circumstance and nel withstanding
anything elas to the contrary fh this Ayrasmant, the Lander does not racsive such ttle
endorsemnent{s), lite ingwance product(s) ander subardingiion agraement{e}, than the tems of
this Agreamant will nat become effective on tre Modification Elfeatlva Date and tha Agraeamerit
willbe full and vol,

Tiat | will execuie such ster documenta a6 may he reasonably aecageary to either (i
consummate che terms and condifians of thia Agtaement; or di) coraed the Jers and conditiens
of this Agraement if on oar Is delecled after axecution af this Agraamant, 1 underatand that a
cotracied Agreement of a leiter agreemant containing the eorractlen wlll be provided te mie for my
sluneiuie. At Land's option, this Agreement wilt ba vold arid of no tagal effect uson notice of
shen erter, iff elec! net to sign aay such eotrective documentation, the terms of tre original Loan
Documertts anal continue bt fall faree arid affect, such (eerie wil nel ha moditied by dhis
Agieem|nt, and | will mot be etlgible fev a modiiteation under dhe Home Afferdstle Modificatlos
prograni.

Modgage Electronic Raglatration Systems, jn. COMERS") is a separate corporatian omanized
and axlsting under tia laws of Delaware and has an addresa and telaphore number of PG, Ax
2028, Filo, Mi 48801-2026, (888) B79-MERS. In cases whare ihe loan Hes deen ragislered with
MERS who hag only jagel tile ta ihe interests granted by the eotrewer in Ene Martgage and whe
is acting solely as nomiines far Lender antl Londer’s aurtessord and agaigne, MERS has the
fight to exertise any o7 ail of those interests, including, bul aut Hmied te, the Aght 10 forecioga
and sellihe Property: and to teke any etlan required of Lender inelucing, bot wet Hmited ba,
releasing and canceiing tie morgage loan.

. That Lender will cottacd and record personal infarmetion, Ineluding, bul nai. limited to. my name,

address, telephane number, soclal security number, ctedd store, Income, payment history.
govarnment monitoring intonation, and information about account bafarees and activity, bp
additen, | utderatand and consent to the alectosure of my personal information ancl the terme of
the Tal Pariod Pian anc thle Agreament by Lénder to (a) the U.S. Department of the Treasury,
{6} Fannie Mas and Freddie Mac ja connectlon with their reaponstidliliag under ihe Horne
Afferdabitity and Stetitity Plan; (c} any Investor, insurer, quarsater oc aervicer that owns, inaures,
Guarantees oF services my Gist fen ce subordinate jlon (f applicable) mortgage loantel(a}
companions thal paracn supper services for he Home Aflardabla Modification Program and the
Second Lien Madificaton Prgram, and (e} any HUD eartified hovalag coursdlor,

HOME AFFORDASLEZ MOCLICATION AGHZEMENT -Men-GHiG (BIA).

AUG (rete. (ta) pence 7 ofS naces)

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Gase 1-18-47144-cec Claim3 Pan2 Filed 02/20/19 Desc Exhibit Page 59 of 60

Reférenod

N. | agrea that If any document related 4a ihe Loan Documents andor thla Agreement is fost,
Misplaced, missiated, Inatourately reflects the deus aed correct terme and conditions of the foan
as Modified, of i otherwise riissing, | will comply with the Lerdar's request to ewecula,
acknowlecge, intial and deliver to the Lender any dacurantation tha Lender deems Feceagary, EF
ihe Note fa replaced, the Lander hersby Indemicitias me againet ay logs associated wifi a
demand qn the Note, All documenta ihe Lendar requests af me under this Section 4M, snall be
refered io as "Documents." | agree io deliver the Dosuments within tan (10) days after t receive
tite Lender's writen raquest for such replacement,

G. That ihe morigega Insurance premiums on my Loan, if appileable, may Increase a4 a reeuit of tha
capilalleaton which will result ia higher total monthly payment, Furhhermare, the date on which |

may requed cancallallan of mortgage Insurance flay change as 3 resell of lhe New Fringipal
Balance,

In Withiass Whereof, the dender and | have axeeuted this Agreement.

indy Mortgage sessonat Cer Be . be f

Leader Gltistons Cy Maalraon i
}
f

ae Lh
Dale

a ot Maan bd eM r-con
5c , e } lat Benn _

  

By:

 

(Space Below Thia Line For Acktowledgement}

 

ROME APFORDADLE MOCW@IGATION AGHEEMSNT MorG38 {PRA
AOS (roe, OM ih Forze A ps Aapest
ifs Stogcoiogs jssfie]

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31
Case 1-18-47144-cec Claim3Parnt2 Filed 02/20/19 Desc Exhibit Page 60 of 60

Notary Section
STATE OF NEW YORK 1
es,
COUNTY OF KINGS }

On the 2 day of Deceet per __ in the year ole before me, the
undersigned. 4 Notary Pubic jn and for sald State, parsonally apprared
Ghid sheng AA Alun bart “tiany Mb Gide)

hersenaeliy kngwn ta ie oF Grovad to me on the bags of satisfactory avidence ta be the
individuaita) whose narvie(s) is tare) sybecrbed to the within instrument and acknowledged ta mea
that havdhethay executed the same in his/hertthair eapacitiies!, and thet by hlevharthetr
signeturela) on the instrament, che incdividyalts), ar tre Berean on betalt of which the lidividualla)

acted, executed the instrument,
Memo,

ral

Musto Signature

Ndukiwe Abw

Nutary Printed Name

 

 

ae

Notary Public: Stara of
Qualifled in the County of
My commission axplrag!
Official Seat:

 

 

 

Aiduiwe Agu

Notary Pidstie

State af New York
Reqiitretlon! 02408 TRA? s
Ceanunuggion Expires 03/9 7

ROMS AFFORDABLE MOGIFICATION AGAEEMENT + Homes iPRA},

Nii rin, 1hD (page fate etry
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

EXHIBIT “B”
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

 

RESIDENTIAL APPRAISAL REPORT

 

Prestige Appraisals

 

Property Location: 841 E (oath St
BLK: 6212 LOT 23

Bragkiyn, W¥ 117256

Borrower: Hi

Glient: CEANA MCALMON
821. 1¢4TH STREET
BROOKLYN NY 11236

Effective Date: ormerzoig

Prepared By:

JESSE ZUTKERMSS! PRESI GE 42] 9Salials Il

 

 

 

 

 

 

 

 

FeruGA? - TOTAL" sagraizal svteare by ale nade, ie. - 1-S00-ALAMODE
Prmsticn Appraisals.

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Fresligg Sppraisals

2-4 UNIT RESIDENTIAL APPRAISAL SUMMARY REF acne: sans

 

“maperiy Aceress: 94d E iodth St Sik’ Brookiyn Sle: Ni! Ep Gout 411238

r scunts: QUEENS Ligd Desedlist: BLE: 6212 LOT 29

5 Anges Cermal a: | AP PoOoeS lex Year 2014 LE. Taees: € 6 030 Space Assessments: £ Wa

5 Suman Qener of Record: CEANA MCALMOH Boreaar Cf appicab ey); AA,
Conupa, pe Cher Tanert. || Vacant | Proel Type || Pub Chher }desccbel Holt & | poryr | parme.
Ware, Anes Mame SAanAR SIE Mag Jeerence: HAGSTROM Cersia [act 0985.00

 

Tha purpose ol thes aperaizal ta
Trig reper] relics the to lala

dovcluo an opicin of OS Markat Value (ae define), or _ other type of wale desenbe

Velie IP Te, GUTeN, See COMBINES, 2% Guirent ie bepechon Dete 6 ihe Erentvs Date) |_| Retcepecive amBrege
©) sppmaches developed fortis appeal Seles Comparsan Approach || Goel Agproazs room Aneroach (Soe Rocuncititon Commons and Scuon ol Work
g Property Fignhs ypprasent ed Fee Sipe =| | Lessenatd | Leased Fee Oren (oesenbe

; handed Let: ESTIMATE OF VALUE AS OF oFoe/2018

 

 

 

Aanded Lewis} by name or tye) DEANA MCALMION

 

Genk PRIVATE dns: 947 E 04TH STREET , BROOKLYN, NY¥ 11256

ADPMBET JGSS5 AUCKERMRY PRESTICE APP hagaLs he AcdmMss: 1B4 HICKORY LANE SMITHTOWEL Wyo 11787

Location: “Be Utter ) Subhuthen Ruel Predominant 2-48 Housing Present Lard Use Change In Larxd Use
Buil up: Qt Que Tes | 35-75%. Ungar 28% Gccupancy PAICE AGE | Ore-dni 7 3] ME Mot Likely

Crewe rate: | Rani bel Sabla | Sow DS (ener 55 | S100) go%] Likely * In Prowess *
Prciresely wiles: Inereaging Px Subk | Desliieg Tea 40 20 Loe NEW | Muti BAL" To

Demanciaupely: Sncrage ( In Balance | Qear Supply || Yarant (0-530) 5G cig 4244 | Commi S54)
Marketing lime: Under 3 Wes. GX EB Mos, | Ceara Mes, | Be) Vaca >531 TOR Pred 76 a
Markel trea Ecundanes, Desorisdon and Meret Conditions ‘inelding suogort “cr tha azove cheracterstics and Imedst: THE SUBJECT IS LOCATED IN
BROOKLYN, &N URBAN NEIGHBORHOOD CONSISTING OF FONWES V4RTING IN STYLE, SIZE AND AGE HOMES ARE IN
GENERALLY MAINTAINED CONDITION WITH AVERAGE CARED FOR LANDSCAPING. PROPERTY IS CONVENIENT TO ALL
EXPECTED AWENITIES PROPERTY VALUES H4VE REMA NED STABLE. OEMANO ANG SUPSLY APPEAR TO BE BALANCED,
AVERAGE MARKETING TIME 18 3-8 MORTHS. CURRENT MORTGAGE MARKET OFFERS 4 WIDE VARIETY OF LOANS WITH
COMPETITIVE RATES. TERMS OF FINANCING HAVE HAS LITTLE IMPACT ON SALES PRICES IN THE MARKET AREA,

MARKET AREA DESCRIPTION

 

 

 

 

 

 

 

 

 

1
Dimensone: SEX TOO (SUBJECT TO SURVEY! She AE, 2,500 39.4.
fonng Clessticaion: = FRSA Cescnpten: = LOW OENSITY RESIDENTIAL
Zoning Gomphance Dx Lega Laya snngontiring [renters legal Nao Ror ey
fia CCR apolicaba? Yes Mf hc _tkrown Heve ta documents oge7 revigead? ea Wo 9 Ground Reckifappicabk! = § !
Commas;
Sighast & Beek Wei aes imprercd 2% Frestnbuse,or || Olher use expiant
Aclual Vee 25 ol Ellective Dale: 2 FANILY RESIDENTIAL LE 25 oped in Wis resend 2 FAMILY RESIDENTIAL
Summers of “igrest & Geet Usa: THE HIGHEST & AEST USE IS TRE PRESENT USE

 

 

 

 

=
o
ULI ikiesg Public Other PruviderDascriplion OF-site lenpravements. Type Pobhe Prvale | Fromage 28 FEET
Eeerity x 100 % 2 AMPS dveel ASPHALT Ps Tepngmacty = FLAT
Gas he GAS idl AA Sit AMERAGE
By ate HM Cl err Surtace MAGADAM Shape REGULAR
} Santary few Gey SEWER CubGuce CONCRETE rt Orabeage ADEQUATE
Wermsawe BEC] Nt Sdewik CONCRETE » View AVERAGE
Teeohone | |) Ni | Steet Lights PUBL a |
Mukimediz [| AMA LAley HONE | |
Olher le alemets: Be Ingide Lot Comer Lot Cul de Sac Uneanground .. ities caer vonecnihey __ iil
FEMS Sces' Ficud Hazan Acta: {Mee De No FEMA Flooc Zone x FEM Map SGN4970219F FEMA Wap Det OSE 2507

 

Sle Cornmenk; «= THERE WERE NG ADVERSE ENVIRONMENTAL CONDITIONS, ENCROACHMENTS CR EASEMENTS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Geraral Description Extonier Oeseripeion Foundalian Hasement | Hone Healing
Fouls 3 Aocessory Unit | Foundation DONCRETEMAY | Slab om Area Sy. Fe goo) Type STM
# Sores 2 2 Shigs 1 Exeriar Wals BRICKS CMW Sage ge  Finisned asi Fuel GAS
Tae fet i Se say Rionl Surane FLATIAWIS Basement = jag35 obiing SR
Tasgn iStder COLT Gulls A Owtsp, ALUKEM UWA | Sump Pump Walk SE Going
Bexstng Proposed [| Und Gone. |Mirdow Type CHISD Dampnesé Floar VINYL CR TEL
ccna Age tire) 8G Slamvecree's YES/Go Settlement = NONE rake Entry YES che IMD LINIT
Eiteciva tiga (4) eo Infzsiion == NONE
= Interior Deseriplian Asdliances # | Atlic Sei none) amenities Car Storage Hore
ao WOOMtETANG Faligeramr = 2 | Burs Fieclacelsy O ‘Wagnsloegis} # Gace meer | 2 Toh
Hal ce SHEETROCKAYS | Rangelven 2 | [inp Star fein PATIO Atlch. 0
) Tem Firish WOOD MG Disposal @ | Scully a ‘ach. og
= | Geh Fear CERAMICIAVG | Deshaasher o | Ononway Fomh ONE at -ln o
E Ben Waisny, SERAMICIAMIG | FanHaod | Fleer Fina: = FENCE Samort a
ceo WSO ay. Micrseye & | Heatac Feal NOHE craway
WashanOryer io | Firished Surfang CONCRETE
aril #1 eons. 4 Aooms 3 Badrom: ‘| Bath 5ce SFL BLA ANE Grads The Total Grass Building arc
Licil 2 comains: § Rous 2 Baden 1 Baten, ano yt GLA Above Gmae | Subject Procerty &:
Leiba f canis: 4coirs Eadmeoms Balntsi: Sy.Ft SLA ahive Grade : ae BF

 

Usil #4 conking Acnrs, Benroams: Bathisi; Sy.P. G8 Abo: Grad:

Copan 2000 bg a la rode, inc. The armies: be cagoduced arise ial wien perder, Worweae’, & eee, 10, meee ce acerca ad erecher
2-4 UNIT Term GP2-4 - TOTAL" asgrasal eettware by ala muds inc. - 1-20]-4LAMODE ae

 

 

 

 
2

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

-4 UNIT RESIDENTIAL APPRAISAL SUMMARY REF tis tio. 04:40:

Accilena Italums = THE SUBJECT HAS THERMOPANE WINDOWS, PATIO, FENCE AND A FULL FIMSSHED BASEMENT,

esarbe the enncitian of the piperty {ielating physical {wretignal and este] chackescencey: THE SUBJEST 1S MAINTAINED IN AVERAGE CONDITION
THIS IS TYPICAL OF HOMES OF THIS TYPE. PHYSICAL DEPRECIATION IS BASED ON NORMAL WEAR AND TEAR OF A BUILDING
OF THIS AGE, NO EXTERNAL OBS, WAS NOTED, NO FUNCTIONAL OBSOLESCENCE NOTED

 

COMPARABLE RENTAL ANALYSIS

The tallowing propecigs are roprasemtalive cacect similar, and proximate meccal puparmics comparetle oc the gubject pmperty. This anhvse is imendes 1 supper ta
cpininn of ihe market rent far tne subject procarty.

 

 

 

FEATUAE SUBLEGT GONPARABE AENTAL # 1 COMPARABLE RESTAL # 2 GOWPARABLE RENTAL #
Ackresa Bd] E, 104TH STREET
_ BROOKLYN, N¥ 141236
Pnainity 19 Stent
Guinan Mortity Rent = NA WES. e| F bei ee ee 3 5
Less: nities 6 £ i “5
Furishings - Wana Tne -§
sid euteoneek a8 rreetinittie Hts Hittite
Aad fecal Rent $ £ i 5
fj. We. Flat GL |S sth ithlit| § nyt (ea int. eS eeetaedad © sa.
calls. Sete] |
JENT AD.USTIENTS | DESCAIFTION DESCRIFTICH 03 Aalst OESSRATION +1 § Atjust DESCAIPTICH [+ § Adust
Jeni Lontrol ves MM ves Na | [| ves] | Mo ves No
esse Date | | |
ocean URBAN |
Sesia (Style /COL/SAT |
Age |e
ont [AVERAGE | | |
Toal GBA | 1,660. eat qt. sq.tl) eq.)
Total al Uns 2 |
Total BLA 1,600 a0L ey. tl all! f.1L
Leitnensdwn | Tel, Bet. Sate = GG [Tal |ed,) Barks | SLA Tal Bel) Babi | SLA | Tot [aed dae ELA
Uit#l a 2 4 Boo
lnt*i os 2 4 B00
Unt# 3
lint @
Net Aecval Adjalmect {Tuiall \ =| 4 [4 [-|.4 |+ 3
Incieeted Macthy Market Act £ [$ | 3_

 

 

 

Acdlysis of nemal dita:

 

[Rank Schedule: The eqpraizar mus: spooncile the spql each mdiceoed monicly marset renis to otovice ar apioion al the

 

enbfor cach unit n the subjeel propery.

 

 

 

 

 

 

 

 

  

 

   

 

 

 

 

 

 

 

INCOME APPROACH

 

 

 

 

 

 

 

 

 

 

 

Lases ] “Agsial BETS Oprisn of Marset Rent
waese Zales | Fer Liril Tall Pat Uni Tell
Jon Begn Dee End Dee | umurnshed | Furrished Ham Uniunshed =| Furnisvood Rents
3 | i |t 3 3 \$ t
: A é é 3 i 18 \é
3 § 5 3 i [5 £
[el § fs 5 If LS 5
5 Commanena on abe dita Tol! acua enthiy Fant i ~ Titel Gms Monthy Rent &
ot ity Ingots “tere i QO) Olen Mcntht ioc ems, 5
Teta fcaual Werth Incerre t Tale! Estimated Nonny Inccire 5
Utines inclocad in asimenad nant Elecirn Waler | Savant Gu | | Of Tragh cobection Pullireda Tephine | Oiler
Garvan cn acial or estimated mots ave other monty mente ineb.dieg permoral crececty
INCOME APPROACH TO VALUE Of [he insore Agproan wes not develaoed tor this azgraizal
Grass Rent Multiplier Analysis:
fdr Date Bak Pee Gress Am, BAM Gonna
Goinien of Momtiy Merad ent § ns8 Aut Millicher =5 indicaled Value by Inoome Approech

 

 

 

Summary of means Apeaach jnduidng Suppart or mereel rent anid a

 

 

 

SOT UgNEE EDT cea la med, ne The Lemmy be sadures ucicoied wehout aril panisace, (eset, ab ml he Ta be BAA leoed eed creda
(ef 2-4 UNIT Fan G24 "T0TALS appraisal sattware by ala mate, fe - 1-REO-ALAMIOCE AO
Case 1-19-42993-cec

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

2-4 UNIT RESIDENTIAL APPRAISAL SUMMARY REF bioe: 64, 14036

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mp (search dd) SX dd not rewee any prior seles or venslens. cb te Sutvect crocerh lor the y0se years char y Te eeckve cae of us apprasel.
Cala Suumiis). = GEGOATA ee
g ist Price Sutyars Sele) Teele ASaNEIE oF Salatranstar history andor any cuTam egraeman of saladshng: THERE ARE NO OTHER KNOW
2 : LISTINGS OF THE SUBJECT WITHIN THE PAST 12 MONTHS ACCORDING TO MLS.
a
Frizz:
Scumeiai
SALES COME GAISON APPAQACH TO VALUE (if developed) The Salta Gotiparigen Acpntacs was nul dovckoped lor thit appraisal.
*EATURE | SUBJECT COMPAPASLE SALE # 1 COMPARABLE SOLE # 2 COVEARABLE SALE # 3
AUS S44 E. 104TH STREET 1407 E. $9TH STREET 1003 £. 103R0 STREET 928 E. 105TH STREET
BRCOKLYN Mi 141256 BROOKLYN, WY 11236 BROOKLYN, NY 11236 BROOKLYN, WY 11236
Prositily 6 Sule. O73 miles SE 0.10 miles 3 0.04 miles WE
Sak Pore £ G ESE if 10,000) eerie ls Sf S40) UES 658,000
Sake PricetBS |f Coos |§ asics aly Es azeo4 sat $ 345.57 894
Gress Monthy Ment 1 o (3 Olen i Oey Lt o.
Gross Ret Meitlichier 0.00 .
Pace per init $ ara.ooo |é 205,000 i 288,875 if 326,500.—
Price per Roem & 225.000 |& ay 77a} t 72.169) £ 65,900 219
Price per Bectoomy 3 337.500 (f 203,333] i 144.337] £ 14,750,
Jal SoAeIS} PUB, RECORD STREETEAS Yeo STREETEAS TSO STREETEASY #o
\erficalion Sourcets] INSPECTION GEODATAICLOSED GECDATACLOSED SEOLATAICLOSED
‘SALLE AGIVETMENTS. DESCRIPTION OES ORIPTION +S Adcst | _ESCRATON i= § Adjuel _ DESCRIFTION of Adusi
Aunt Contil Yen De) Ma ves > Me | Yes OM) No tes OR Ho
Apes ar “inaneng Nes, UN Ka ON UN KMSSAN UNKACNAY
Gonesalirs Hea, NONE KNOWN NONE RMN NONE KW OMYM
Dale of SeleyTice JNA onroga0 18 qao'2018 o4i222019
Fights Aspraed FEE SIVIPLE FEE SIMPLE FEE SIMPLE FEE SIMPLE
Location URBAN URBAN BUSY ROAD +15, 0O0/BUSY ROAD +15,000
She 2.500 SF 2,000 SF 2,069 SF 2,000 S=
winw AVERAGE AVERAGE AVERATSE AVERAGE
Desgnisyle) GOLIST COLIATT +20, 000/C0LSAT COLIATT +20,000
Quilly alConsincion = | BRIGK. BRICK BRICK BRICK
Age ag oo od 64
Corditen AVERAGE AVERAGE | AVERAGE | soon 735,000
Tole! GEA 1600 89% 4,660 aul. | 4,760 sql. 1907 50.0
je | Tole! # of Unt 2 2 | z | 2
Tot GLA 4,600.90.1 1,660 Sal. o 1,765 sod, 8,000 1,807 84-5 “16,500
3 Unt Smakeawe | Total | Bateves plies | Teta | oeimns Sas Toil aema| Beta lal Home Bane
& Uile 1) 4 2 1 4 1 1 4 2| 1 5 | 2 i
Untw? | 8 | 2 | 4 § | 2 | AS 1 5 | 2 1
8 Unt #3
unites | | |
: Gaserem & tinged PULL lFLPLL FULL FULL
Anoms Seow Grade FINISHED FINISHED FINISHED FINISHED
3] Functional tity 2 FAMILY EZ PAMILY _|@ FAMILY 2 FAMILY
#8) -ussngZuul ny ADEQUNOME ADEG/NONE ADECUNONE ADECUNONE
2 Eneny Etcient iia = | THERMOPANE — |THERMOPANE P-THERMOS +5, 000) THERM OP ANE
Perkin DRIVEWAT +CAR-GAR -2000|DRVEWAY DRIVEWAY
FomhFaioDeck PATIO PORCH BALCONY PATIO
Het Adusmenl Teal | x“ t+ - |f 12,000) 3¢ + - if 42,000 ~m- 7 “15,500
Solusted Sar Pros fa 20 het 21 Wet 8d
ef omparabies Gross 45 4%§ 677.000) Greg 48 48 569,345] Gres 190 af 643.500
Aduscad Pree of Comparables per G24 i 28872 |p 334.46) 5 337-440
Ailuyad Free of Sempareaes per Lisi : 311,000 5) Le 234,675 _i3 321 FOOL Esha eth Seat
Adiuske Price af Comparables per Room & 69,17 +S s 73, 6660 eee 84,560)
fig). len Pree of omparan es car Bedrcom 5 207,338 5 147,237 § 180,878
ru. Val rGbo =f = ane os kaon ARORA = 9 410,000 | rd. Val. par Unk f oaorsoo £ 2 ine =# B15, 000
id, al peardeom £ pa,8a5,33 % a Fees = $§ 61s.000[ rd val per decom $ sare & 4 Becrooms = £ S15,000
Summary cf Sees Gamanse AloraaEn SEE ADDENOUM
Indicated Value by Sales Comparigan Approach $ 615.000

 

 

(i) 2-4 UNIT

Ceparkgikt 2007 by a kre, 116, Tis Sonn rae se repre ices accel incl wr lien pemndsacr, Haves 2 8 TEE WS bel ba seve and crecher
For GPa - TOTAL" asoeaaai ettware by ala moda, inc. - 1-00-ALAMCDE

40
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

2-4 UNIT RESIDENTIAL APPRAISAL SUMMARY REEF steno: e i408

 

COST APPROACH TO VALUE (if daveloped) 2% The Cos Approag? wis nat developed ty Ins appratgal

 

Frowice acequale nfuneaben fir mpicalion cf the folowing eet figures ard celcdatens.
Support fortoa opinion of she vue [summary of namoarane lane saas cn oiber medhods dor estimating she value:

 

 

   

 

 

 

 

RECONCILIATION

FEMATEO [| REPROOUETION OR REPLACEMENT DO8T MEW OPINOH OF BITE LUE =$
Bounce of poel dae CWELUAG yeh ae =6
Quality rating fram cost sence Effacciwe date mt coed da Sg.th at 5
= Coteninls or Gogh Aperaach (gree teing ane Caiculalions, depreciatiar Sy.Fh ml § sh
2 Si.Ft wut £ =5
Sat i & =
Sanage Larger, SoTL eS =3
ictal Estimate of Cosl-\em _ a ES
Log Flyyskzal Funsional =| Exemal
Supecialioe rif |
Dep eclited Cost ol Imprwements =
“és-is' Value cf Ste [ior oaecenls =j
af
{estinated tameining Esaremic Lite fil raqured|: Years | INJICATED WALUE BY GOST APPADACH ag
PRECT INFORMATION FOR PUDe tif appicable) | The Sugect is parc! 2 Pane Unit Dawekpmes
wage! Meme of Pro|ss.
TEEN bE cOrmon Benes and mecreahione tacl ties:
Z
Indicated Yaiua by: Sales Comparison Approach $ = @15 gon Income Approach § ‘Seat Approach (if developert $

 

Find Riconclatin CONSIDERING ALL THREE APPROACHES TO VALUE, PLACING THE MOST EMPHASIS ON THE MARKET
APPROACH, THE SSTIMATED MARKET VALUE IS $675,000,

 

Thi spprase is meca Sf ass", — | subject 19 compton pe gave and specficaliocs an ihe bess ol a Hypothetical Sondtion thal the impawements have bean
compeled, Sutest to the following repens ar ahewion on ia sak of a cypothateel Condiinn tat tha mcrae or abortions baw poe cumpened, subgel to
the folowing meq.inad inspecion bascd on the Eximordinare Agsurplior thet the cundilin! or deficescy does nol reouine alienation or repeir

| This pad & asa eubjcl Io shes Hypoltelical Sendtin’s eier extmocinay Besuretors aa srentec om the atanted endecda

 

Based on the degree of inspection of the swhoject property, as Indicated below, defined Scope of Work, Statement of Assumptions and Limiting Conditions,
and Aporaiser's Certifications, my [curl Opinion ef tha Warket Value for cther specified value type), 8 defined herein, of the real propesty thet is the subject
af this feparl Ie: & 615.000 as of: ore 2019 which is the effective date of this appraisal,
IF indicated above, this Opinion of Value is subject to ypalhetical Corediticns and/or Extraordinary Assumptions included in this. report See attached addenda.

 

 

4 ims and cumpele copy ol the “een ening 28 cages. melding eehbits wos am nonsdercd an intage par of ine repo, Ths eppragid oper may ret ke
pmpery uncersingd eithout msranne tn the infcrmation comlgined in the complale report

 

 

 

 

 

   

    

 

i Attached Exhibits: 2O SOS OF WOE | UNITING CONC ACERTIFCATIC 2 HAARATIVE ADDEHSUB > FHOTOGRGP4 ADDENDA
iC 2% SKETCH ADDENMUM Ma A GOST ADDENSUM FLOOD ADDEACUM > ACCITIONAL 5A.
E ACOITIOHAL 2ENTALS OOKESPENSE GNQLYSIS | FYEDTHETEAL COMOITIONS EXTRAORDINARY ASSUBPTIO
<<
Ciel Goma = Nta Cient Nema: PRIVATE :
E-higit tA fabless 9441 E, 104TH STREET, BROOKLYN NY 11236
APPRAISER SUPERVISORY APPRAISER (if required
or GO-APPHAISCR. tit applicable}
2 bupersiatry er
apprise Kam WAMU ERE SIGE Wo alsal Put Ga-Azaraise’ Have:
2 Semper: ESTIGE SALS4LS INC Camigamy:
3) Phone: (oy) SF E-0582 Fax (631) 638-6478 Prone Fax
Etvai: JESSE4424¢q0OPTONLINE.NET (EMAIL) E-iail
Det of Report jEignatie) Feds Gag ot lesen (iqnedrel
License or Corfficalin + 4500004034 Siri oN _ipana or Goriication #: Sale
Desigrat an: Segigeation:
Exciralicn Date ol License ar Getfisation OTE12079 . . Expralige Dale of License or Geliggin
Insseston of Subject Incr & Zein Exlercr nly Hire | spechen of Subject | Intron & Ssterier Exatior Ony Aone
Dak cf insaeclon: OF 06/2019 Cale of rspecticn:

 

 

 

Tapers 202° by a amace, bre. Thee Sain Pes 38 Peper Ted 8 Pro wchen perm ssinn, Peassvar aia mace, its. uel acura ecpeal cial creche
2-4 UNIT Form GP24~ "TOTAL! appraisal scfswart by a Wa re. 1-0 AL MODE 200
Case 1-19-42993-cec

ADDITIONAL COMPARABLE SALES

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

 

  

 

 

 

 

 

 

 

 

 

 

FileMo., 2, 2036
FEATURE ____ SUBJECT COMPARABLE S4LE 4 4 GOMPARSHLE BALE ¥ 5 COVPARGELE §4LE #
fckris: S441 E. 104TH STREET 1029 E. 10°87 STREET
__ BROOKLYN NY¥ 11236 BROOKLYN. NY¥ 11236
Prnaimity to Subject 0.20 miles § ;
Sale Price § a if 610,849 YL ES EE
Sale Prize 3 oo eee |S 4ed.20 isnt) Pessina Agd SEE a4 ral ii
Shags Monthly Rest 3 o 1% ai t f E PEEL
race Rant Multi 0.90 ame
Arica per Lil 8 s7s,o00 |# 305,425. 4 $ BERLE Ed
Ariss per one 3 zasoo0 |§ Boa04 t : PRUE
Soa per Hedmoam 3 sar.5o0 |£ 101,808. £. L £
Tale Socu1g} PUB. RECORD STREETEASY Ho
verintiondascels| INSPECTION | GEOBATACLOSED |
VALLE STUSTMEN TS: CESERIFTICH | IFSCRP TOW +5 3 faljat RESCRETION +555 Andjuet DESCAIPTION, | ti-5 Adjust
Rant Contrcl |_| tas 3 Ho |__ vee he vee | | No ve No
Haas or Financing Nia, UN KNOW
Cenpessiuns NA NONE RNOWAM
Date of SaieTime Au, TOF 20T8
Foghts Azcrsisad FEE SIMPLE FEE SIMPLE _
Localion /RBAM FRONTS PARK 415,000
site 2,800 SF_ 2,000 SF_ |
View AVERAGE AVERAGE |
Design (Sve) | COLISAT COLIATT +20,000
Qualty of Cocginintion BRICK BRICK
Age ao 59
Condition | AVERAGE Goon | 35,000) | |
Tuli GEA | 1,600 §4% 1.440 201. aq. ag}
Tote # of Lrits 2 . 2 — _ | |
Tati GLA, 4,600 595 1.440 fait “4.000 eat . sig tl.
Unt Sreaksown Total | Edens Balrs | Total | Bom: Bane Joel Boma) Baths Total Bikes Bales |
Untel 4 | o2) 6 | 3 1 |
Unt#2 8] 2 G i 1 }
Une # 3
Une ad | |
SeseTuim & Finshead FULL FULL
Anam Haew Grea [PISISHED [FINISHED
BE] Functional Lolly 2 FAMILY (2 FAMILY
@) racingCcolng SSDEQMNONE JADEGNONE _
Energy Ellicitr L thei THERMOPANE  |THERMOPANE
Parking DRIVEWAY DRIVEWAY
ForeheFal oDeck PATIO PORGSA }
g
4
Het Adustment (Tcal itidt + - |§ aooo - {8 4 F 7
Aciusted Sait Free we O13 | Net | Nat |
af Samparshles Groog 12S 618,645) Gras gE Gross aF
Adjused Free ot Comparriles per Gat4 i 4e578) Jf WoRt ats |5
Adusied Pree of Comparanies per Lil i 208,425 | 5 18
Adused Price of Gomparanias par Roo { 51471 _|§ i i
Aduskd Price al Comearatves ger Bedmam t 103,147 3 3
Summary cf Sales Gamsarison Apcroach SEE ADDENDUM

 

 

(ef) 2-4 UNIT

SaaTpo ghey 202? La ae tesee, bis Tia fone "hap ba repress Gad fees ater eerie cers, howe ala tiads, ins iced ba aches slecuel end ceded

Farm oF

 

~ "TOTAL" appraigal sottaane by 2 la mode, Inc

1-BOU-ALARCCE

40?
A

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

SSUMPTIONS, LIMITING CONDITIONS & SCOPE O fietia: 64 1026

Property fides: aq E todih St Site Brooklyn Salt: Wy CpG 4 1238
Ciec PRIVATE Adeess 941. 104TH STREET , BROOKLYN . N¥ 11238

Aporiier. IESE CUCM MAAN Suet Rae APPT ae sat Addis) 184 HICKORY LANE SMITHTOWN, NY 11787

 

 

 

STATEMENT OF ASSUMPTIONS & LIMITING CONDITIONS

- THE APPRAISER WILL NOT BE RESPONSISLE FOR MATTERS OF A LEGAL MATURE THAT AFFECT EITHER THE PROPERTY BEING APPRAISED OR THE TITLE TOIT. THE
APPRAISER ASSUMES THAT THE TITLE GOO AND WARAETAGLE AND, THEREFGAE, WiLL NOT RENDER AN CPINMONS ABOLIT THE TITLE. THE PROPERTY IS APPRAISED OM
THE BASS

OF IT BEING UNDER RESAQNSIBLE OWNERSHIP, THE FUTURE OPERATION OF THE PROPERTY ASSUMES SXILLEC AND ADEQUATE MANAGEMENT BUT ARE NOT
REPRESENTED TO GE HSTORICALLY BASED.

THE APPRAISER Ba? HAVE PROVIDED 4 SKETCHIN THE APPRAISAL REPORT TO SHOW APPACXIMATE CMENSIONS OF THE IMPROVEMENTS, AND ANY SUCH SKETCH

IS INCLUDED ONLY To ASSIST THE READER OF THE AEPOAT IN VISUALIZING THE PROPERTY AND UNDERSTANDING THE APPAAISER’S DETERMINATION OF ITS SiFE. UNLESS
OTHERWISE INDICATED, A LAND SURVEY WAS NOT PERFORMED.

- IF SOINDICATED, THE APPAAISER HAS EXAMINED THE AVAILABLE FLOOD MAPS THAT ARE PAQVIDED 8Y THE FEDERAL EMERGENCY MANAGEWENT AGENCY (DA OTHER
DATA SOURCES) SND HAS NOTED IN THE APPRAISAL REPORT WHETHER THE SUBJECT SiTE 15 LOCATED IN AN DDENTIFIED SPECIAL FLOOD HAZARD AREA BECALIES THE
APPRAISER SS NOT 4 SVAVEVOR, HE OF SHE WAKES HO GUARSNTEES, EXPRESS OF IWPLIED, REGARDING THIS CETERRINATION.

- THE APPRAISER WILL NOT GIVE TESTIMONY OF s\PPEAA IN COURT BECAUSE HE OR SHE MADE AN APPRAISAL OF THE PROPERTY IM GESTION, UNLESS SAECIFIC
ARRANGEWENTS Td OF SO HAVE BEEN WADE BEFOREHAND.

~ IF THE COST AWPPROWCH iS INCLUDED IN THIS APPAAISAL, THE APPRAISER HAS ESTIMATED THE VALUE OF THE LANG IM THE COST APPROACH AT ITS HIGHEST AND BEST
SE, AND THE IWPROVEWENTS AT THEIR CONTRIBUTORY VALUE. THESE SEPARATE WALUATIONS OF THE LANG AND IWPROVEMENTS MUST SOT BE USES IM CONJUNCTION
WITHANY OTHER APPRAGSAL AND ARE INVALIDIF THEY ARE SOUSED, UNLESS OTHERWISE SPECIFICSLLY INDICATED, THE COST APPROACH VALLE 1S NOT AN INSURANCE
VALUE. AND SHOULD NOT BE WSEC AS SLICH.

~ THE APPAAISER HAS NOTED IN THE APPAISAL REPORT ANY ADVERSE CONDITEINS (MGLUDIMG, BUT NOT LIMITED To, NEEDED REPAIRS, GEPRECATION, THE PRESENCE
OF HAZARDOUS WASTES, TOKIC SUBSTANCES, ETE.) OBSERVED DURING THE INSPECTION OF THE SUBJECT AROPERTY, OR THAT HE OA SHE BECAME AWARE OF DURING THE

NOAMAL RESEARCH INVOLVED IN PERFORMING THE A8PAAISAL, UNLESS OTHERWISE STATED IN THE APPRAISAL REPORT, THE APPRAISER HAS NO KNOWLEDGE OF ANY
HIDGEN OF UNAPPARENT CONDITIONS OF THE PROPERTY, OF ADWEASE ENVIRONWENTAL CONDITIONS (INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF HAZARDOLS
WASTES, TOXIC SUBSTANCES, ETC.) THAT WOULD MAKE THE PROPERTY WORE OF LESS VALUABLE, AND HAS ASSUMED THAT THERE ARE NO SUCH CONDITIONS AND
WAKES NO GUARANTEES OF WARRANTIES, EXPRESS OR IMPLIED, REGAADING THE CONDITION OF THE PROPERTY. THE APPAAISER WILL MOT BE RESPONSIBLE FOR Ky
SUCH CONDITIONS THAT [0 EXIST 08 FOR ANY ENGINEERING OR TESTING THAT MIGHT BE AEQUIRED TO DISCOVER WHETHER SUCH CONDITIONS Exist. BECALISE THE
APPRAISER IS NOT AN EXPERT IN THE FIELD OF ENVIRONMENTAL HAZARDS, THE AAPRAISAL REPORT MUST NOT BE CONSIGERED AS AN ENVIRONMENTAL ASSESSMENT OF

THE PROPERTY.

= THE APPRAISER S87AINED THE INFORMATION, ESTIMATES, AND OPIMONS THAT WERE EXPRESSED IN THE APPRAISAL REPOAT FAOM SOURCES THAT HE OA SHE
CONSIDERS TO BE RELIASLE AND BELIEVES THE TO BE TRUE AND CORAECT. THE APPRAISER COES HOT ASSUME RESPONSIBILITY FOR THE ACCURACY OF SUCH ITEMS
THAT WERE FURNISHED BY OTHER PARTIES. ALL INFORMATION FURNISHED REGARDING RENTAL RATES, LEASE TERNS, OA PAQJECTIONS OF INCOME AND EXPENSE 15
FROM SQUACES DEEWED RELIABLE. HO WARRANTY OR REPRESENTATION IS MADE 43 70 THE ACCURACY THEREOF.

~ THE APPRAISER WILL MOT DISCLOSE THE CONTENTS GF THE A8PRAISAL REPORT EXCEPT AS PAOVIDED FOR IN THE UNIFORM STANDARDS OF PAOFESSIONAL APPRAISAL
PRACTICE, ANG ANY APPLICABLE FEDERAL, STATE OR LOCAL Laws.

- IF THIS APPRAISAL IS INDICATED AS SUBJECT TO SATISFACTORY COMPLETION, REPAIAS, OF ALTEAATIONS, THE APPAAISER HAE BASED HIS OR HEA APPRAISAL RESORT
AND VALUATION CONCLUSION ON THE ASSUMPTION THAT COMPLETION OF THE INPROWEMENTS WILL BE PERFORMED IN A WORKWAMLIKE WANNER,

~ AW WPPRWISER'S CLIENTS THE PARTY [OR PARTIES! WHO ENGAGE AW APPRAISER IM 4 SPECIFIC ASSIGNWENT. ANY OTHER PARTY ACQUIRING THES REPOAT FROM THE
CLIENT DUES HOT BECOWE A PARTY TO THE APPAAISER-CUENT RELATIONSHIP, ANY SERSONS RECEIVING THE APPRAISAL REPORT BECAUSE OF DISCLOSURE
REQUIREMENTS

APPLICABLE 70 THE APPAAISER'S CUENT DO NOT BECGHME INTENDED LIGERS OF THS AEPOAT UNLESS SPECIFICALLY IDENTIFIED BY THE CLIENT AT THE TIME CF THE
ASSiGMWENT,

~ THE APPRABER $ WRITTEN CONSENT AND APPROWAL MUST BE OBTAINED BEFCAE THIS APPRAISAL REPORT CAN BE CONVEYED Y ANYONE TO THE PUBLIC, THROUGH
ADVERTISING PUBLIC RELATIONS, NEWS, S4LES,0R BY MEANS OF ANY OTHER MEDIA, OR BY ITS INSLUSOON INA PRIVATE SA PUBLIC DATABASE,

- AN APPRAISOL OF REAL PROPERTY IS NOT A HOME INSPECTION AND SHOULO NOT BE CONSTAWED AS SUCH, 4S PAAT OF THE VALUATION PAQCESS, THE APPRAISER
PERFORMS A NON-INVASIVE VISUAL INVENTORY THAT IS NOT INTENDED TO REVEAL DEFECTS OF DETRIMENTAL CONDITIONS THAT ARE NOT READILY APPARENT. THE
PRESENCE

OF SUCH CONDITIONS OF DEFECTS COULD ADVERSELY AFFECT THE APPRAISERS CPINKIN OF VALUE. CUENTS WITH CONCERNS ABOUT SUCH POTENTISL NEGATIVE
FACTORS

SAE ENCOURAGED TO ENGAGE THE APPROPRIATE TYPE OF EXPERT TO INVESTIGATE,

THE SCOPE OF WORK IS THE TYPE AND EXTENT OF RESEARCH AND ONALYSES PERFORMED IWAN APPRASAL ASSIGNMENT THAT (S REQUIRED TO PRODUCE CREDIBLE
ASSIGNMENT RESULTS. GIVEN THE NATURE OF THE APPRARSAL PAOBLEW, THE SPECIFIC REQUIREMENTS OF THE INTENDED USER|S} AND THE INTENDED USE OF THE
APPRAISAL REPORT, RELNCE UPON THIS REPORT, REGARDLESS CF HOW ACQUIRED, BY ANY PARTY OA FOR ANY USE, OTHER THAN THOSE SPECPIED IN THIS AEPORT BY

THE APPRAISER, IS ROHIBITED. THE OPINION OF VALUE THAT IS THE CONCLUSION OF THIS REPOAT IS CREDIBLE ONLY WITHIN THE CONTEST GF THE SCOPE OF WOAK,
EFFECTIVE DATE, THE DATE OF REPOAT. THE INTENDED USER|S}, THE INTENDED USE, THE STATED ASSUMPTIONS AND LAMITING CONDITIONS. ANY HYPOTHETICAL
CONDITIONS ANG,OF EXTHAORDONOAY ASSUMPTIONS, AND THE TYPE OF VALUE, 45 DEFINED HEREIN, THE APPRAISER, APPAAISAL FIRM, AND RELATED PARTIES ASSUME
NO OBLIGATION, LIABILITY, OF ACCOUNTABILITY, AND WILL NOT BE RESPONSIBLE FOR ANY UNAUTHORSED USE OF THIS REPOAT OR ITS. CONCLUSIONS.

ADDITIONAL COMMENTS (SCOPE OF WORK, EXTRAQADINARY ASSUMPTONS, HYPOTHETICAL CONDITIONS. ETE):

 

 

- Co psrighes: 2.09 try ae rede, ire, os Fem ey ce gradiced urrizeibed wilco anilian paribaicr, Naweve), 4G rend ne. Ts! be aerate aed crest
ed 2-4 UNIT Faw GP2403 -' TOTAL! scereisa sefhwarn hy 8 fa mock, ‘ie, - 7-800-4LAMUDL co

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

 

CERTIFICATIONS Flea. BA 1an98
Ampery Address: 941 E indie S tile Brooklyn Shale: AY fp Gude: 11236
Ghent PRIVATE addss. 947. 104TH STREET , BROOKLYN , KY 17236
0 er ey JOE WAM! PRES IGE AAS AIS ALS I Adds: 484 HICKORY LANE SMITHTOWN, NY T1767
APPRAISER'S CERTIFICATION

| CERTIFY THAT, TO THE BEST OF MY KNOWLEDGE AND BELIEF:

- THE STATEMENTS OF FACT CONTAINED IN THIS REPORT ARE TRUE AND CORRECT,

- THE CREDIBILITY OF THIS REPORT, FOR THE STATED USE BY THE STATED USER(S). OF THE REPORTED ANALYSES, OPINIONS, AND
CONCLUSIONS SRE LIMITED ONLY BY

THE REPORTED ASSUMPTIONS AND LIMITING CONDITIONS, AND ARE MY PEASONAL, IMPARTIAL, AND UNBIASED PROFESSIONAL ANALYSES,
OPINIONS, AND CONCLUSIONS.

-| HAVE NO PRESENT OF PROSPECTIVE INTEREST IN THE PROPERTY THAT IS THE SUBJECT OF THIS REPORT AND NO PERSONAL INTEREST
WITH RESPECT TO THE PARTIES INVOLVED.

~ UNLESS OTHERWISE INDICATED, | HAVE PERFORMED NO SERVICES, 45 4N APPRAISER OF IN ANY OTHER CAPACITY, REGARDING THE
PROPERTY THAT IS THE SUBJECT OF THIS REPORT WITHIN THE THREE-YEAR PERIOD IMMEDIATELY PRECEDING ACCEPTANCE OF THIS
ASSIGNMENT,

- | HAVE NO BIAS WITH RESPECT TO THE PROPERTY THAT IS THE SUBJECT OF THIS REPORT OF TO THE PARTIES INVOLVED WITH THIS
ASSIGNMENT.

- WY ENGAGEMENT IN THIS ASSIGNMENT WAS NOT CONTINGENT UPON DEVELOPING OR REPORTING PREDETERMINED RESULTS.

- WY COMPENSATION FOR COMPLETING THIS ASSIGNMENT IS NOT CONTINGENT UPON THE DEVELOPMENT OF REPORTING OF A
PREDETERMINED VALUE OF DIRECTION

IN VALUE THAT FAVORS THE CAUSE OF THE CLIENT, THE AMOUNT OF THE VALUE OPINION, THE ATTAINMENT OF A STIPULATED RESULT, OF
THE OCCURRENCE OF A SUBSEQUENT EVENT DIRECTLY RELATED TO THE INTENDED USE OF THIS APPRAISAL.

~ MY ANALYSES, OPINIONS, AND CONCLUSIONS WERE DEVELOPED, AND THIS REPORT HAS BEEN PREPARED, IN CONFORMITY WITH THE
UNIFORM STANDARDS OF PROFESSIONAL APPRAISAL PRACTICE THAT WERE IN EFFECT AT THE TIME THIS REPORT WAS PREPARED.

- DID HOT BASE, EITHER PARTIALLY GR COMPLETELY, MY ANALYSIS AND/OR THE OPINION OF VALUE INTHE APPRAISAL REPORT ON THE
RACE, COLOR, RELIGION,

SEX, HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN OF EITHER THE PROSPECTIVE OWNERS OF OCCUPANTS OF THE SUBJECT
PROPERTY, OF OF THE PRESENT

OWNERS OR OCCUPANTS OF THE PROPERTIES IN THE VICINITY OF THE SUBJECT PROPERTY.

- UNLESS OTHERWISE INDICATED, | HAVE MADE A PERSONAL INSPECTION OF THE PROPERTY THAT IS THE SUBJECT OF THIS REPORT.

~ UNLESS OTHERWISE INDICATED, NO ONE PROVIDED SIGNIFICANT REAL PROPERTY APPRAISAL ASSISTANCE TO THE PERSON(S) SIGNING
THIS CERTIFICATION.

ADDITIONAL CERTIFICATIONS:

OEFINITION OF MARKET VALUE *:

MARKET VALUE MEANS THE WOST PROBABLE PRICE WHICH 4 PROPERTY SHOULD BRING IN A COMPETITIVE AND OPEN MARKET UNDER ALL
CONDITIONS REQUISITE

TO A FAIR SALE, THE BUYER 4NO SELLER EACH ACTING PRUDENTLY AND KNOWLEDGEABLY, AND ASSUMING THE PRICE IS NOT AFFECTED
BY UNDUE STIMULUS.

IMPLICIT IN THIS DEFINITION IS THE CONSUMMATION OF 4 SALE AS OF 4 SPECIFIED DATE AND THE PASSING OF TITLE FROM SELLER Td
BUYER UNDER CONDITIONS

WHEREBY:

1. BUYER AND SELLER ARE TYPICALLY MOTIVATED:

2. BOTH PAATIES ARE WELL INFORMED OR WELL ADVISED AND ACTING EN WHAT THEY CONSIDER THEIR OWN BEST INTERESTS;

3. A REASONABLE TIME I$ ALLOWED FOR EXPOSURE IN THE OPEN MARKET:

4. PAYMENT |S MADE IN TERMS OF GASH IN U.S, DOLLARS OR IN TERMS OF FINANCIAL ARRANGEMENTS COMPARABLE THERETO; AND

5, THE PRICE REPRESENTS THE NORMAL CONSIDERATION FOR THE PROPERTY SOLD UNAFFECTED BY SPECIAL OR CREATIVE FINANCING OR
SALES CONCESSIONS

GRANTED BY ANYONE ASSOCIATED WITH THE SALE.

* THIS DEFINITION [S FROM REGULATIONS PUBLISHED BY FEDERAL REGULATORY AGENCIES PURSUANT TO TITLE x] OF THE FINANCIAL
INSTITUTIONS

REFORM, RECOVERY, AND ENFORCEMENT ACT (FIRAEA) OF 1989 BETWEEN JULY 5, 1990, AND AUGUST 24, 1990, BY THE FEDERAL RESERVE
SYSTEM

(FRS), NATIONAL CREDIT UNION ADMINISTRATION (NCUA). FEDERAL DEPOSIT INSURANCE CORPORATION (FDIC), THE OFFICE OF THRIFT
SUPERVISION (OTS,

ANDTHE OFFICE OF COMPTROLLER OF THE CURRENCY (OCC). THIS DEFINITION 18 ALSO REFERENCED IN REGULATIONS JOINTLY PUBLISHED
BY THE OtG, OTS,

FRS, AND FOI ON JUNE 7, 1994, AND IN THE INTERAGENCY APPRAISAL AND EVALUATION GUIDELINES, DATED OCTOBER é7, 1954.

 

 

 

 

Clan Cenck Nia Gent Name: PRIVATE
BMal Ma Addmis: 941 E. 104TH ETREET BROOKLYN N¥ 11238
APPRAISER SUPERVISORY APPHAISER tif required}
or GO-APPRAISER (if applicable)
tn '
5 Supe gory
< Argraizar Mame SM! PRESTIGE APPRAISALS IHG. Co-Appceisar Mame
Gomsaiy PRAISALS INC Company
8 Prom: (oT?) 575-0362 Pet (637) S32-84 78 Poona: Fas:
Coal JESSE4424¢20PTOMLINE.WET {EMAIL} EMail
Cale Raped Signed: oneigneo Sale Aaport Signad:
JGEISE cr Gedtngion a: = 4000046084 Sule Ay Uberse ot Sediieatan Blake:
Dasignatiay Dasignation
Eepirgton (ate of Linens or Ged ezion Oree919 Fepirevon fale of ceo cr Certlicalien:
Inspection of Subject Dx) intericr Exterior | Exanor ny Hom | Ingpeclion of Susest etedor & Esanior Saran Only | Hong
Dgte of Inepection: Drige add Dieta of Inspection

   
  

 

 

 

UNIT Copatig Tice #007 cp ala modes ore. Pye dorm mes ce cagadieed aneodilad wioul wills pada Of Tose, 4b ode ire mis, ce acereawtedzer are ceed led
2 A Form S940 - TOTAL" eoore'sa sclbvere bya wade ic. - 1-00-AL SOO 12007
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

 

 

Supplemental Addendum Rk NS. Fa 14038
LBursivenlas a _—_
Proceily sulle $4" 104th St bone
Cie donk nowy GUESS oo. Hone py Aptech “4288
LLeminiclie, FR WATE _

 

 

 

COMMENTS ON S4LES COMPARISON

$60 SER SQ) LIVING AREA AGJLSTMENT WHERE 4APPRCPRIATE, PLUS OR MINUS BATH AGJLSTMERT,
COND:TION INFORMATION 1S BASED ON INFO GATHERED FROM A DRIVE-BY INSPECTION, MLS AND
CONVERSATIONS WITH LOCAL RESLTORS, GCOMPS SELECTED WERE THF BRST AVAILABLE CLOSCD
SALES IN (HE SUBJECT 4REA AND FAIRLY REPRESENT A MARKET VALUE FOR THE SUBJECT
PIROPERTY.

COMMENTS ON SQFT GLA, BATH, SITE, AND AGE AGJUSTMENTS

AGJLSTMENTS FOR SLA ARE ROUNDED TO THE NEAREST $500 AS MARKET WOULD NORMALLY NOT
ARGUBT IN LESS THAN S500 INCREMENTS. ADJUSTMENTS IN GSL4 OF 100 SQFT OR LESS ARE NOT MADE
AS MARKET WOULD NOT RECOGNIZE OR ACCOUNT FOR THESE MINOR DIFFERENCES. DIFFERFNCES
IN BATH SCUNT ARE ADJUSTED AT $5000 PER HALF BATH. SCF ADJUSTMENTS ARE MADE ONLY
WHERE 4 SIGNIFICANT DIFFERENCE EXISTS IN LOT SIZE AND WHERE MARKET WOULD RECOGNIZE AMD
ACCOUNT FOR SUCH DIFFERENCES, WHEN NO SIT= AQJUSTMENT 'S MAOE IT IS ASSUMED THAT TRE
MARKET WOULD NOT REFLECT THE DIFFERENCE. NGAGE ADJUSTMENTS ARF MATE WHEN SUBJECT
ANID COMPS HAVE SIMLAK =FFRCTIVE AGES. IF AGE ACJUSTMENTS ARE MACE IT IS QUE TO THE FACT
THAT 4 SIGREFIGANT DIFFERENCE IM EFFECTIVE ASE EXISTS,

NOTE: ALL ELECTRONIC SISNATURES ON THIS REPORT HAVE 4 SECURITY PEATUSE MAINTAINED BY
INDIVIDUAL PASSWORDS TOR EACH SIGNING SPPRAISER. NO PERSON CAN ALTER THE APPRAISAL
WITH] THE EXCEPTION OF THE ORIG.MAL S:GNING APPRAISER.

NOTE: THE FOA0S THAT TRAVERSE THE NEIGHBCRHGOD 00 NOT POSE ANY SORT GF MARKET
ON ISlSN.

NOTE: ALL UTILITIES WERE OHEOXED 4N3 IN WORKING ORDER.

| HAVE MOT PERFORMER 4NY SERVICES AS AN APPRAISER OR IN ANY GAPACITY , REGARDING THE
PROPERTY THAT 1S THE SUBJECT OF THIS REPORT WITHIN THE 3 YEAR PERIOD IMMEOMTELY
PRECEDING ACCEPTANCE OF THIS ASSIGNMENT,

CURRENTLY AT THE ESTIMATED MARKET VALUE OF THE SUBJECT THE EXPOSURE TIME TO SELL AT
VHF, ESTIMATED MARKET VALUE 1S 46 MONTHS.

WOTE: NO VALUE 1S GIVEN TO SHEDS 45 THIS IS NOT TYPICAL AS PER THE INDUSTRY. SHEDS ARE NOT
OLA OF & PERMANENT STRUCTURE AND CO NOT HAVE HEAT OR ELECTRICITY.

NOTE: IM THE PRESENT LAND US OF THE NEIGHBORHGCOD SECTION (OTHER } REPRESENTS, POLICE
STATIONS, FIRE DEFARTMENTS, PARIS AND GTHER MUNICIPALITY IN THE SUBJECT AREA,

THE SEARCH CRIERLA GF THE SUBJECT PROPERTY WAS GASEC ON THE SUBJECTS LOGATION,
CORUION, GROSS LIVING AREA AND GENERAL AMENITIES, THE PROPERTIES 4PPLIED IN THE REPORT
WERE DEEMEG AS THE BEST AVAILABLE FOR PROPER MARKET COMPARISON ANG NO RETTER SALES
WERE NOTED. GTHER LISTINGS AMD SALES i THE OVERALL MARKET SEARCH ARE PART OF THE
APPRAISAL FILE ANG KEPT -OR GATREME LOWERUCPER ENO OF Tid MARSET SEGMONT OF HOME
S4&LES. THIS AGOITIONAL PROSERTY PATA IS BETTER FIT POR VALUE SUPPORT BUT NOT AS TRULY
COMPARABLE 10) SUBIEGT PROPLCRTY AND THEREFORE, NOT INGLUIIFT IN THE APPRAGAL REPORT.

LEAD BASED PAINT DISCLOSURE:

HOUSING BUILT BEFORE 1978 Way CONTAIN LEAD BASED SAINT. LEAD FROM PAINT, PAINT CHIFS, ANG
OUS* CAN POSE HIGALTH HAZARDS IF NOT MANAGED PROPERLY. LEAD SXPOSURE 15 EBPEGIALLY
HARMFUL TO YOUNG CHILDREN ANS PREGNANT WOMEN.

PHYSIDAL DEAICIENCIES OF ADVERSE CONDITIONS:

NO A>PARENT ADVERSE CONDITION WERE NOTED, TH= MEGHANIGAL SYSTEMS OF THE PROPERTY
WERE NOT TESTED. YOUR APPRAISER KAS NOT BEEN TRA MED I THIS FIELD AND IS WOT
CONSIDERED AN EXPERT AS TO TESTIFY ON THE LIVABILITY, SOUNDNESS OR STRUCTURAL INTEGRITY
OF THE SUBJEST PROPERTY. IF A FULL BUILGING INSPECTION Is REQUIRED FOR THIS TRANSACTION,
THEN A LICENSED BUILDING INSPECTOR SHOULD GE CONTRACTED TG PERFORM ONE,

SITE COMMENTS:
YOUR APPRAISER IS NOT DEEMED TC BE AN EXPERT Ih EASEMENTS, ENCROACGHMENTS,

ENVIRONMENTAL GONDITIONS, LAND JSS8, ECT. NORMAL PUBLIC UTILITY ESSENIENTS AND
SETBACKS. NO APPARENT ADVERSE CONDITIONS 4RE NOTED.

INTENDED USERS:

era dls TOTAL" appralzal satlwers ve ela inicen, Ine, - ~-LC0 SLA
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Supplemental Addendum Fl He. =e, 722,

 

acenvoGlum ON — ee
OTR Accnes] Bd] oh Bt
oi Broeklyn

acer [ant PRIVATE

Sal) QUEENS “she hy daSade 11236

 

 

 

THE :-NTENDEG USER OF TAS APPRAISAL REPORT 1S THE LENDERVGLIENT, THE INTENIEI? WISE Of THIS
APPRAAL 15 TO EVALUATE TrlE PROPERTY THAT Ll SUBJECT OF THIS REPORT COR PAIR MARKET
WALUE, MO ADITIONAL MTENDSO WSERS ARE IRM IIFIEL? BY THE APPRAISER.

FINAL RECONCILIATION:

THE FINAL RECONCILIATION 1S BASED ON THE S4LES COMPARISON APPROACH AS IT 15 CERIVED FROM
THE MOST RELIABLE MARKET DATA. MOST WEIGHT WAS PLACED ON The S4&LES COMPARISON
APPRGAGH, AND TRE LEAST WAS PLACED ON THE COST APPROACH, THE INCOME ASPROAGCH 1S MOT
APPROPRIATE FOR THis TYPE OF PROPERTY.

EXPOSURE TIME IS ALWAYS PRESUMED TO PRECEDE THE EFFECTIVE CATE OF THE APPRAISAL, IT IS
THE ESTIMATED LENGTH OF TIME THE PROPERTY WOULD HA¥E BEEN GFFERED GN THE MARKET,
PRIOR TO THE HYPOTHETICAL SALE, AT THE APPRAISED VALLE, OM THE EFFECTIVE GATE Q= THE
APPRAISAL, IT 13.4 RETROSPECTIVE ESTIMATE BASED ON AN ANALYSIS OF PAST EVENTS ASSUMING A
COMPETCIVE AND GPEN MARKE?. THIS INCLUDES NOT ONLY ADEQUATE, SUFFICIENT AND
REASONABLE TiE, SUT ADECIUATE, SUFFICIENT AND REASONABLE EFFORT, [TIS OFIEN EXPRESSED
AS A RANGE AND 1S BASED ON TIE FOLLOWING.

1, STATISTICAL INFGRMATION ABOUT DAYS CN MARKET. MOST COMMONI ¥ ORTAINED ROM THE
LOCAL MLS.

2. INFORMATION GATHERED THROUGH S4.E5 VERIF-GATION.

3. INTERVIEWS WITH MARKET PART.CIPANTS.

CURRENTLY AT THE ESTIMATED MARKET VALUE OF THE SUBJECT TH EXPOSURE TIMS TC SELL AT
THE ESTIMATED MARKE? VALUE IS £6 MONTHS.

Fern Tacs -'TCTAL epprdge settve phys area ro, - 1tCGLAMTE
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

ApcrowaGbent Naa,

Smpey AkrEss 941 E 1odth St ; ; ; _ / _
‘City Brooklyn County GUEENS She Ny épook 44256
Lendenlent PRIVATE

 

 

 

SUBJECT FRONT
941E 104TH STREET

SALES PHIGL G
GBA, 1,600
AGEATLBLT, a5

SUBJECT REAR

SUBJECT STREET

 

Form PaSPRSG - “TiT4L" aocraaal sollware by ale mode, it. - 1-BU0-ALoM CTI
Case 1-19-42993-cec

SUBJECT PHOTO PAGE

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

Bamgwur' Gin AWA,

Progeny tuddmss 944 44th St
Dh Brooklyn
Lendan' fliers PRIVATE

 

Bute py ti Gne 41255

 

 

 

 

 

SIDE
$416 404TH STREET
SALES PAGE a
GROSS BUOING ARE 600
AGL ag

ELECTRIC METERS

DRIVEWAY

Form PSPIX AG - "TOTAL" ascrwaal software by ale mede, Inc. 1-SUD-AoMCTE
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

 

[BorowenGiew MA

Propary fades S41 E 10¢th St

Oy Brooklyn suey CEENS Sie NY dip fade 41236
Lender Tlie PRIVATE

 
  
 

 

 

BOILER
#41 ©. 1047H STREET
Si.E5 PRICE a
GAUSS BU DING ARET,600
AGE Bo

BASEMENT REC ROOM

 

BASEMENT BATH

 

Form FIGHE SE - TOTAL appraisal sefwere hy a made. one. - 1-8000-ALSMODE
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

Aoerowentcliemt Maa,

Topely seis: G4] E idadth St .

City Broeklyni Gh QUEENS Sate sy fisted? 44256
LowWerGhonl PRIVATE

 

 

 

BASEMENT BEDROOM
841 14TH STREET

SALES PAIGE 0
GROSS BUILDING AREW 600
AGE 89

 

ELECTRICAL PANELS

 

C/O DETECTORS

 

Fart FIGFIS.Sc -' TOTS apertisd gollware bya bride re. Pe LA MOD
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

   
 
   
 

 

Borswentilen  MeA

Frocurty Addmess 41 E 1Déth 4

Cay Areskiyn Can QUEENS Shir NY fpGee 44236
Lone Sligrt PRIVATE

 

 

UNIT 1 KITCHEN
941 E. 104TH STREET
SLES PAIGE a
GROSS BLILDING ARE G00
AGE EE]
BUSACWERGLIENT
CLIENT

 

UNIT 1 BATH

UNIT 1 LIVING ROOM

 

“orm PSP SC - TOCA aperpise soften hy al mods ro. - 1-800-4L4MCDE
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

Sercwesshent Mik
Pooperty Aderes: 4] E iddth St — -
chy Brooklyn County QUEENS Sale NY bpOxe 14238

cen b leak PRIVATE

 

UNIT 1 BEDROOM
941 E, 104TH STREET

SALES PRICE G
GROSS BUILDING ARF 1 600
AGE a3

 

UNIT 1 BEDROOM

 

UNIT 2 KITCHEN

 

Form! PicPiX.86 - “TOTAL aparaigal software by lz made, li. 1BUC-ALAM CUE

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

BerewenGhonk aa

Amperty Wdcres: «= ge4 E odin St

aly Broeslyn County QUEENS Sule Ny cplode 7 1eae
Lancer Ginn PRIVATE

 

UNIT 2 BATH
941 E. 124TH STREET
SALES PRICE a
GROSS BVILDING ANE 600
AGE ag

 

UNIT 2 LIVING ROOM

 

UNIT 2 BEDROOM

 

Form PIGPECSS - "TOTAL" appraisal sathvert hy ala mode. ing. - 1-800 4LAMODE

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

SUBJECT PHOTO PAGE

 

BorowerSlert AAA

Fropety Addtss 944 E iodth St

city Brocklyn Sank) GUEENS Shae My fis cod 44236
PRIVATE

 

UNIT 2 BEDROOM
941 E. 14TH STREET

SALES PAIGE o
GAOQES ELILDINS AL B00
AGE 4a

 

UNIT 2 OFFICE

 

Ferm AGRE SE - TOTAL" aogagal soca hy ale tinds, ie. - 1-900-A_SMODE

 
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

COMPARABLE PHOTO PAGE

dormer Ghant Ay
“Mpa Ochs 847 E 104th St

 

City Brookhen County GUEENS Ship NY ZpGok 14236_
Lercen(lent PRIVATE
COMPARABLE 1
1407 E. 88TH STREET
SALES PAIGE 610,000
GBA 1,460
BOSAQWERGLIENT 58
CLIENT

 

COMPARABLE 2
10026 103R0 STREET

SALES PAIGE 577,48
GBA 1,780
AGEYA ELT O4

 

COMPARABLE 3
§28E, 108TH STREET

SALES PRICE 659.000
GBA. 1,807
AGES. BLT. 54

 

Form PIEFILGS TOTAL appraisal sattware oy a a mods, ing. - 1-2004LAMODE
 

Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

COMPARABLE PHOTO PAGE

 

Borman fis

A,

Fronedty oddeezs 94° E 102-h St
cily

Leade-rcler:

drookhyn
PaIWATE

 

 

 

“Crunty SUES NS __ _ Salp_ EpGwa "455

COMPARABLE 4
doze E. 10187 STREET

S4LL8 FHIGL B20,045
GBA, 1.440
BONNOW. BELLA” 89
CIE

COMPARABLE 5

SALER FRICS
GiA,
ASE‘. BLT,

BALLS FIIGZ
GES
maid aL,

Form TIGFIGG - OOCAL saan ache lis dmats be - 1-000-8_6CUE
Case 1-19-42993-cec Doc 26 Filed 08/13/19

Building Sketch

Entered 08/13/19 22:58:31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Berowsclem = Naa ve wee
Prapory deores: odd E ioqt St . eee waeee
hig Braokhrs, _. Coury SWiE=NS she MY _ EBGMG 44296
Lemurs lst PRIVATE -
Ask flocr Zhel hoa Rasemert
au 2g! ac
. Kikcher
Kitchen elley Bath
Becroom
Bedroom
Batt.
Sath
= & == Liviny 3 z Rec Rom |
= + Roory = - " =
—. Living
= Rawt
~ Bedrscy
Belroor (flee Berrouri
20° 20! Hy!
oa ctetc- bya Tose. ine. Arges Calculations Saammery
Wilnpeateat tt Pett es . Caloulation Deka ta
Fre Frc Ani Eqie qa = 20 = alo
Barann fsa BOL Eq 4% 4G = ary
Total Wing Aree (eenedad i: AABN 34 fe
Monieing Amo $25 Fs srt ‘ : .
Lanenert S00 Cy 7b “act - ucu
Te Sa] Bod - "TOTAL agonal soles 2 doce, Ine. - 1-2 ALAM
Case 1-19-42993-cec

Doc 26 Filed 08/13/19

Location Map

Entered 08/13/19 22:58:31

 

 

 

 

 

 

     
 

 

    
 

   

  
 

 

 

 

Acomwer Gem Ns,
Puopery NESS 94] E io4ts St
Cy Broeklyri Cool) QUEENS Shik NY figcede 11236
Lencen(ilent PRIVATE =
wee q 4
a la mode, inc: t 4 ay. aS ="
Te ae in Fr HRP % % ~ a 4 4 t
F bi f , %&
eat 3 ft . ‘ £ %, ‘ a4
% baw diats de |B + ; i ot 4, .
meena 8 aa a % *, SPRINE
ve we i ie Ulva! git .*
Oo 2 ye
on
we
ghuth * + gH uA
joss EP ‘i ¢
4 44,
& 1 La he ¢
8 Cert ome Ch egg ca ;
¥ 0.04 miles ME “ “yy
\, a
wy
* é
z *
a *%
— 4,
4 iP %
3 a *
# \ i”
- a
“a tt
i
Conarie— , 3 4
Rockmway Fin * . a! . ,
- 4 * fo %. % *
4 Fis, "a ¥ *, ‘, %
', ¥ a ‘ %
It be = hs
ee 4, "+ oe % f ’ 4
uF b ve ’
ve i «
a -
at Comparable # 2 e
e 1002 E, LOGRID STREET
HN “h % Pe Cer es
% ‘
i i
¥ hia
*
+ Lares) op se Preritayhias
7 LL See K a Sg a: Lanvat
ai 1G a
# he
ee % oi?
-
ty
* 4
: %,
*s,
¥
qr # = a .
e, %s a at a ee e
ee a b - +,
& 4. S . rl 4 i +
i %, a
"s iy #
t %
a “hg % te
Fe ; .
os
‘ , i
» 7
FP ts 2
De,
‘ f
o hh
‘ bn
é %, 4, > 4 ;
os al a %& + ont ci) Canarsie Pier
Ti . ¥ 4, 4. #
hy ra
Comarsie Pull
hy,
5
ur hey
Sy
Mate &
F ; 1000 iver Som
Biry
by Bing, Teint Alten Pel WAC feck nei

“orm MAP LOG - “TOTAL" appraisal sathyere oy a la mince

QUI HERE. 2010 Miteenc Corpsraton Terms

Tt. ~ 1-8 00-41 WAGE

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Aerial Map

 

 

BomnwenGlent M4

Property Aecrss 84] E 104th St ; -

Cry Broaklys County UEENS Sule hy fpGok 441256
Lender Cieal PRIVATE

 

Subject
Oe Ser |

 

For MAPLLOG - TOTAL! appraisal selbware by ale made, ri. - 14200-44008

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

E&O - Page 1

PLCSI

PROFESSIONAL LIABILITY COMSULTING SERVICES, INC.
. &

Thursday, July 78, 2078

Mr. Jesse G, Zuckerman, Owner
Prestige Appraisals, Inc.

184 Hickory Lane

Smithtown, N¥ 1176?

Re: Binder & Invoice - ID#: 163903

Real Estate Professionals Errors & Omissions (E&O) Insurance
Effective: 8/2/2018 te 8/2/2019 at 12:01 A.M. Standard Time

Dear Jesse:

AS per your recent request, please be advised that Real Estate Professionals Errors &
Omissions (E&O) Insurance coverage has been bound with Continental Casualty
Company (CNA), an admitted carrier In the State of New York, which has an AM Best
rating of A (Excellent). Coverage terms are as follows:

Limits of Liability Deductible Annual
(Per Claim/Aggregate) Per Claim Premium
ESS 222252>-=SSSSS5 S=SSSSS= tt
$1,000,000/$1,000,000 $5,000 $1,412.00

i, Defense Expenses are outside the Limits of Liability, Defense Expenses will not erode
the available Limits of Liability to pay for Damages.
il. First Dollar Defense Coverage. The Deductible will apply to Damages only.

Retroactive / Prior Acts Coverage Date: 4/2/2007

Please be advised thal the following tiles and headings are for convenience arly, Please
refer fo the actual policy and endorsement(s) for a complete description of coverage.

Policy Form: CNAG5761NY¥ Ed. (03-14) Real Estate Professionals E&O Policy New York
CNAGEISONY (4-14) Cancallation/Non-Renewal Endorsement New York
CNATS046N¥ (2-14) Addendum To The Policy Application and
Declarations Policyholdar Notica New ‘ork

Environmental Hazards Coverage: Included to policy limits for the fallura, in any way, to

advise of the existence of pollutants, radon, asbestos, and lead, Includes claim expense
and damage.

45 Knollwood Road - Sulte 202 + Eimsford. NY 10523
PO14.592.6506 - F914,592.6508 - wean plcsicam

orm SONMLOL -"TOTA" appraisal soliwere te amid, ine. - 100 4L4MU0E
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

E&0 - Page 2

 

Plast

Thursday, July 19, 20718
Page 2 of 2

Additional Policy Coverage Enhancements:

Vicarious Liability & Disparate Impact Discrimination: The premium calculated above
includes a sub-limit of $250,000, Note: Higher limits not elected offered.

Residential Ownership Coverage: Net Elected. Note: It Is very important to disclose

whether or not any proposed insured is selling properties which are wholly or partially
owned, Please advise, in writing, if you are interested in this coverage,

Construction Development: Not Elected. Note: It is very important to disclose whether
of not the applicant / insured engages in the actual or attempted sale of real property,
which ls developed or constructed by a business entity owned by the applicant / Insured
and not Identified on the application.

Contingent Bodily/Property Damage Coverage - Professional Services: Not Elected.
Additional Exclusions:

1. Professional Services as a Construction Phase Inspector are excluded,
2. All material endorsements will carry forward.

Required Documentation: None Required.
Premium Financing: Not Elected.
Payment Due; Paid In Full.

(Includes $100.00 PLCS! Broker Fee)

Our office is prepared to help you in every possible way. Please do not hesitate to contact
us if you have any questions or would like te discuss this matter in further detall.

Sincerely,

Professional Liability Consulting Services, Inc.
Dennis M. Supraner

eek

Fong SORLGL "101 AL* appraal sottware by 2 la mods, inp. - 1-ACO-AL AMIDE
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

EXHIBIT “C”
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

UNITED STATES BANKRUPTCY COURT

 

 

FASTERN DISTRICT OF NEW YORK
™, Ghapter 13
In Re:
Case No.: 1-19-42993-cec
DEANNA MCALMON,
AFFIDAVIT OF CONTRIBUTION
Dabborts).
x

STATE OF NEW YORK \
) 8:
GOUNTY OF NASSAU }

GLADSTONE © MOALMON beleg duiy ewer, depose and say as follows:

1. tam the ex-husband of the debiors herein and submit this effidave: in

support of her proposed chapter 13 plan. ;
*.) reside at O41 E, i04th Street, Brooklyn, NY 11258
3. Lem enpioyed by Logan Payroll Systems, and E recense income

of approximetely $11,530.88 gross per month. A copy of my pay atub is attached.
4. | will contribute $2,000.06 of my intone to the debtor's budget.

WHEREFORE, your affiant prays that this affidavit be accepied and that the
Chapter 13 filing by DEANA MCALMON he allowed to proces te sornplation,

fe

GLADSTONE C. MCALMON

 

ANGELA YADGAROY
NOTARY PUGLIC-STaTE OF NEW YORK
No, OVYABIOba1 4
Qualttiac in Queens County

My Commission Expires oe 25 20)

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

We

és 42 ppt 180 Glock VOUCHER NO

 

EE 07463 ID — 8789 622535

Contra! Na: SOGT2T
Bobby's Bus Company, inc. 4

Period Endliig Date: 6/5/2019
LOGAN PAYROLL SYSTEMS Pay Date: 5410/2018

97-14 ATLANTIC AVENUE
CZONE PARK, NY Ttdt6
Gladstone C McAimon

‘Federal Marital Status: single 041 East 10dth Street
Federal Exemptions: 0 Brookiyn, NY 11236
RatelSialary: 2,550.40
Summary Taxes Curr YTD
Grease Pay ‘9 850.40 F.i-G.a. LEe.zL o,474.08
Nat Check 1,418.02 FeI.¢.a. 26.59 avo. 61
, FID 475.13 6,985.42
Earnings Datail Rata Hours Current DeptiJob Family hase 464 53.19
Sedulay Fay 3i.8800 40.00 1,278.20 32190 State Tax 151.26 BAL.
Supplement o.0c08 O.60 £,278,.20 24.99 saty Tax 86.95 1,450.84
LLL Wage Age d.0000 J.90 7.00 32100
Goous 2.0000 a.ag 4.09 g2100
qgoligsy Pay o,dc0: 0.00 0.00 32°00
axIOM DAY Q.acgo 9.80 Doo 32200 __ DBC uct OTS eee Trp ag
Oradit Under dad.as 1,800.00
Defense 2.04 ga.00
Emp “udical 40.95 495,29
Pecsi ari 43.71] 644.08
Un Oaes J261 ad.e¢ Ga5,91

Other Information

Fay axable wages this chack: 82,519.45

Your year-toudate gross Is: §40, 098,19

VOUCHER NO. 622535

Bobby's Bus Company, Inc.
LOGAN PAYROLL SYSTEMS

97-14 ATLANTIC AVENUE

OZONE PARK, NY 11415
Pay Date; 9 5/10/2059 co: 32 Net Amaunt
Pay te the ordar of: Giadstone © McaAlmen geet 74 6.02*"**

One Thousahd Four Hutdred Sixteen Dollars anc O02 Gents
a4 Yolo * NON NEGOTIASLE * VOID ***

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

WNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

wan mnenerieinn : x Chapter 13
In Re:
Case Na.: 1-19-42993-cec
DEANA MCALMON,
AFFIDAVIT OF CONTRIBUTION
Debtors).
" taetnmnn XK

 

STATE OF NEWYORK }
COUNTY OF NASSAU *

Alicia Spearman being duly sworn, depose and Say ae follows:

7, lam the daughter of the debtor herein and submit this affidavit in
support of har prapased chapter +3 plan,

2. breside at 941 E. 104th Street, Brooklyn, NY 11236.

3. lam employed by US Army, and f receive income of approximately
$ ©: GO gross per manth. A copy of my pay stub is attached.
4, I will contribute $_“3 20 of my income to the debtor's budget.

WHEREFORE, your affisnt prays that this affidavit be accepted and that the
Chapter 13 filing by DEANA MCALMON be allowad to proceed to completion,

 

ALICIA SPEARMAN

  

ANGELA YADGAROY

: ‘3 at : ; J
5 ar mer: “*HOTARY PUBLIC-STATE OF NEW Yosw
Notary / No. 01YAG206814
, Guallfigdin Gusang Couaty

{ / hay Commlestan rsiesaozeae} |

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENSE FINANCE AND ACCOUNTING SERVICE MILITARY LEAVE AND EARNINGS STATEMENT
HERS AAA (Last, Flutie] St SFC NO. [GRADE jiPAYDATE iWRS S¥O ETS BRANCH |ADSM/DSSN |PERIGD COVERED
| LPEARMAN ALKA M rere E5 seas 13 201271? ARMY And $91 JUL 16
a ENTITLEMENTS ee “DEDUCTIONS ALLOTMENTS SUMMARY
oo
type Amount | Type _. Amount: Typ Amour] HAr# Fav
"h IBASE PAY 4a OG | FEDERAL TAXES 312% US EBT 133 41s TOT ENT a7 74
OF UES “ER|cecnencae”™” as mn
TRAM SQL) "B00 TOT DEB 218 33
c-£ STATE Tee's. 14 ba Tener
JF .
a MID-MCINTH:- PAY 1445 68 TOT ALM ian
\ H sit T AMT dh OF
i peut
K “OR Pir wo
1 MW us
4 FEO PAT tad§ 07
— " OO DIEMS RET PLAN
i TOTAL arta arial 435 34 | O07 20 BLENGE i
‘teave [OF Bal) Eee | Used [Cr Bat [ETS Bai] ivLow [by Paid [UaevLese (FEO [Wage Poricd fwvege ¥7D[MwS| Ex] Agdi Tax | Tax YTD |
t wee] 258 ita one r a B/FAXES saee.go] o2orraze} os] ot mM 217073
FIGA = [Wage Ponied| Soc Wage YTD | Soc Tax YTOf Med Wage YTD [Med Tax VTD|STATE| St fWvagePenod | Wage YTD |M/S|Ex[ Tax ¥7O |
TAXES 3308 50 2a7 76 30 1474 13 270 28 344 THITAXES | NY fea aiv7sz0} Gf D4 1078 26
PAY BA0 Type (849 Depo) VHA Zio] Rind Ami Share Slal JFTR | Depns | 2D JFTR | BAS Type [Charty YIRITPC | PACION
DATA PARTIAL peond oo 0 p rats THN ZL ze
[TRACITIONAL Base Pay Rate! Base Pay Cyumeedt | Spc Pay Rate (Spec Pay Curent [ine Pay Role | inc Pey Curent Bones Fay Rate] Bonue Pay Current
PLAN (TAP) 0 a a Fi] a 00 Q oo
ROTH PLAN Base Pay Rela} Base Pay Current | Spec Pay Rata ] Span Pay Gucrent jing Pay Rade | inc Pay Gureeot |Bonad Pay Rate|Boncs Pay Gurren
Leg a oa Qo on a oc a mH
{CM AGLY AGBCT AUTO AGC-MATCH
CONTR stat oo
jCONTRIGUTIONS | YTD Deductons | YTD TSP Deteved | YTD TSP Eeotnpt TICRGIH | YD TSPAGGY-AUTO | YTD TS! AGCY-MATCH
worars we iy oo a] Mt pty
(REIAFIAG: a STO ENTITLE 28427.63 “YIDREDUGT 7857.04 ~~
r IF TS ELECTION AAT EXCEEDS NET AMT “BURA PIT EXPOSURE MAY CAUSE HEALTH EFFECTS
1 CAE TSP WILL HOT BE REDUCTED, AI@GRNE HAZARDS aND OPEN AURNPIT REGISTRY IS
[ (THE SERVIGE MEMBERS GAOUP LIFE INSURANCE ANE OPEN VISIT. HITS ayy PUBLIGAHEAL TH Va ove
FAMILY SGL[ PREMEMA FATES WALL BE REDUCED EXPOSURESIVAMFITS REGISTRY ASP
FFFECTIVE YHi1t FOR RATES Wil. HTTPS d MEMBERS SCL COVERAGE AMC IS | 400,000
WAY EME FIFE V4, GOYVINEURANCHAOLI ASE STOP IWDEBTEDNESS THOT OY THY
EMRROCTVE 7126, EL IGiNLiTY TO TRANSFER CHANGE AGENCY CONTRETH 190704183)
POST-O11 GIGILL BENEFITS TO QUALIFYING YOUR MY RAY PASSAGOAD WAS CHARGED
CAMILA MEMOERS WiLL, CHANGE, WRIT TTP HF CALL 1-088-392-7411 GH 210522,5122 fF YOU
MILCORRECT AMOS OSD MIUMILCOMMEG TPUSLICY DO NO? CHANGE YOUR PASSWORD
1 FAT OUCATIONECY CATION BENEFITS-HOM TH RATE CHG SGLI TROTOTT AG
| TRANSFER_{LEy BANK WAVY FEDERAL CRECHT UAW
“RFAS Form 782, Jan 02 sire WOR EAS ME,

 

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

UNITED STATES BANKRUPTCY. COURT
EASTERN DISTRICT OF NEW YORK

 

x Chapter 13
fi Pee:
Case Na: 1-10-47994.cec
DEANA MCALMON,
AFFIDAVIT OF CONTRIBUTION
Debtors),
a

 

STATE OF NEW YORK }

COUNTY OF NASSAU ~
MICHAEL MICALMON being duly sworn, depose and say as follows:
L. Tam the son of the debtor herein and. submit this affidavit in

slpport of her propased chapter 13 plan,

2. l reside at 941. 104th Street, Brooklyn, N¥ 14234,

3. !am employed by Unity Hospital Medieal Centar, and | recedva Income.
of approximately $ bone od gross per month. A copy of my fay stub Is
attached,

4, | witl contribute $500.00 of my income te the debtors budget,
WHEREFORE, your affiant prays thet this affidavit be accepted and that the
Chapter 13 filing by DEANA MCALMON he. allowed te proceed to completion.

MMA

MICHAEL MCALMICN

 

Swarr to before me this Kalhiean MAnGerer
WMday of Pucaes 2019 NOYARY PUBLIC, STATE GF NEVe via
Hagletratad Bes. CARRS BOSSE
Lrg ha woos Cuallied m Monioa Gaunt
. A i Recemiasion Expine January 2023
Natary Public

 

 

 
Case 1-19-42993-cec

Bs, eo OF ER tae

Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Earnings Statament

Aa

 

 

 

 

oueh CL .
ROCHESTER oniry sogerret sogHesren Panad Beginning: Ore eagte
ARGIONSLHEALEH yoo #INGS NGHYEAY SOUTH ‘Parad Endive: OHNO
ROCHESTER WY t4ar Pay Date: OBR a201 &
TAR Road Hyde
analy MorlAl Seba: Sagi WIGHABL J MCALMON
Brwinpuaneaaanerese 2771 LATTA ROAD
fearral: . ROCHESTER NY 14612
Earnings rola haus ‘flita perlerd Year In dda onher this period sear to date
Regul. Se.d200 PM 2g 2 7108. Ag. 2B,da¢.3F Add ‘Etriployan -{ -88 25,46
Carticals 86, 58 4,150.02 Bental Hg -14 75 935 68
Ghieony 1.000 4,58 4,99 60.99  Lapal Services -F 60 121,66
Lidsblct 2.23 $4.58 9 Lite Employee 4.52 wa.
Rind 224 69 3,775.04 Lehi -2 0a HE. Bs!
Shét Evani-g 1.0000 18.71 18.74 262.63 Madina! Copey 240" 1.474,20
Shift Wind Day 1080G if,ad 17 0G 201.5¢ Vien “ad? 5B.B2.
Shit Wand Bye 2.2507 7.a2 16.80 286.13 4098 Reg § Amt “306 csr 89884
Overins "44592 ea TEER
Ganue 1200.00 Eheching 7 @ SoF ae
Holiday 18.43 "a ae
Premium “C1 375.46 : ASO DOy
Ay 4,207 58
ahift Might 3.40 .
Te Mig ig-dg 0” -ExCludad from federal taxable wages
Fuflor: Gua. eee ne Yau fodetel temable. wages this pediad ate
VaGOGNUE SAB .o8 $2,455.83
Gresa sBaye 40,215, 17 o_o
Other Bevetity and
Darustions Statutory inform etlon this pet tote bo a
Redara! inpante: Tax “2b 22 #,960,63 * v
Social -Segulb. Tay “52 7g 2,738,085 | Pao. Anerual 1
Medeate Tax “35 34 “855, 4 ;
‘iY State inoame Tax “196 18 1,373, ba ven a a8
NY SUVBDI Tax ol 20 49.20 ? 7.20
Nt Paid Feny besve Ing <3 EH 70.79
Bager atc
ROCHESTER iivty HOsptaL ROCHESTER Adviee auttbar: aponns92473
* ~ 490 RINGS HIGHWAY SOUTH Lee OneaC1S
RIGOMESTER. MY 14517 “ee

BES-522e1 770

 
 
 
 
 

 
 

 

 

 

 

#1. S873

 
 

NON-NEGOTIABLE

 
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

EXHIBIT “D”
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Official Record of Benefit Payment
History

Current Claim
fot Deana M. Mcalmon
mentee Sanyo Mae ce: XXX-XX-6167
a 05/13/2019
05/17/2020
$450.00
a $11,700.00
76 a

Latest Transaction(s) as of 07/28/2019

« You last certified for benefits for the week ending 07/21/2019.
« Your payment for the week ending 07/21/2019 was released on
07/23/2019.

Effactive Days

Each day in a week (Monday through Sunday) that you qualify for
benefits is called an effective day. There is a maximum of 4
effective days each week, and you must qualify for all 4 effective
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

days in order to receive your total weekly benefit rate, For each
cay in the week that you are not eligible to receive benefits, you
will receive one less effective day, which is equivalent to one
fourth of your weekly benefit rate. For exampie, if you are not
available to work one day in a week, or If you have worked any
part of a day, or have received vacation or haliday pay for one
day in a week, your benefits will be reduced by one effective
day (the same as one-quarter of your benefit rate). You can
receive a maximum of 104 effective days on your claim.

If three days have passed since a payment was released and the
funds are not in your account, you should contact KeyBank
Customer Service at (866) 295-2955 if you have a debit card. ff
you have direct deposit, contact your bank. If there is a holiday
ina given week, payments may be delayed by one day that
week,

Payment History

| Week Total Net Effective Release § Type
_ Ending Amount Amount Days Date
07/21/2019 $450.00 $393.75 4 07/23/2019 Birect_
} Deposit
07/14/2019 $450.00 $393.75 4 o7n5/2oig § Birect
| : oo | — ~~ Deposit
07/07/2019 $450.00 $393.75 4 07/08/2019 Pirect
_— : | Deposit
06/16/2019 $450.00 $393.75 4 a67/2019  Virect”
| | Deposit
06/09/2019 $450.00 $39375 4 o6/i/2019 Direct

Deposit
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Week Total Net Effective Release Type
Ending Amount Amount Days Date
| | Direct
06/02/2019 $450.00 $393.75 4 06/03/2019 Deposit
| Direct
05/26/2019 $450.00 $393.75 4 09/28/2019 ‘Deposit
05/19/2019 $0.00 $0.00 4 05/23/2019 iyating

Unemployment Insurance Terms

Unemployment Payment History Terms

Insurance Terms
Total Amount

Benefit Year Ending Date
The benefit amount to which

The Benefit Year Ending date you are entitled for the week.
(BYE) is the date your

unemployment insurance Net Amount

claim ends and you can na The total amount minus any
longer collect benefits on that deductions (such as child
claim. If you remain support or Federal tax
unemployed after the BYE withholding), i.e. the amount

date and believe that you had you received,
sufficient employment to

qualify for a new claim, you

must immediately file a new

claim.

wees Tah
Case 1-19-42993-cec Doc 26 Filed 08/13/19

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
a — x

 

DEANA MCALMON,

Debtor(s)
seis ---- X
STATE OF NEW YORK _ )

 

 

)ss.:
COUNTY OF NASSAU 3}

Entered 08/13/19 22:58:31

Chapter 13

Case No.: 1-19-42993-cec

AFFIDAVIT OF SERVICE

ANGELA A. YADGAROFF being duly sworn, say: | am not a party to the action,
am over 18 years of age and reside in Queens County, New York.

On August _, 2019, | served the within:

NOTICE OF MOTION FOR AN ORDER GRANTING DEBTOR'S REQUEST TO
ENTER INTO THE LOSS MITIGATION PROCEEDING

ATTORNEY AFFIRMATION

by depositing a true copy thereof enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S, Postal Service within New
York State, addressed to each of the following persons at the last known address set

forth after each name:

United States Trustee Michael J. Macco, Standing Ch 13 Trustee
Long Island Federal Courthouse 2950 Express Drive South, Suite 109

560 Federal Plaza - Room 560 Islandia, NY 11749

Central Islip, NY 11722-4437

CIT BANK, N.A. McCabe Weisberg & Conway

Bronster, LLP 145 Huguenot Street, Suite 210

156 W. 56 New Rechelge® 1080 Lo

New York, NY 10019

Sworn to before me this

“£

Netafy Public
CHARLES WERT Sis
Notary [ uae Stale-o! Now York
No. G2WES24°. 13
Qualified in ‘Nassau County
Commission Expires May 31, 20 ie ‘

 

Md

a a
Case 1-19-42993-cec Doc 26 Filed 08/13/19 Entered 08/13/19 22:58:31

Case No.: 1-19-42993-cec
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

In Re:
DEANA MCALMOWN,

Debtor(s}.
~ NOTICE OF MOTION FOR AN ORDER GRANTING ~ .
DEBTOR'S REQUEST TO ENTER INTO THE LOSS MITIGATION PROCEEDING
ATTORNEY AFFIRMATION

 

LAW OFFICES OF CHARLES WERTMAN, P.C.
Attorney for Debtor
Office and Post Office Address
11 Sunrise Plaza, Suite 301
Valley Stream, NY 11580
Tel.: 516-284-0900

 

 

 

Ta:

Attorney(s) for

 

Service of a copy of the within ig hereby admitted,
Dated:
Attorney for

 

 

Sir: - Please Take Notice

NOTICE OF ENTRY that the within is a (certified) true copy of a
duly antered in the office of the clerk of the within named court on

NOTICE OF SETTLEMENT that an Order of which the within is a true copy will be presented for
settlement to the HON., one of the judges of the within named Court at on the day of, 20_ at
RM.

Dated:
Yours, 6tc.
CHARLES WERTMAN, ESa.
Attorney for Debtor
LAV OFFICES OF CHARLES WERTMAN, PC
Office and Post Office Address
11 Sunrise Plaza, Suite 301
Valley Stream, N'Y 11580
Tel.: 516-284-0900
TO:
Attorney{s) for
